Exhibit 10.9

EXECUTION VERSION

ABL CREDIT AGREEMENT

among

HAWAII PACIFIC ENERGY, LLC

TESORO HAWAII, LLC

CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

VARIOUS LENDERS,

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT and ABL LOAN COLLATERAL AGENT

and

DEUTSCHE BANK SECURITIES INC.

and

U.S. BANK NATIONAL ASSOCIATION,

as JOINT LEAD ARRANGERS AND JOINT BOOK RUNNING MANAGERS

U.S. BANK NATIONAL ASSOCIATION,

as SYNDICATION AGENT

COMPASS BANK and CITY NATIONAL BANK,

as CO-DOCUMENTATION AGENTS

 

 

Dated as of September 25, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   SECTION 1     

DEFINITIONS AND ACCOUNTING TERMS.

   1.01     

Defined Terms

     2    1.02     

Other Definitional Provisions

     45    SECTION 2     

AMOUNT AND TERMS OF CREDIT.

   2.01     

The Commitments

     45    2.02     

Minimum Amount of Each Borrowing

     48    2.03     

Notice of Borrowing

     48    2.04     

Disbursement of Funds

     49    2.05     

Notes

     50    2.06     

Conversions

     51    2.07     

Pro Rata Borrowings

     51    2.08     

Interest

     51    2.09     

Interest Periods

     52    2.10     

Increased Costs, Illegality, etc.

     53    2.11     

Compensation

     55    2.12     

Change of Lending Office

     56    2.13     

Replacement of Lenders

     56    2.14     

Company as Agent for Borrowers

     57    2.15     

Incremental Commitments

     58    2.16     

Defaulting Lenders

     60    SECTION 3     

LETTERS OF CREDIT.

   3.01     

Letters of Credit

     62    3.02     

Maximum Letter of Credit Outstandings; Final Maturities

     63    3.03     

Letter of Credit Requests; Minimum Stated Amount

     64    3.04     

Letter of Credit Participations

     64    3.05     

Agreement to Repay Letter of Credit Drawings

     66    3.06     

Increased Costs

     67    SECTION 4     

COMMITMENT COMMISSION; FEES; REDUCTIONS OF COMMITMENT.

   4.01     

Fees

     68    4.02     

Voluntary Termination of Unutilized Commitments

     69    4.03     

Mandatory Reduction of Commitments

     70   

 

-i-



--------------------------------------------------------------------------------

SECTION 5

    

PREPAYMENTS; PAYMENTS; TAXES.

  

5.01

    

Voluntary Prepayments

     70   

5.02

    

Mandatory Repayments; Cash Collateralization

     71   

5.03

    

Method and Place of Payment

     74   

5.04

    

Net Payments

     76   

5.05

    

Application of Proceeds

     79   

SECTION 6

    

CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE INITIAL BORROWING DATE.

  

6.01

    

Effective Date; Notes

     82   

6.02

    

Officer’s Certificate

     82   

6.03

    

Opinions of Counsel

     82   

6.04

    

Company Documents; Proceedings; etc.

     82   

6.05

    

Employee Benefit Plans; Shareholders’ Agreements; Management Agreements;
Employment Agreements; Agreements; Collective Bargaining Agreements; Tax Sharing
Agreements; Existing Indebtedness Agreements; Transition Services

     83   

6.06

    

Consummation of the Acquisition

     84   

6.07

    

Adverse Change, Approvals

     84   

6.08

    

Litigation

     85   

6.09

    

Guaranty

     85   

6.10

    

Intercreditor Agreement

     85   

6.11

    

Security Agreements

     85   

6.12

    

Inventory Facility Documents

     88   

6.13

    

Landlord Waivers; etc.

     88   

6.14

    

Financial Statements; Pro Forma Balance Sheet; Projections

     88   

6.15

    

Solvency Certificate; Insurance Certificates

     89   

6.16

    

Fees, etc.

     89   

6.17

    

Initial Borrowing Base Certificate; etc.

     89   

6.18

    

Field Examinations; etc.

     89   

6.19

    

Patriot Act

     89   

6.20

    

Federal Reserve Board

     89   

6.21

    

Mortgage

     90   

SECTION 7

    

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS.

  

7.01

    

No Default; Representations and Warranties

     91   

7.02

    

Notice of Borrowing; Letter of Credit Request

     91   

7.03

    

Borrowing Base Limitations

     91   

SECTION 8

    

REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

  

8.01

    

Company Status

     92   

8.02

    

Power and Authority

     92   

 

-ii-



--------------------------------------------------------------------------------

8.03     

No Violation

     92    8.04     

Approvals

     93    8.05     

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

     93    8.06     

Litigation

     94    8.07     

True and Complete Disclosure

     95    8.08     

Use of Proceeds; Margin Regulations

     95    8.09     

Tax Returns and Payments

     95    8.10     

Compliance with ERISA

     96    8.11     

Security Documents

     97    8.12     

Properties

     98    8.13     

Capitalization

     99    8.14     

Subsidiaries

     99    8.15     

Compliance with Statutes, etc.

     99    8.16     

Investment Company Act

     99    8.17     

Representations and Warranties in Other Documents

     99    8.18     

Environmental Matters

     100    8.19     

Employment and Labor Relations

     100    8.20     

Intellectual Property, etc.

     100    8.21     

Indebtedness

     101    8.22     

Insurance

     101    8.23     

Borrowing Base Calculation

     101    8.24     

Anti-Terrorism Law

     101    8.25     

Inventory Facility

     102    SECTION 9     

AFFIRMATIVE COVENANTS.

   9.01     

Information Covenants

     102    9.02     

Books, Records and Inspections; Annual Meetings

     106    9.03     

Maintenance of Property; Insurance

     106    9.04     

Existence; Franchises

     108    9.05     

Compliance with Statutes, etc.

     108    9.06     

Compliance with Environmental Laws

     108    9.07     

ERISA

     109    9.08     

End of Fiscal Years; Fiscal Quarters

     110    9.09     

Performance of Obligations

     110    9.10     

Payment of Taxes

     110    9.11     

Use of Proceeds

     110    9.12     

Additional Security; Further Assurances; etc.

     110    9.13     

Ownership of Subsidiaries; etc.

     111    9.14     

Permitted Acquisitions

     112    9.15     

MIPA

     113    9.16     

Maintenance of Company Separateness

     113    9.17     

Retail Restructure

     113   

 

-iii-



--------------------------------------------------------------------------------

SECTION 10     

NEGATIVE COVENANTS.

   10.01     

Liens

     113    10.02     

Consolidation, Merger, Purchase or Sale of Assets, etc.

     117    10.03     

Dividends

     119    10.04     

Indebtedness

     120    10.05     

Advances, Investments and Loans

     122    10.06     

Transactions with Affiliates

     124    10.07     

Fixed Charge Coverage Ratio

     125    10.08     

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc.

     125    10.09     

Limitation on Certain Restrictions on Subsidiaries

     126    10.10     

Limitation on Certain Issuances of Equity Interests

     127    10.11     

Business; etc.

     127    10.12     

Limitation on Creation of Subsidiaries

     128    10.13     

No Additional Deposit Accounts; etc.

     129    SECTION 11     

EVENTS OF DEFAULT.

   11.01     

Payments

     129    11.02     

Representations, etc.

     129    11.03     

Covenants

     130    11.04     

Default Under Other Agreements

     130    11.05     

Bankruptcy, etc.

     130    11.06     

ERISA

     131    11.07     

Security Documents

     131    11.08     

Guaranty

     131    11.09     

Judgments

     131    11.10     

Change of Control

     131    11.11     

Intercreditor Agreement

     132    11.12     

Inventory Facility Documents

     132    SECTION 12     

THE ADMINISTRATIVE AGENT AND THE ABL LOAN COLLATERAL AGENT.

   12.01     

Appointment

     132    12.02     

Nature of Duties

     133    12.03     

Lack of Reliance on the Administrative Agent and the ABL Loan Collateral Agent

     133    12.04     

Certain Rights of the Agents

     134    12.05     

Reliance

     134    12.06     

Indemnification

     134    12.07     

The Administrative Agent and the ABL Loan Collateral Agent in their Individual
Capacities

     135    12.08     

Holders

     135   

 

-iv-



--------------------------------------------------------------------------------

12.09     

Resignation by the Administrative Agent and the ABL Loan Collateral Agent

     135    12.10     

Collateral Matters

     136    12.11     

Delivery of Information

     138    SECTION 13     

MISCELLANEOUS.

   13.01     

Payment of Expenses, etc.

     138    13.02     

Right of Setoff

     140    13.03     

Notices

     140    13.04     

Benefit of Agreement; Assignments; Participations

     141    13.05     

No Waiver; Remedies Cumulative

     145    13.06     

Payments Pro Rata

     145    13.07     

Calculations; Computations

     146    13.08     

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

     146    13.09     

Counterparts

     147    13.10     

Effectiveness

     148    13.11     

Headings Descriptive

     148    13.12     

Amendment or Waiver; etc.

     148    13.13     

Survival

     150    13.14     

Domicile of Loans

     150    13.15     

Register

     151    13.16     

Confidentiality

     151    13.17     

No Fiduciary Duty

     152    13.18     

PATRIOT Act

     152    13.19     

Other Liens on Collateral; Terms of Intercreditor Agreement; etc.

     153    13.20     

Post-Closing Actions

     154    13.21     

Interest Rate Limitation

     155    13.22     

Keepwell

     155    SECTION 14     

NATURE OF BORROWER OBLIGATIONS.

   14.01     

Nature of Borrower Obligations

     155    14.02     

Independent Obligation

     156    14.03     

Authorization

     156    14.04     

Reliance

     156    14.05     

Contribution; Subrogation

     157    14.06     

Waiver

     157   

 

SCHEDULE 1.01(a)    Commitments SCHEDULE 1.01(c)    Excluded Subsidiaries
SCHEDULE 1.01(e)    Excluded Accounts SCHEDULE 1.01(j)    Certain Account
Debtors SCHEDULE 1.01(r)    Retail Business SCHEDULE 6.21    Mortgaged Property

 

-v-



--------------------------------------------------------------------------------

SCHEDULE 8.10    Plans SCHEDULE 8.12    Real Property SCHEDULE 8.13   
Capitalization SCHEDULE 8.14    Subsidiaries SCHEDULE 8.18    Environmental
Matters SCHEDULE 8.21    Permitted Existing Indebtedness SCHEDULE 8.22   
Insurance SCHEDULE 10.01    Existing Liens SCHEDULE 10.04    Ground Leases
SCHEDULE 10.05    Existing Investments SCHEDULE 10.13    Deposit Accounts
SCHEDULE 13.03    Lender Addresses EXHIBIT A-1    Form of Notice of Borrowing
EXHIBIT A-2    Form of Notice of Conversion/Continuation EXHIBIT B-1    Form of
Revolving Note EXHIBIT B-2    Form of Swingline Note EXHIBIT C    Form of Letter
of Credit Request EXHIBIT D-1    Form of Tax Certificate EXHIBIT D-2    Form of
Tax Certificate EXHIBIT D-3    Form of Tax Certificate EXHIBIT D-4    Form of
Tax Certificate EXHIBIT E-1    Form of Opinion of Porter Hedges LLP EXHIBIT E-2
   Form of Opinion of Brown Rudnick LLP EXHIBIT E-3    Form of Opinion of
Goodsill Anderson Quinn & Stifel EXHIBIT F    Form of Officers’ Certificate
EXHIBIT G    Form of Guaranty EXHIBIT H    Form of Inventory Second Lien
Security Agreement EXHIBIT I    Form of ABL First Lien Security Agreement
EXHIBIT J    Form of Solvency Certificate EXHIBIT K    Form of Compliance
Certificate EXHIBIT L    Form of Assignment and Assumption Agreement EXHIBIT M
   Form of Intercompany Note EXHIBIT N    Form of Landlord Waiver and Consent
Agreement EXHIBIT O    Form of Joinder Agreement EXHIBIT P    Form of Borrowing
Base Certificate EXHIBIT Q    Form of Intercreditor Agreement EXHIBIT R    Form
of Incremental Commitment Agreement EXHIBIT S    Form of Membership Interest
Pledge Agreement

 

-vi-



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT, dated as of September 25, 2013, among Tesoro Hawaii, LLC
(the “Company”), a Hawaii limited liability company, the Subsidiaries of the
Company set forth on the signature pages hereto (together with the Company and
each other entity that becomes a Borrower pursuant to Section 10.12(a), each, a
“Borrower” and, collectively, the “Borrowers”), Hawaii Pacific Energy, LLC, a
Delaware limited liability company (“Holdings”) as Guarantor, the Lenders party
hereto from time to time and Deutsche Bank AG New York Branch, as Administrative
Agent and ABL Loan Collateral Agent. All capitalized terms used herein and
defined in Section 1.01 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Holdings has entered into the Membership Interest Purchase Agreement
dated as of June 17, 2013 (as amended, modified or supplemented from time to
time, the “MIPA”) by and among Tesoro Corporation (“Tesoro”), the Company and
Holdings;

WHEREAS, pursuant to the MIPA, Holdings will acquire all of the outstanding
membership interests in the Company for a cash purchase price not to exceed
$175,000,000 (the “Acquisition”);

WHEREAS, the sources of funds needed to effect the Acquisition and to pay fees
and expenses incurred in connection with the Transaction (the “Transaction
Costs”) and to provide for the working capital needs and general corporate
requirements of each Borrower and their respective subsidiaries after giving
effect to the Transaction shall be provided partially through:

(i) an equity contribution to Par Petroleum Corporation, a Delaware corporation
(the “Sponsor”) from the Sponsor’s shareholders of at least $134,400,000 of
which at least $134,400,000 will have been or will be contributed as an equity
contribution to Holdings by the Initial Borrowing Date; and

(ii) the revolving credit facility provided herein (the “ABL Facility”);

WHEREAS, concurrently with the Acquisition, the Company will enter into the
Inventory Facility Documents with Inventory Party and its Affiliates pursuant to
which Inventory Party will supply crude oil to the Company, the Company will
refine such crude oil into refined products, the Company will enter into
exchange agreements with Inventory Party with respect to such refined products
(such agreements herein collectively, the “Inventory Facility”);

WHEREAS, in order to effect the Acquisition, to pay the Transaction Costs, and
to provide for the general corporate purposes and working capital of the Company
and its Subsidiaries, Holdings and the Borrowers have requested that the Lead
Arranger arrange, and the Lenders provide, a senior secured revolving credit
facility under the terms of this Agreement; and



--------------------------------------------------------------------------------

WHEREAS, subject to and upon the terms and conditions set forth herein, the Lead
Arranger has arranged, and the Lenders are willing to make available to the
Borrowers, the senior secured revolving credit facility provided for herein;

NOW, THEREFORE, IT IS AGREED:

Section 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“90-Day Excess Availability” shall mean, on a given date, the quotient obtained
by dividing (a) the sum of each day’s Excess Availability during the ninety
(90) consecutive day period immediately preceding such date by (b) ninety (90).

“ABL Facility” shall have the meaning provided in the recitals to this
Agreement.

“ABL First Lien Security Agreement” has the meaning provided in Section 6.12(b).

“ABL Loan Collateral Agent” shall mean the ABL Loan Collateral Agent as such
term is defined in the Intercreditor Agreement and shall include any successor
to the ABL Loan Collateral Agent as provided in the Intercreditor Agreement.

“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC, and any and all supporting obligations in respect thereof.

“Account Debtor” shall mean each Person who is obligated on an Account.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Company or (y) all of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Borrower or a Subsidiary Guarantor (or shall be merged with and into a Borrower
or a Subsidiary Guarantor, with such Borrower or such Subsidiary Guarantor being
the surviving or continuing Person).

“Acquired Refinery Business” means the Refinery, together with related tank
farms and loading facilities and related assets.

“Acquisition” shall have the meaning provided in the recitals to this Agreement.

“Acquisition Documents” shall mean the MIPA and all other documents and
agreements entered into in connection with the MIPA and the Acquisition.

“Additional Security Documents” shall have the meaning provided in Section 9.12.

 

-2-



--------------------------------------------------------------------------------

“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of Holdings or any Subsidiary
thereof.

“Agent Advance” shall have the meaning provided in Section 2.01(e).

“Agent Advance Amount” shall have the meaning provided in Section 2.01(e).

“Agent Advance Period” shall have the meaning provided in Section 2.01(e).

“Agents” shall mean and include the Administrative Agent and the ABL Loan
Collateral Agent.

“Aggregate Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans then outstanding, (b) the aggregate
amount of all Letter of Credit Outstandings at such time (exclusive of Letter of
Credit Outstandings which are repaid with the proceeds of, and simultaneously
with the incurrence of, the respective incurrence of Loans) and (c) the
aggregate principal amount of all Swingline Loans then outstanding (exclusive of
Swingline Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incurrence of Revolving Loans).

“Agreement” shall mean this credit agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.24(a).

“Applicable Commitment Commission Percentage” shall mean (i) for each calendar
quarter (or, if shorter, for the period from the Effective Date through
September 30, 2013) during which the daily average Aggregate Exposure for such
calendar quarter exceeds 50% of the Total Revolving Loan Commitment, 0.375%, and
(ii) for each calendar quarter (or, if shorter, for the period from the
Effective Date through September 30, 2013) during which the daily average
Aggregate Exposure for such calendar quarter is less than or equal to 50% of the
Total Revolving Loan Commitment, 0.50%.

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Revolving Loans maintained as (A) Base Rate Loans 1.25% and
(B) LIBOR Loans 2.25%; and (ii) in the case of Swingline Loans, 1.25%. From and
after each day of delivery of any certificate delivered in accordance with the
first sentence of the following paragraph (each, a “Start Date”) to and
including the applicable End Date described below, the Applicable Margins for
such Loans (hereinafter, the “Adjustable Applicable Margins”) shall be those set
forth below opposite the Historical Excess Availability indicated to have been
achieved in any certificate delivered in accordance with the first sentence of
the following paragraph:

 

Level

  

Historical Excess Availability

   Revolving Loans
Maintained as
LIBOR Loans     Revolving Loans and
Swingline Loans
Maintained as
Base Rate Loans  

I

  

Greater than 67%

     2.00 %      1.00 % 

II

  

Equal to or less than 67% but greater than 33%

     2.25 %      1.25 % 

III

  

Equal to or less than 33%

     2.50 %      1.50 % 

The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate by
an Authorized Officer of the Company to the Administrative Agent (each, a
“Quarterly Pricing Certificate”), with a copy to be sent by the Administrative
Agent to each Lender, within 5 Business Days of the last day of any Fiscal
Quarter of the Company, which Quarterly Pricing Certificate shall set forth the
calculation of the Historical Excess Availability as at the last day of the
Fiscal Quarter ended immediately prior to the relevant Start Date. The
Adjustable Applicable Margins so determined shall apply, except as set forth in
the succeeding sentence, from the relevant Start Date to the earliest of (x) the
date on which the next certificate is delivered to the Administrative Agent or
(y) the date which is 5 Business Days following the last day of the Fiscal
Quarter in which the previous Start Date occurred (such earliest date, the “End
Date”), at which time, if no Quarterly Pricing Certificate has been delivered to
the Administrative Agent (and thus commencing a new Start Date), the Adjustable
Applicable Margins shall be those that correspond to a Historical Excess
Availability at Level III (such Adjustable Applicable Margins as so determined,
the “Highest Adjustable Applicable Margins”). Notwithstanding anything to the
contrary contained above in this definition, (i) the Adjustable Applicable
Margins shall be the Highest Adjustable Applicable Margins at all times during
which there shall exist any Event of Default, (ii) at all times prior to the
date of delivery of the Quarterly Pricing Certificate for the Fiscal Quarter of
the Company ended December 31, 2013 the Adjustable Applicable Margins shall be
maintained at Level II, and (iii) from and after the most recent Incremental
Commitment Date for any Incremental Commitment Agreement pursuant to which the
Applicable Margins and Adjustable Applicable Margins have been increased above
the Applicable Margins and the Adjustable Applicable Margins in effect
immediately prior to such Incremental Commitment Date, each of the Applicable
Margins and the Adjustable Applicable Margins shall be increased to those
respective percentages per annum set forth in the applicable Incremental
Commitment Agreement.

 

-4-



--------------------------------------------------------------------------------

“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Company or a Subsidiary of the Company of any asset
(including, without limitation, any capital stock or other securities of, or
Equity Interests in, another Person), but excluding sales of assets pursuant to
Sections 10.02(b), (c), (g) (h), (i), (j), (k) and (l).

“Asset Sale Proceeds Account” shall mean the Insurance Proceeds Account (as that
term is defined in the Intercreditor Agreement) holding the proceeds of any sale
or other disposition of any Inventory Collateral (and only such Collateral) that
are required to be held in such account or accounts pursuant to the terms of the
Intercreditor Agreement (in each case, to the extent that (x) any such
obligations in respect of the Inventory Facility has a Lien on the Collateral
that is senior to the Lien of the Obligations on such Collateral and (y) any
such deposit accounts or securities accounts are subject to the terms of the
Intercreditor Agreement and are being held for the benefit of the Secured
Creditors as well).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation, Letter of Credit Requests and
similar notices, any person or persons that has or have been authorized by the
managers, members or board of directors, as applicable, of the Company or the
respective Borrower to deliver such notices pursuant to this Agreement and that
has or have appropriate signature cards on file with the Administrative Agent,
the Swingline Lender or the respective Issuing Lender, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, a Financial
Officer of Holdings or the respective Borrower, and (iii) any other matter in
connection with this Agreement or any other Credit Document, any officer (or a
person or persons so designated by any two officers) of Holdings or the
respective Borrower.

“Back Stop Arrangements” shall mean, collectively, Letter of Credit Back Stop
Arrangements and Swingline Back-Stop Arrangements.

“Bank Product Reserve” shall mean a reserve established by the Administrative
Agent from time to time based on information from the Secured Cash Management
Creditors in respect of the Qualified Credit Parties’ liabilities (or potential
liabilities) as part of their cash management system such as, but not limited
to, reserves for returned items, customary charges for maintaining Deposit
Accounts and similar items with any of the Secured Cash Management Creditors.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii)  1⁄2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time, (iii) the LIBO Rate for a LIBOR Loan denominated in Dollars
with a one month Interest Period commencing on such day plus 1.00%. For purposes
of this definition, the LIBO Rate shall be determined using the LIBO Rate as
otherwise determined by the Administrative Agent in accordance with the
definition of LIBO Rate, except that (x) if a given day is a Business Day,

 

-5-



--------------------------------------------------------------------------------

such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each Revolving Loan
designated or deemed designated as such by the relevant Borrower at the time of
the incurrence thereof or conversion thereto.

“Bi-Monthly Borrowing Base Period” shall mean any period (a) commencing on the
date on which Excess Availability is less than or equal to thirty-five percent
(35%) of the lesser of (A) the Total Revolving Loan Commitments at such time and
(B) the Borrowing Base at such time and (b) ending on the first date thereafter
on which Excess Availability has been greater than thirty-five percent (35%) of
the lesser of (A) the Total Revolving Loan Commitments and (B) the Borrowing
Base for thirty (30) consecutive days; provided that during any Weekly Borrowing
Base Period, a Bi-Monthly Borrowing Base Period shall be deemed not to exist.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.

“Borrowing” shall mean the borrowing of one Type of Revolving Loan from all the
Lenders, or from the Swingline Lender in the case of Swingline Loans, on a given
date (or resulting from a conversion or conversions on such date) having in the
case of LIBOR Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 2.10(b) shall be considered part of the related
Borrowing of LIBOR Loans.

“Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent in accordance with Section 9.01(j) (but as modified as
provided below in this definition), equal to, without duplication, the
difference of (a) 85% of Eligible Accounts, minus (b) all Reserves then
established by the Administrative Agent. The Administrative Agent shall have the
right (but no obligation) to review such computations and if, in its Permitted
Discretion, such computations have not been calculated in accordance with the
terms of this Agreement, the Administrative Agent shall have the right to
correct any such errors.

“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(j).

“Business” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

 

-6-



--------------------------------------------------------------------------------

“Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to this Agreement.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Collateral” has the meaning provided in Section 5.02.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within twelve months from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s,
(iii) Dollar-denominated time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with maturities of not more than twelve
months from the date of acquisition by such Person, (iv) repurchase obligations
with a term of not more than thirty days for underlying securities of the types
described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iii) above, (v) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than twelve months after the date of
acquisition by such Person and (vi) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above.

“Cash Management Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and containing terms

 

-7-



--------------------------------------------------------------------------------

regarding the treatment of all cash and other amounts on deposit in the
respective account governed by such Cash Management Control Agreement consistent
with the requirements of Section 5.03.

“Cash Management Services” means treasury, depositary or cash management
services (including without limitation, overnight overdraft services) and
automated clearinghouse transfers of funds.

“Change of Control” shall mean (i) Holdings shall at any time cease to own
directly 100% of the Equity Interests of the Company or (ii) the Permitted
Holders shall at any time and for any reason fail to own at least a majority of
both the economic and voting interests in Holdings’ capital stock (determined on
a fully diluted basis).

“Chattel Paper” shall mean “chattel paper” (as such term is defined in Article 9
of the UCC).

“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Security
Agreement Collateral, all Mortgaged Properties and all cash and Cash Equivalents
delivered as collateral pursuant to Section 5.02 or 11.

“Collection Account” shall mean each account established at a Collection Bank
subject to a Cash Management Control Agreement into which funds shall be
transferred as provided in Section 5.03(b).

“Collection Banks” shall have the meaning provided in Section 5.03(b).

“Collective Bargaining Agreements” shall have the meaning provided in
Section 6.05(f).

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Commodity Exchange Act” means the Commodity exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall have the meaning provided in the first paragraph of this
Agreement.

 

-8-



--------------------------------------------------------------------------------

“Compliance Period” shall mean any period (x) commencing on the date on which
the Excess Availability is less than the Minimum Availability Amount and
(y) ending on the first date thereafter on which the Excess Availability has
been equal to or greater than the Minimum Availability Amount for 30 consecutive
days.

“Concentration Account” shall have the meaning provided in Section 5.03(c).

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains or losses,
(y) any non-cash income, and (z) any gains or losses from sales of assets other
than inventory sold in the ordinary course of business) adjusted by (A) adding
thereto (in each case to the extent deducted in determining Consolidated Net
Income for such period), without duplication, the amount of (i) total interest
expense (inclusive of amortization of deferred financing fees and other original
issue discount and banking fees, charges and commissions (e.g., letter of credit
fees and commitment fees)) of the Company and its Subsidiaries determined on a
consolidated basis for such period, (ii) provision for taxes based on income and
foreign withholding taxes for Holdings, the Company and its Subsidiaries
(including state income taxes, but not franchise or other similar taxes paid or
accrued) determined on a consolidated basis for such period, (iii) all
depreciation and amortization expense of the Company and its Subsidiaries
determined on a consolidated basis for such period, (iv) in the case of any
period including any Fiscal Quarter of the Company ended on or before
December 31, 2013, the amount of all fees and expenses incurred in connection
with the Transaction, (v) the amount of all other non-cash charges of the
Company and its Subsidiaries determined on a consolidated basis for such period,
and (vi) any unusual or non-recurring non-cash charges, any restructuring
charges and any costs incurred on or before December 31, 2013 relating to
acquiring the Acquired Refinery Business, and (B) subtracting therefrom (to the
extent not otherwise deducted in determining Consolidated Net Income for such
period) the amount of all cash payments or cash charges made (or incurred) by
the Company or any of its Subsidiaries for such period on account of any
non-cash charges added back to Consolidated EBITDA pursuant to preceding sub
clause (A)(v) in a previous period; provided that notwithstanding the foregoing,
any items that would be included or excluded in the determination of
Consolidated EBITDA pursuant to the foregoing shall not be so included or
excluded to the extent such items are attributable to the Retail Business. For
the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, any add backs to Consolidated Net
Income in determining Consolidated EBITDA as provided above shall be limited (or
denied) in a fashion consistent with the proviso to the definition of
Consolidated Net Income contained herein.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Company and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
the Company and its Subsidiaries of the type described in clauses (ii),
(vii) and (viii) of the definition of Indebtedness and (iii) all Contingent
Obligations of the Company and its Subsidiaries in respect of Indebtedness of
any third Person of the type referred to in preceding clauses (i) and (ii);
provided that (x) the aggregate amount available to be drawn (i.e., unfunded
amounts) under all letters of credit, bankers’ acceptances, bank guaranties,
surety

 

-9-



--------------------------------------------------------------------------------

bonds and similar obligations issued for the account of the Company or any of
its Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings or
other matured monetary obligations owing in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar obligations)
shall not be included in any determination of “Consolidated Indebtedness” and
(y) the amount of Indebtedness in respect of the Interest Rate Protection
Agreements and Other Hedging Agreements shall be at any time the unrealized net
loss position, if any, of the Company and/or its Subsidiaries thereunder on a
marked to market basis determined no more than one month prior to such time.

“Consolidated Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense of the Company and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to letters of credit,
Interest Rate Protection Agreements and Other Hedging Agreements) for such
period, adjusted to exclude (to the extent same would otherwise be included in
the calculation above in this clause (i)) the amortization of any deferred
financing costs for such period and any interest expense actually “paid in kind”
or accreted during such period, plus (ii) without duplication, (x) that portion
of Capitalized Lease Obligations of the Company and its Subsidiaries on a
consolidated basis representing the interest factor for such period and (y) the
“deemed interest expense” (i.e., the interest expense which would have been
applicable if the respective obligations were structured as on-balance sheet
financing arrangements) with respect to all Indebtedness of the Company and its
Subsidiaries of the type described in clause (viii) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP (after any
deduction for minority interests); provided that the following items shall be
excluded in computing Consolidated Net Income (without duplication): (i) the net
income (or loss) of any Person in which a Person or Persons other than the
Company and its Wholly-Owned Subsidiaries has an Equity Interest or Equity
Interests to the extent of such Equity Interests held by Persons other than the
Company and its Wholly-Owned Subsidiaries in such Person, (ii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or all or substantially all of the property or assets of such Person are
acquired by a Subsidiary, (iii) the net income of any Subsidiary of the Company
to the extent that the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary of such net income is not at the time permitted
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary and (iv) net income (or loss) attributable to the Retail
Business.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation

 

-10-



--------------------------------------------------------------------------------

or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Credit Account” shall have the meaning provided in Section 5.03(e).

“Credit Document Obligations” shall mean all Obligations owing to Lender
Creditors pursuant to any Credit Documents.

“Credit Documents” shall mean this Agreement, the Guaranty, the Inventory Second
Lien Security Agreement, the ABL First Lien Security Agreement, the
Intercreditor Agreement and, after the execution and delivery thereof pursuant
to the terms of this Agreement, each Note, each Joinder Agreement, each Mortgage
and each other Security Document.

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).

“Credit Party” shall mean Holdings, the Borrowers and each Subsidiary Guarantor.

“DB Account” shall have the meaning provided in Section 5.03(d).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.16(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other

 

-11-



--------------------------------------------------------------------------------

Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or the Issuing Lender or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Company, each Issuing Lender, each Swingline
Lender and each Lender.

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.

“Disbursement Account” shall mean each checking and/or disbursement account
maintained by each Borrower and each Subsidiary Guarantor for their respective
general corporate purposes, including for the purpose of paying their trade
payables and other operating expenses.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise

 

-12-



--------------------------------------------------------------------------------

acquire for a consideration any shares of any class of the capital stock or any
other Equity Interests of such Person outstanding on or after the Effective Date
(or any options or warrants issued by such Person with respect to its capital
stock or other Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any Person shall also include all payments made or required to
be made by such Person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Acquisition Documents and (iii) the Inventory Facility Documents.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia.

“Dominion Period” shall mean any period (a) commencing on the date on which
(x) a Default or Event of Default has occurred and is continuing, or (y) the
Excess Availability is less than or equal to the Minimum Availability Amount for
3 consecutive Business Days and (b) ending on the first date thereafter on which
(x) no Default or Event of Default exists and (y) the Excess Availability has
been greater than the Minimum Availability Amount, for 30 consecutive days.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Accounts” shall mean those Accounts created by one of the Qualified
Credit Parties in the ordinary course of their business (and excluding those
Accounts that arise out of the operation of the Retail Business), that arise out
of their sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Credit
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by the Administrative Agent in its Permitted
Discretion to address the results of any audit or other collateral examination
performed by or on behalf of the Administrative Agent from time to time after
the Effective Date. The Administrative Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits, unapplied cash, bonding
subrogation rights to the extent not cash collateralized, any and all returns,
accrued rebates, discounts (which may, at the Administrative Agent’s option, be
calculated on shortest terms), credits, allowances or sales or excise taxes of
any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time. Eligible
Accounts shall not include the following:

(a) Accounts which either are 60 days or more past due or are unpaid more than
120 days after the original invoice date;

 

-13-



--------------------------------------------------------------------------------

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
the total amount of all Accounts owed by that Account Debtor (and its
Affiliates) are deemed ineligible hereunder;

(c) Accounts with respect to which the Account Debtor is (i) an Affiliate of a
Qualified Credit Party or (ii) an employee or agent of a Qualified Credit Party;

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
bill and hold or any other terms by reason of which the payment by an Account
Debtor may be conditional;

(e) Accounts that are not payable in Dollars;

(f) Accounts unless: (i) the Account Debtor either (A) maintains its Chief
Executive Office in the United States or Canada, or (B) is organized under the
laws of the United States or Canada, or any state, province or subdivision
thereof; (ii) (A) the Account is supported by an irrevocable letter of credit
satisfactory to the Administrative Agent, in its Permitted Discretion (as to
form, substance, and issuer or domestic confirming bank), that has been
delivered to the Administrative Agent, (B) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent, in its Permitted Discretion; (C) the Account Debtor has a
rating of BBB- or higher by S&P or Baa3 or higher by Moody’s (or if no rating of
S&P or Moody’s then exists, the equivalent of such rating by any other
nationally recognized securities rating agency); or (D) the Account Debtor’s
payment of such account is guaranteed by its parent company that has a rating of
BBB- or higher by S&P or Baa3 or higher by Moody’s (or if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any other nationally
recognized securities rating agency); provided that at no time shall the
aggregate amount of Accounts of the type described in the foregoing clauses (C)
and (D) included in the Borrowing Base exceed 15% of the total amount of the
Eligible Accounts included in the Borrowing Base;

(g) Accounts with respect to which the Account Debtor is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (i) the Account is
supported by an irrevocable letter of credit satisfactory to the Administrative
Agent, in its Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), that has been delivered to the Administrative Agent,
or (ii) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to the Administrative Agent, in its
Permitted Discretion;

(h) Accounts with respect to which the Account Debtor is the federal government
of the United States, Canada or any state, provincial, municipality or political
subdivision thereof, or any department, agency or instrumentality thereof
(exclusive, however, of Accounts with respect to which a Qualified Credit Party
has complied, to the reasonable

 

-14-



--------------------------------------------------------------------------------

satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31
USC § 3727 or any comparable state or municipal statute); provided that until
the date that is sixty (60) days after the Administrative Agent shall have
notified the Company that it requires the Borrowers to comply with the
Assignment of Claims Act, up to 15% of the aggregate of all Eligible Accounts
with respect to which the Account Debtor is the federal government of the United
States, or any department, agency or instrumentality thereof included in the
Borrowing Base may be Eligible Accounts without compliance by the Qualified
Credit Party with the procedures of the Assignment of Claims Act;

(i) Accounts with respect to which the Account Debtor is a creditor of the
Company or any Subsidiary of the Company, has or has asserted a right of setoff,
or has disputed its obligation to pay all or any portion of the Account, to the
extent (including, without limitation, with respect to rebates) of such claim,
right of setoff, or dispute;

(j) Accounts with respect to an Account Debtor (and its Affiliates) whose total
obligations owing to the Company or any Subsidiary of the Company exceed 10% (or
with respect to Accounts with respect to an Account Debtor listed on
Schedule 1.01(j), as such Schedule 1.01(j) may be amended or modified from time
to time by the Company with the consent of the Administrative Agent the
percentage in such Schedule 1.01(j)), of all Eligible Accounts, to the extent of
the obligations owing by such Account Debtor (and its Affiliates) in excess of
such percentages; provided, however that the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentages shall be determined
by the Administrative Agent based on all of the otherwise Eligible Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit;

(k) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, has gone out of business, or as to which any Qualified
Credit Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor unless
(x) such Account is supported by a letter of credit satisfactory to the ABL Loan
Collateral Agent, in its Permitted Discretion (as to form, substance, and issuer
or domestic confirming bank), that has been delivered to the Administrative
Agent and is directly drawable by the Administrative Agent or (y) such Account
Debtor has received debtor-in-possession financing sufficient as determined by
the ABL Loan Collateral Agent in its Permitted Discretion to finance its ongoing
business activities;

(l) Accounts that are not subject to a valid and perfected First Priority Lien
in favor of the ABL Loan Collateral Agent pursuant to the relevant Security
Document as provided in the Intercreditor Agreement;

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor;

(n) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a
Qualified Credit Party of the subject contract for goods or services (other than
customary maintenance contracts);

 

-15-



--------------------------------------------------------------------------------

(o) Accounts with respect to which any return, rejection or repossession of any
of the merchandise giving rise to such Account has occurred, but only to the
extent of the value of the goods returned, rejected or repossessed;

(p) Accounts that are evidenced by Chattel Paper;

(q) [Reserved];

(r) Any Account with respect to which a partial payment of such Account has been
made by the respective Account Debtor; provided that to the extent such Account
consists of multiple separate line-items, only the line items that have been
partially paid shall be excluded;

(s) Accounts that are payable to a Qualified Credit Party; or

(t) Accounts to the extent representing service charges or late fees.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding Holdings, the Company and their
respective Subsidiaries and Affiliates (including the Sponsor).

“Employee Benefit Plans” shall have the meaning provided in Section 6.05(a).

“Employment Agreements” shall have the meaning provided in Section 6.05(d).

“End Date” shall have the meaning provided in the definition of Applicable
Margin.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of non-compliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.

“Environmental Law” shall mean any Federal, state, foreign or local statute, law
(including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or legally-binding agreement, now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, relating to the protection of the environment, or of
human health (as it relates to the exposure to Hazardous Materials).

 

-16-



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with Holdings or any of its Subsidiaries
under Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” shall mean any one or more of the following:

(a) any Reportable Event;

(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;

(c) the institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan;

(d) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan, or that
such filing may be made or a determination that any Plan is, or is expected to
be, considered an at-risk plan or in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of
ERISA;

(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA that could reasonably be
expected to have a Material Adverse Effect;

(f) the complete or partial withdrawal of Holdings or any of its Subsidiaries or
any ERISA Affiliate from a Multiemployer Plan, the reorganization or insolvency
under Title

 

-17-



--------------------------------------------------------------------------------

IV of ERISA of any Multiemployer Plan; or the receipt by Holdings or any of its
Subsidiaries or any ERISA Affiliate, of any notice, or the receipt by any
Multiemployer Plan from any of Holdings, any of its Subsidiaries or any ERISA
Affiliate of any notice, that a Multiemployer Plan is in endangered or critical
status under Section 305 of ERISA that could reasonably be expected to have a
Material Adverse Effect; or

(g) Holdings, any of its Subsidiaries or an ERISA Affiliate incurring any
liability under Title IV of ERISA with respect to any Plan that could reasonably
be expected to have a Material Adverse Effect (other than premiums due and not
delinquent under Section 4007 of ERISA).

“Event of Default” shall have the meaning provided in Section 11.

“Excess Availability” shall mean, as of any date of determination, the amount by
which (a) the lesser of (i) the Borrowing Base at such time and (ii) the Total
Revolving Loan Commitment as then in effect at such time exceeds (b) the
Aggregate Exposure at such time.

“Excluded Accounts” shall mean (w) all accounts established (or otherwise
maintained) solely with respect to 401k accounts, flexible spending
reimbursement accounts and insurance accounts for the payment of employee health
claims, (x) all disbursement accounts established solely for the payment of
medical, dental, disability or other similar expenses in connection with
insurance or benefit programs for employees of Holding’s and its Subsidiaries,
(y) all trust accounts established (or otherwise maintained) solely with respect
to withholding, sales, use or similar taxes and all payroll accounts (which are
solely for such purposes) and (z) the accounts listed on Schedule 1.01(e);
provided in no event shall Excluded Accounts include any Collection Accounts,
Disbursement Accounts, Asset Sale Proceeds Account or any other account pursuant
to which an account control agreement has been executed and delivered to the ABL
Loan Collateral Agent pursuant to any Security Document.

“Excluded Subsidiaries” shall mean HIE Retail, Smiley’s, and any other
Subsidiary of Holdings set forth on Schedule 1.01(c). No Subsidiary acquired
subsequent to the Effective Date may be an “Excluded Subsidiary” without the
consent of the Required Lenders.

“Excluded Swap Obligation” means with respect to any Borrower or Subsidiary
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the Guaranty delivered by such Subsidiary Guarantor or Borrower of, or the grant
by such Subsidiary Guarantor of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s or Borrower’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 13.22 and any other
“keepwell, support or other agreement for the benefit of such Subsidiary
Guarantor and any and all guarantees of such Subsidiary Guarantor’s or
Borrower’s Swap Obligations by other Credit Parties) at the time the Guaranty,
or a grant by such Subsidiary Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which the Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.

 

-18-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean with respect to any Lender, (a) Taxes imposed on or
measured by net income or net profits (however denominated), franchise Taxes,
and branch profits Taxes, in each case (i) that are imposed pursuant to the laws
of the jurisdiction in which such Lender is organized or in which its principal
office or applicable lending office is located or any subdivision thereof or
therein, or (ii) that are imposed as a result of a present or former connection
between such Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Loan
or Credit Document), (b) Taxes attributable to such Lender’s failure to comply
with Section 5.04(b) through (d), and (c) U.S. federal withholding Taxes imposed
under FATCA.

“Executive Order” shall have the meaning provided in Section 8.24(a).

“Expenses” shall mean all present and future reasonable and invoiced expenses
incurred by or on behalf of the Administrative Agent, the ABL Loan Collateral
Agent or any Issuing Lender in connection with this Agreement, any other Credit
Document or otherwise in its capacity as the Administrative Agent under this
Agreement or the ABL Loan Collateral Agent under any Security Document or as an
Issuing Lender under this Agreement, whether incurred heretofore or hereafter,
which expenses shall include, without limitation, the expenses set forth in
Section 13.01, the cost of record searches, the reasonable fees and expenses of
attorneys and paralegals, at one primary outside law firm for the Administrative
Agent and any Issuing Lender and one local law firm in each relevant
jurisdiction, all reasonable and invoiced costs and expenses incurred by the
Administrative Agent (and the ABL Loan Collateral Agent) in opening bank
accounts, depositing checks, electronically or otherwise receiving and
transferring funds, and any other charges imposed on the Administrative Agent
(and the ABL Loan Collateral Agent) due to insufficient funds of deposited
checks and the standard fee of the Administrative Agent (and the ABL Loan
Collateral Agent) relating thereto, collateral examination fees and expenses,
reasonable fees and expenses of accountants, appraisers or other consultants,
experts or advisors employed or retained by the Administrative Agent and the ABL
Loan Collateral Agent, fees and taxes related to the filing of financing
statements, costs of preparing and recording any other Credit Documents, all
expenses, costs and fees set forth in this Agreement and the other Credit
Documents, all other fees and expenses required to be paid pursuant to any other
letter agreement and all fees and expenses incurred in connection with releasing
Collateral and the amendment or termination of any of the Credit Documents.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Company, or the Subsidiary of the Company selling such
asset.

 

-19-



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
Effective Date (and any amended or successor version that is substantially
comparable), and any current or future regulations promulgated thereunder or
published administrative guidance implementing such provisions.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“FEMA” shall mean the Federal Emergency Management Agency.

“Final Maturity Date” shall mean September 25, 2017.

“Financial Officer” means any of the chief financial officer, vice president of
finance or treasurer of the relevant Person.

“First Priority” shall mean, with respect to any Lien purported to be created on
any Collateral pursuant to any Security Document, that such Lien is prior in
right to any other Lien thereon, other than any Permitted Liens (excluding
Permitted Liens as described in clauses (x) and (y) of Section 10.01(d))
applicable to such Collateral which as a matter of law (and giving effect to any
actions taken pursuant to the last paragraph of Section 10.01) have priority
over the respective Liens on such Collateral created pursuant to the relevant
Security Document.

“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such fiscal year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.

“Fiscal Year” shall mean the fiscal year of the Company and its Subsidiaries
ending on December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a)(i) Consolidated EBITDA for such period minus (ii) the aggregate amount of
all Capital Expenditures made by the Company and its Subsidiaries during such
period (other than Capital Expenditures to the extent financed with the Net Cash
Proceeds of any sale or issuance of Equity

 

-20-



--------------------------------------------------------------------------------

Interests, the Net Cash Proceeds of any asset sale, the Net Cash Proceeds of any
Recovery Event or the Net Cash Proceeds of any incurrence of Indebtedness (other
than the incurrence of any Loans), but including Capital Expenditures to the
extent financed with proceeds of Loans) minus (iii) the amount of all cash
payments made by the Company and its Subsidiaries in respect of income taxes or
income tax liabilities (net of cash income tax refunds) during such period
(excluding such cash payments related to asset sales not in the ordinary course
of business) minus (iv) without duplication of any amounts included in
clause (iii) above, the aggregate amount of all cash dividends paid by the
Company as permitted under Section 10.03 for such period to (b) Fixed Charges
for such period.

“Fixed Charges” means, for any period, the sum of (a) any amortization payments
made during such period on all Indebtedness of the Company and its Subsidiaries
for such period (including the principal component of all obligations in respect
of all Capitalized Lease Obligations) net of the proceeds of any other
Indebtedness the proceeds of which are used to make such payment (other than
with proceeds of Loans), plus (b) Consolidated Interest Expense of the Company
and its Subsidiaries for such period.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Company or any one or more of its Subsidiaries
primarily for the benefit of employees of the Company or such Subsidiaries
residing outside the United States, which plan is subject to laws of the
applicable foreign jurisdiction, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.

“Foreign Subsidiary” of any Person shall mean, any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s R/L Percentage of the
Letter of Credit Outstandings with respect to Letters of Credit issued by the
Issuing Lender other than Letter of Credit Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s R/L Percentage of
outstanding Swingline Loans made by such Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 9.14 and 10, including defined terms as used
therein are subject to Section 13.07(a).

“General Intangibles” shall mean “general intangibles” as such term is defined
in Article 9 of the UCC.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local,

 

-21-



--------------------------------------------------------------------------------

and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the ABL Loan Collateral Agent, the Issuing Lenders, the Lenders, the Swingline
Lender and each party (other than any Credit Party) party to an Interest Rate
Protection Agreement or Other Hedging Agreement to the extent such party
constitutes a Secured Creditor under the Security Documents.

“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by, and all Loans made to, the Borrowers under
this Agreement and all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit, together with all the other payment obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and payment liabilities
(including, without limitation, indemnities, fees and interest (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) thereon) of any
Borrower to the Lenders, the Issuing Lenders, the Administrative Agent and the
ABL Loan Collateral Agent now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document to which
the Borrowers are a party and the due performance and compliance by such
Borrower with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document, (ii) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all payment obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due), payment
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of any Borrower owing under any Secured Hedging
Agreement entered into by any Borrower with any Lender Counterparty so long as
such Lender Counterparty participates in such Secured Hedging Agreement, if any,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein and
(iii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all payment obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), payment liabilities and indebtedness (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the applicable Secured Cash
Management Agreements, whether or not such interest is an allowed claim in any
such proceeding) of any Treasury Services Obligations, if any, whether now in
existence or hereafter arising, and the due performance and compliance with all
terms, conditions and agreements contained therein.

“Guaranty” shall have the meaning provided in Section 6.09.

 

-22-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants, or substances in any form that is prohibited, limited or regulated
pursuant to any Environmental Law by virtue of their toxic or otherwise
deleterious characteristics, including without limitation any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation, dielectric fluid containing
levels of polychlorinated biphenyls, and radon gas.

“HIE Retail” shall mean HIE Retail, LLC, a Hawaii limited liability company.

“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.

“Historical Excess Availability” shall mean, on any date of determination, the
average Excess Availability expressed as a percentage of the lesser of (i) the
Borrowing Base at such time and (ii) the Total Revolving Loan Commitment as in
effect at such time for the Fiscal Quarter on or prior to such date; provided
that Excess Availability shall be determined on a Pro Forma Basis in accordance
with the requirements of the definition of “Pro Forma Basis” contained herein.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Immaterial Subsidiary” on any date, any Subsidiary of the Company that is not a
Subsidiary Guarantor or a Borrower (i) with (A) revenues of less than $1,000,000
and (B) assets of less than $1,000,000, as reflected on the most recent
financial statements delivered pursuant to Section 9.01 prior to such date (or
if such Subsidiary was formed or acquired after the date of such financial
statements, as certified by an Authorized Officer of the Company) and (ii) that
has been designated as such by the Company in a written notice delivered to the
Administrative Agent; provided that at no time shall the Immaterial Subsidiaries
so designated by the Company have annual revenues in the aggregate of greater
than $5,000,000 or total assets in the aggregate of greater than $5,000,000 (as
reflected, in each case, on the most recent financial statements delivered
pursuant to Section 9.01 prior to such time).

“Incremental Commitment” shall mean, for any Lender, any Revolving Loan
Commitment provided by such Lender after the Effective Date in an Incremental
Commitment Agreement delivered pursuant to Section 2.15; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Revolving Loan Commitment of such Lender
for all purposes of this Agreement as contemplated by Section 2.15.

“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit R (appropriately completed, and
with such modifications as may be reasonably satisfactory to the Administrative
Agent) executed and delivered in accordance with Section 2.15.

 

-23-



--------------------------------------------------------------------------------

“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.15(b).

“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on the Incremental Commitment
Date of the respective Incremental Commitment Agreement: (i) no Default or Event
of Default exists or would exist after giving effect thereto; (ii) all of the
representations and warranties contained in the Credit Documents shall be true
and correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date);
(iii) the delivery by the Company to the Administrative Agent of an
acknowledgment, in form and substance satisfactory to the Administrative Agent
and executed by each Credit Party, acknowledging that such Incremental
Commitment and all Revolving Loans subsequently incurred, and Letters of Credit
issued, as applicable, pursuant to such Incremental Commitment shall constitute
Obligations under the Credit Documents and secured on a pari passu basis with
the Obligations under the Security Documents; (iv) the delivery by the Company
to the Administrative Agent of such certificates, opinions and other documents
in form and substance satisfactory to the Administrative Agent as the
Administrative Agent may reasonably request; (v) the delivery by each Credit
Party to the Administrative Agent of such other officers’ certificates, board of
director (or equivalent governing body) resolutions, evidence of good standing
(to the extent available under applicable law) and title insurance policies as
the Administrative Agent shall reasonably request; (vi) the incurrence of
Revolving Loans in an aggregate principal amount equal to the Total Revolving
Loan Commitment (including such Incremental Commitment then being obtained)
shall be permitted at such time under any loan agreement or other material
agreement to which the Borrowers or any of their respective Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject; and (vii) the Company shall have delivered a certificate
executed by an Authorized Officer of the Company, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses (i),
(ii) and (vi) and containing the calculations (in reasonable detail) required by
preceding clause (vi) and shall have delivered a Borrowing Base Certificate
pursuant to Section 9.01(j).

“Incremental Lender” shall have the meaning provided in Section 2.15(b).

“Incremental Security Documents” shall have the meaning provided in
Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in
clause (i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by
any Lien on any property owned by such Person, whether or

 

-24-



--------------------------------------------------------------------------------

not such indebtedness has been assumed by such Person (provided that, if the
Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
Fair Market Value of the property to which such Lien relates), (iv) all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement and (viii) all Off-Balance Sheet Liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean all Taxes levied or imposed with respect to any
payments hereunder or under any Note other than, and specifically excluding,
Excluded Taxes.

“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding, (b) such Lender’s R/L Percentage in the aggregate principal amount
of all Swingline Loans then outstanding and (c) such Lender’s R/L Percentage in
the aggregate amount of all Letter of Credit Outstandings at such time.

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any state or foreign
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, or proceedings seeking reorganization, arrangement, or
other similar relief.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by Holdings, the Company or any
Subsidiary of the Company to Holdings, the Company or any other Subsidiary of
the Company.

“Intercompany Loans” shall have the meaning provided in Section 10.05(h).

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit M (or such
other form as shall be reasonably satisfactory to the Administrative Agent),
with blanks completed in conformity herewith.

“Intercreditor Agreement” shall have the meaning provided in Section 6.11.

 

-25-



--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory Collateral” has the meaning provided in the Intercreditor Agreement.

“Inventory Collateral Agent” shall have the meaning provided in the
Intercreditor Agreement.

“Inventory Facility” shall have the meaning provided in the fourth WHEREAS
clause.

“Inventory Facility Documents” shall mean the Inventory Facility, the Inventory
Facility Security Documents and all other documents executed and delivered with
respect to the Inventory Facility or Inventory Facility Documents, as in effect
on the Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

“Inventory Facility Security Documents” shall mean the “Inventory Security
Documents” as defined in the Intercreditor Agreement.

“Inventory Party” has the meaning provided in the Intercreditor Agreement.

“Inventory Second Lien Security Agreement” has the meaning provided in
Section 6.12(a).

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Lender” shall mean Deutsche Bank AG New York Branch (except as
otherwise provided in Section 12.09), and any other Lender reasonably acceptable
to the Administrative Agent and the Company which agrees to issue Letters of
Credit hereunder. Any Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by one or more Affiliates of such Issuing
Lender (and such Affiliate shall be deemed to be an “Issuing Lender” for all
purposes of the Credit Documents).

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit O (appropriately completed).

“Landlord Personal Property Collateral Access Agreement” shall mean a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit N, with such
amendments, modifications or supplements thereto as may be approved by the
Administrative Agent.

 

-26-



--------------------------------------------------------------------------------

“Lead Arranger” shall mean Deutsche Bank Securities Inc., in its capacity as
Lead Arranger and any successor thereto.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
Section 2.15 or Section 13.04(b).

“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender at the time such
Person enters into such Interest Rate Protection Agreement and/or Other Hedging
Agreement (even if the Administrative Agent or such Lender subsequently ceases
to be the Administrative Agent or a Lender, as the case may be, under this
Agreement for any reason), so long as the Administrative Agent, such Lender or
such affiliate participates in such Interest Rate Protection Agreement and/or
Other Hedging Agreement.

“Lender Creditors” means the Lenders, each Issuing Lender, the Administrative
Agent, the ABL Loan Collateral Agent and the Joint Lead Arrangers.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 3.03(b).

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, (a) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is 2 Business Days
prior to the commencement of such Interest Period by reference to the Reuters
Screen LIBOR01 for deposits in Dollars (or such other comparable page as may, in
the reasonable opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is 2 Business Days prior to the beginning of such
Interest Period, divided by (b) a

 

-27-



--------------------------------------------------------------------------------

percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).

“LIBOR Loan” shall mean each Loan (other than a Swingline Loan) designated as
such by the applicable Borrower at the time of the incurrence thereof or
conversion thereto.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“Loan Collateral” shall have the meaning provided to the term “ABL Loan
Collateral” in the Intercreditor Agreement.

“Major Scheduled Turnaround” shall mean with respect to the Refinery, a
scheduled shutdown of refinery process units primarily for purposes of
conducting maintenance of at least twenty (20) consecutive days, which shutdown
shall occur no more than two times prior to the Final Maturity Date.

“Management Agreements” shall have the meaning provided in Section 6.05(c).

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(c).

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean any event, change, condition, occurrence or
circumstance which, either individually or in the aggregate, has had, or could
reasonably be expected to have, a material adverse effect on (w) the
consummation of the Transaction, (x) the property, assets, business, operations,
liabilities or condition (financial or otherwise) of the Borrowers and their
subsidiaries taken as a whole or the Acquired Refinery Business since
December 31, 2011, (y) the rights or remedies of the Lenders, the Administrative
Agent or the ABL Loan Collateral Agent hereunder or under any other Credit
Document, or (ii) on (z) the ability of the Borrowers and their Subsidiaries
taken as a whole to perform their obligations to the Lenders, the Administrative
Agent or the ABL Loan Collateral Agent hereunder or under any other Credit
Document or to the Issuing Bank, a Secured Cash Management Creditor or a Secured
Hedging Creditor under this Agreement and the other Secured Debt Agreements.

“Maximum Letter of Credit Amount” shall have the meaning provided in
Section 3.02(a).

“Maximum Rate” shall have the meaning provided in Section 13.21.

 

-28-



--------------------------------------------------------------------------------

“Maximum Swingline Amount” shall mean $20,000,000.

“Membership Interest Pledge Agreement” shall mean the Pledge Agreement in the
form of Exhibit S hereto.

“Minimum Availability Amount” shall mean, at any time, the greater of (i) 15% of
the lesser of (A) the Total Revolving Loan Commitments at such time, and (B) the
Borrowing Base at such time and (ii) $15.0 million.

“Minimum Borrowing Amount” shall mean (i) for Revolving Loans, $500,000 and
(ii) for Swingline Loans (x) at all times when a Dominion Period is not in
existence, $100,000 and (y) at all other times, there shall be no Minimum
Borrowing Amount.

“MIPA” has the meaning provided in the first WHEREAS clause.

“Monthly Payment Date” shall mean the last Business Day of each month occurring
after the Initial Borrowing Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, debenture
or similar security instrument.

“Mortgage Policy” shall mean a lender’s title insurance policy (Form 1992).

“Mortgaged Property” shall mean any Real Property owned or leased by the Company
or any of its Subsidiaries which is encumbered (or required to be encumbered) by
a Mortgage pursuant to the terms of this Agreement or any Security Document.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Company or any of its Subsidiaries or
with respect to which the Company or any of its Subsidiaries has any liability
(including on account of an ERISA Affiliate).

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, for any event requiring a mandatory repayment of
Loans pursuant to Section 5.02(b), the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
applicable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents and the Inventory
Facility Security Documents) which is secured by the respective assets the
subject of such Recovery Event).

 

-29-



--------------------------------------------------------------------------------

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) applicable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents and the Inventory
Facility Security Documents) which is secured by the respective assets which
were sold or otherwise disposed of, and (iv) the estimated net marginal increase
in income taxes which will be payable by the Company’s consolidated group or any
Subsidiary of the Company with respect to the Fiscal Year of the Company in
which the sale or other disposition occurs as a result of such sale or other
disposition; provided, however, that such gross proceeds shall not include any
portion of such gross cash proceeds which the Company determines in good faith
should be reserved for post-closing adjustments (to the extent the Company
delivers to the Lenders a certificate signed by an Authorized Officer as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective asset sale), the amount (if any) by
which the reserved amount in respect of such sale or disposition exceeds the
actual post-closing adjustments payable by the Company or any of its
Subsidiaries shall constitute Net Sale Proceeds on such date received by the
Company and/or any of its Subsidiaries from such sale or other disposition.

“Non-Compete Agreements” shall have the meaning provided in Section 6.05(e).

“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.

“Non-Guarantor Subsidiary” shall mean each Subsidiary of the Company that is
neither a Borrower nor a Subsidiary Guarantor.

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each Revolving Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Jacksonville, FL, Attention: Sara Pelton, Telephone No.:
904-271-2886, and

 

-30-



--------------------------------------------------------------------------------

Telecopier No.: 732-380-3355 , with a copy to the office of the Administrative
Agent located at 60 Wall Street, New York, New York 10005, Attention: Michael
Getz, Telephone No.: 212-250-2640 and Telecopier No.: 212-797-5692, or (in
either case) such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the ABL
Loan Collateral Agent, any Issuing Lender, the Swingline Lender, any Lender, any
Secured Hedging Creditor, or any Secured Cash Management Creditor pursuant to
the terms of this Agreement or any other Secured Debt Agreement, without
limitation, all amounts in respect of any principal, interest (including any
interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in this Agreement
or the applicable Secured Debt Agreement, whether or not such interest is an
allowed claim under any such proceeding or under applicable state, federal or
foreign law), premiums, penalties, fees, expenses (including Expenses),
indemnifications, reimbursements (including Unpaid Drawings with respect to
Letters of Credit), damages and other liabilities, and guarantees of the
foregoing amounts; provided that notwithstanding the foregoing, the Obligations
shall exclude any Excluded Swap Obligations.

“OFAC” shall have the meaning provided in Section 8.24(a).

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person, including, without limitation,
the Inventory Facility.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Par Petroleum” has the meaning provided in Section 8.09.

“Participant” shall have the meaning provided in Section 3.04(a).

“PATRIOT Act” shall have the meaning provided in Section 13.18.

“Payment Conditions” shall mean that each of the following conditions are
satisfied at the time of each action or proposed action and immediately after
giving effect thereto: (i) there is no Default or Event of Default existing
immediately before or after the action or proposed action, (ii) 90-Day Excess
Availability and Excess Availability on the date of the action or proposed
action (in each case, calculated on a Pro Forma Basis as if such action or
proposed action had occurred on the first day of such measurement period to
include the Borrowing of any Loans or issuance of any Letters of Credit in
connection with the action or proposed action) exceed (a) in the case of
Sections 9.14 and 10.05 the greater of (A) 15% of the lesser of (1) the Total
Revolving Loan Commitments as then in effect and (2) the current Borrowing Base
as then in effect and (B) $15.0 million, or (b) in the case of Sections 10.03
and

 

-31-



--------------------------------------------------------------------------------

10.08, the greater of (A) 25% of the lesser of (1) the Total Revolving Loan
Commitments as then in effect and (2) the current Borrowing Base as then in
effect and (B) $25.0 million, (iii) the Company shall be in compliance with a
Fixed Charge Coverage Ratio of not less than 1.00:1.00 for the Test Period then
most recently ended on a Pro Forma Basis as if such action or proposed action
had occurred on the first day of such Test Period, and (iv) the Company shall
have delivered to the Administrative Agent a certificate of an Authorized
Officer of the Company certifying as to compliance with preceding clauses (i)
through (iii) and demonstrating (in reasonable detail) the calculations required
by preceding clauses (ii) and (iii).

“Payment Office” shall mean the office of the Administrative Agent located at 60
Wall Street, New York, New York 10005, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

“Permitted Acquisition” shall mean the acquisition by a Qualified Credit Party
of all of an Acquired Entity or Business; provided that (in each case) (a) the
consideration paid or to be paid by the Qualified Credit Party consists solely
of cash (including proceeds of Loans), publicly traded common stock of the
Sponsor, the issuance or incurrence of Indebtedness otherwise permitted by
Section 10.04 and the assumption/acquisition of any Indebtedness (calculated at
face value) which is permitted to remain outstanding in accordance with the
requirements of Section 10.04, (b) such Acquired Entity or Business shall own no
Equity Interests of any other Person (other than immaterial interests which are
non-controlling) unless either (i) such Acquired Entity or Business owns 100% of
the Equity Interests of such other Person or (ii) if such Acquired Entity or
Business owns Equity Interests in any other Person which is a Non-Wholly-Owned
Subsidiary of such Acquired Entity or Business, (A) such Acquired Entity or
Business shall not have been created or established in contemplation of, or for
purposes of, the respective Permitted Acquisition, (B) any such Non-Wholly-Owned
Subsidiary of the Acquired Entity or Business shall have been a Non-Wholly-Owned
Subsidiary of such Acquired Entity or Business prior to the date of the
respective Permitted Acquisition and shall not have been created or established
in contemplation thereof and (C) such Acquired Entity or Business and/or its
Wholly-Owned Subsidiaries own at least 90% of the total value of all the assets
owned by such Acquired Entity or Business and its Subsidiaries (for purposes of
such determination, excluding the value of the Equity Interests of
Non-Wholly-Owned Subsidiaries held by such Acquired Entity or Business and its
Wholly-Owned Subsidiaries), (c) all of the business, division or product line
acquired pursuant to the respective Permitted Acquisition, or the business of
the Person acquired pursuant to the respective Permitted Acquisition and its
Subsidiaries taken as a whole, is in the United States or Canada, (d) the
Acquired Entity or Business acquired pursuant to the respective Permitted
Acquisition is in a business permitted by Section 10.12, (e) the Acquired Entity
or Business acquired pursuant to the respective Permitted Acquisition is
acquired in a “non-hostile” transaction approved by the board of director (or
similar body) of such Acquired Entity or Business and (f) all requirements of
Sections 9.14, 10.02 and 10.13 applicable to Permitted Acquisitions are
satisfied. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required Lenders
agree in writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

 

-32-



--------------------------------------------------------------------------------

“Permitted Discretion” shall mean the reasonable exercise of the Administrative
Agent’s good faith credit judgment (from the perspective of a secured asset
based lender) in consideration of any factor which is reasonably likely to
(i) adversely affect the value of any Collateral, the enforceability or priority
of the Liens thereon or the amount that the Administrative Agent and the Lenders
would be likely to receive (after giving consideration to delays in payment and
costs of enforcement) in the liquidation thereof, (ii) show that any collateral
report or financial information delivered to the Administrative Agent, the ABL
Loan Collateral Agent or the Lenders by any Person on behalf of any Credit Party
is incomplete, inaccurate or misleading in any material respect, or
(iii) materially increase the likelihood that the Lenders would not receive
payment in full in cash for all of the Obligations. In exercising such judgment,
the Administrative Agent may consider such factors already included in or tested
by the definition of Eligible Accounts, as well as any of the following: (i) the
changes in collection history and dilution or collectibility with respect to the
Accounts; and (ii) any other factors that change the credit risk of lending to
any Qualified Credit Party on the security of any Qualified Credit Party’s
Accounts. The burden of establishing lack of good faith hereunder shall be on
the Company.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean the Sponsor or any majority owned and controlled
Affiliate of Sponsor.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company and
its Subsidiaries issued or given in exchange for, or the proceeds of which are
used to, extend, refinance, renew, replace, substitute or refund Indebtedness
permitted under Section 10.04, or any Indebtedness issued to so extend, renew,
refinance, replace, substitute or refund any such Indebtedness, so long as
(a) such Indebtedness matures no earlier than one year after the Final Maturity
Date and does not have any mandatory prepayment obligations prior to such
maturity date (other than pursuant to customary asset sale and change of control
provisions), (b) such Indebtedness contains customary terms and conditions not
more onerous or restrictive than the terms and conditions of the Indebtedness
being refinanced, replaced or substituted, (c) such Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of the Indebtedness being refinanced and (d) such refinancing or
renewal does not (i) increase the principal amount of such Indebtedness
outstanding immediately prior to such refinancing or renewal other than as a
result of the refinancing of accrued unpaid interest, premiums (including
applicable prepayment premiums) or fees and the costs of issuing such
refinancing Indebtedness or (ii) add guarantors, obligors or security from that
which applied to such Indebtedness being refinanced or renewed.

 

-33-



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean an “employee pension benefit plan” as defined in Section 3 of
ERISA (other than a Multiemployer Plan) maintained or contributed to by the
Company or any of its Subsidiaries or with respect to which the Company or any
of its Subsidiaries has any liability (including on account of an ERISA
Affiliate).

“Possessory Collateral” shall have the meaning provided in Section 6.12.

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

“Primary Obligations” shall mean (x) in the case of the Credit Document
Obligations all principal of, fees and interest on, all Loans, all Unpaid
Drawings (and all interest thereon), the Stated Amount of all outstanding
Letters of Credit and all Fees, (y) in the case of the Secured Hedging
Obligations, all amounts due to a Secured Hedging Creditor under each Secured
Hedging Agreement (other than indemnities, fees (including, without limitation,
reasonable attorneys’ fees) and similar obligations and liabilities) and (z) in
the case of Secured Cash Management Obligations, all amounts due under each
Secured Cash Management Agreement with a Secured Cash Management Creditor (other
than indemnities, fees (including, without limitation, reasonable attorneys’
fees) and similar obligations and liabilities).

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (z) any Permitted Acquisition or any Significant Asset Sale
then being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Permitted Acquisition or Significant Asset Sale, as the case may
be, then being effected, with the following rules to apply in connection
therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, and remain
outstanding through the date of determination (and thereafter, in the case of
projections pursuant to Section 9.14(a)) and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired or redeemed after the first day of the
relevant Test Period or Calculation Period, as the case may be, shall be deemed
to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain retired through the date of
determination (and thereafter, in the case of projections pursuant to
Section 9.14(a));

 

-34-



--------------------------------------------------------------------------------

(ii) all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Calculation Period or Test Period
(or thereafter, for purposes of determinations pursuant to Sections 9.14(a)) as
if same had occurred on the first day of the respective Calculation Period or
Test Period, as the case may be, and taking into account, in the case of any
Permitted Acquisition, factually supportable and identifiable cost savings and
expenses which would otherwise be accounted for as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act, as if such cost savings
or expenses were realized on the first day of the respective period.

“Pro Rata Share” shall mean, when calculating a Secured Creditor’s portion of
any distribution or amount, that amount (expressed as a percentage) equal to a
fraction the numerator of which is the then unpaid amount of such Secured
Creditor’s Primary Obligations or Secondary Obligations, as the case may be, and
the denominator of which is the then outstanding amount of all Primary
Obligations or Secondary Obligations, as the case may be.

 

-35-



--------------------------------------------------------------------------------

“Projections” shall mean the projections of consolidated financial statements of
the Company and its Subsidiaries for the period beginning on the Initial
Borrowing Date and ending on December 31, 2016, that reflect forecasted
consolidated financial condition, that were prepared by or on behalf of the
Company in connection with the Transaction and delivered to the Administrative
Agent and the Lenders prior to the Effective Date.

“Qualified Credit Party” shall mean each Borrower and each Subsidiary Guarantor.

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party (including
the Company) with total assets exceeding $10,000,000 or that qualifies at such
time as an “eligible contract participant” under the Commodity Exchange Act and
can cause another person to qualify as an “eligible contract participant” at
such time under § 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recovery Event” shall mean any event that gives rise to the receipt by the
Company or any of its Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Company or any of its Subsidiaries or (ii) under any policy of insurance
maintained by any of them.

“Refinery” means the Company’s refinery located at the Campbell Industrial Park
in Kapolei, Hawaii.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

 

-36-



--------------------------------------------------------------------------------

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Relevant Reinvestment Period” shall mean, with respect to any Asset Sale or
Recovery Event, the earlier of the dates referred to in clauses (i) and
(ii) below occurring after the receipt of Net Sale Proceeds or Net Insurance
Proceeds by the Company or any of its Subsidiaries, as the case may be, from
such Asset Sale or Recovery Event: (i) 180 days following the receipt of such
Net Sale Proceeds or Net Insurance Proceeds, as the case may be, and (ii) the
date upon which the Company or the relevant Subsidiary determines not to
reinvest the Net Sale Proceeds or Net Insurance Proceeds, as the case may be,
from the respective Asset Sale or Recovery Event, as the case may be.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

“Representative” shall have the meaning provided in Section 5.05(d).

“Required Lenders” shall mean, at any time, Lenders the sum of whose outstanding
Revolving Loan Commitments at such time (or, after the termination thereof,
outstanding Revolving Loans and R/L Percentages of (x) outstanding Swingline
Loans at such time and (y) Letter of Credit Outstandings at such time)
represents at least a majority of the sum of the Total Revolving Loan Commitment
in effect at such time. The outstanding Revolving Loan Commitments of any
Defaulting Lender shall be disregarded in determining Required Lenders at such
time.

“Reserves” shall mean reserves, if any, established by the Administrative Agent
from time to time hereunder in its Permitted Discretion against the Borrowing
Base, including without limitation, (i) Bank Product Reserves, (ii) potential
dilution related to Accounts, (iii) sums that the Qualified Credit Parties are
or will be required to pay (such as taxes, assessments and insurance premiums)
and have not yet paid, (iv) amounts owing by any Qualified Credit Party to any
Person to the extent secured by a Lien on, or trust over, any Collateral, and
(v) such other events, conditions or contingencies as to which the
Administrative Agent, in its Permitted Discretion, determines reserves should be
established from time to time hereunder but without duplicating any events,
conditions, contingencies or criteria which is already described as ineligible
in the definition of “Eligible Accounts.”

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Company or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Company or of any such Subsidiary (unless such appearance
is related to the Liens permitted under Section 10.01(d)), (ii) are subject to
any Lien in favor of any Person other than (x) the ABL Loan

 

-37-



--------------------------------------------------------------------------------

Collateral Agent for the benefit of the Secured Creditors and (y) the other
Liens permitted in Section 10.01(d) or (iii) are not otherwise generally
available for use by the Company or such Subsidiary.

“Retail Business” shall mean the gasoline stations, convenience stores, car
washes, alcohol and liquor licenses, inventory, refined products for sale to
retail consumers, operating permits, leases and all other liabilities,
obligations, property or operations which comprise the retail gasoline station
business commonly known as Tesoro, 2 Go Tesoro, Tesoro Express and other similar
names and which is owned and operated by the Company and Smiley’s on the Initial
Funding Date, including those items disclosed on Schedule 1.01(r), and following
the completion of the Retail Restructure, the retail business owned and operated
by HIE Retail and its Subsidiaries.

“Retail Restructure” shall mean the assignment, transfer, sale, conveyance,
winding-up or other disposition by the Company and Smiley’s of its Retail
Business after the Initial Funding Date to HIE Retail and its Subsidiaries.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Loan” shall have the meaning provided in Section 2.01(a).

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or Section 13.04(b) or (z) increased from time to time
pursuant to Section 2.15.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“R/L Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the R/L Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the R/L Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination.

“Sale Leaseback” shall mean any transaction or series of related transactions
consummated pursuant to which the Company or any of its Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“SEC” shall have the meaning provided in Section 9.01(h).

 

-38-



--------------------------------------------------------------------------------

“Second Priority” shall mean, with respect to any Lien purported to be created
on any Collateral pursuant to the Security Documents, that such Lien is prior in
right to any other Lien thereon, other than (x) Liens permitted pursuant to
clause (y) of Section 10.01(d) and (y) Permitted Liens permitted to be prior to
the Liens on the Collateral in accordance with the definition “First Priority”
contained herein; provided that in no event shall any such Permitted Lien be
permitted (on a consensual basis) to be junior and subordinate to any Permitted
Liens as described in clause (x) above and senior in priority to the relevant
Liens created pursuant to the Security Documents.

“Secondary Obligations” shall mean all Obligations other than Primary
Obligations.

“Secured Cash Management Agreement” shall mean each written agreement among one
or more Qualified Credit Parties and a Secured Cash Management Creditor
evidencing arrangements to provide Cash Management Services to one or more
Qualified Credit Parties (where such Secured Cash Management Agreements may be
evidenced by standard account terms of such Secured Cash Management Creditor).

“Secured Cash Management Creditor” shall mean the Administrative Agent and/or
any Lender (and/or one or more of banking affiliates of the Administrative Agent
or any Lender) that provides Cash Management Services to one or more Qualified
Credit Parties, in each case designated in writing to the Administrative Agent
by the Company as a provider of Cash Management Services to one or more
Qualified Credit Parties.

“Secured Cash Management Obligations” shall mean all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), indebtedness and liabilities (including any
interest, fees and expenses accruing after the commencement of any bankruptcy,
insolvency, reorganization, receivership or similar proceeding at the rate
provided for in the respective Secured Cash Management Agreements, whether or
not such interest, fees or expenses is an allowed claim in any such proceeding)
owing by the Qualified Credit Parties under each Secured Cash Management
Agreement to which any Secured Cash Management Creditor is a party, whether now
in existence or hereafter arising in each case under any Secured Cash Management
Agreement.

“Secured Creditors” shall have the meaning assigned to the term “Loan Parties”
in the Intercreditor Agreement.

“Secured Debt Agreements” shall mean and include (i) this Agreement, (ii) the
other Credit Documents, (iii) the Secured Hedging Agreements entered into with a
Secured Hedging Creditor and (iv) the Secured Cash Management Agreements entered
into with a Secured Cash Management Creditor.

“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into by to one or more Qualified Credit
Parties with a Secured Hedging Creditor provided that (i) such Interest Rate
Protection Agreement and/or Other Hedging Agreement expressly states that (x) it
constitutes a “Secured Hedging Agreement” for purposes of this Agreement and the
other Credit Documents and

 

-39-



--------------------------------------------------------------------------------

(y) does not constitute a “Secured Hedging Agreement” (or substantially similar
definition) for purposes of any other Indebtedness subject to the Intercreditor
Agreement, (ii) the Company shall have delivered to the Administrative Agent a
written notice specifying that such Interest Rate Protection Agreement and/or
Other Hedging Agreement (x) constitutes a “Secured Hedging Agreement” for
purposes of this Agreement and the other Credit Documents, (y) does not
constitute a “Secured Hedging Agreement” (or substantially similar definition)
for purposes of any other Indebtedness subject to the Intercreditor Agreement
and (z) that such Interest Rate Protection Agreement and/or Other Hedging
Agreement and the obligations of the Qualified Credit Parties thereunder have
been, and will be, incurred in compliance with this Agreement and (iii) on the
effective date of such Interest Rate Protection Agreement and/or Other Hedging
Agreement and from time to time thereafter, at the request of the Administrative
Agent, the Company shall have notified the Administrative Agent in writing of
the aggregate amount of exposure under such Interest Rate Protection Agreement
and/or Other Hedging Agreement.

“Secured Hedging Creditor” shall mean any counterparty to an Interest Rate
Protection Agreement and/or Other Hedging Agreement that is the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender, in each
case at the time such Person enters into such Interest Rate Protection Agreement
and/or Other Hedging Agreement (even if the Administrative Agent or such Lender
subsequently ceases to be the Administrative Agent or a Lender, as the case may
be, under this Agreement for any reason), so long as the Administrative Agent,
such Lender or such Affiliate participates in such Interest Rate Protection
Agreement and/or Other Hedging Agreement.

“Secured Hedging Obligations” shall mean all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities (including any interest, fees
and expenses accruing after the commencement of any bankruptcy, insolvency,
receivership or similar case or proceeding at the rate provided for in the
respective Secured Hedging Agreements, whether or not such interest, fees or
expenses is an allowed claim in any such case or proceeding) owing by the
Company or any Subsidiary Guarantor under each Secured Hedging Agreement to
which any Secured Hedging Creditor is a party, whether now in existence or
hereafter arising, in each case arising out of or in connection with or under
any Secured Hedging Agreement (including, without limitation, in the case of a
Credit Party that is a guarantor, all obligations, liabilities and indebtedness
of such Credit Party under the Guaranty in respect of the Secured Hedging
Agreements), and the due performance and compliance by such Credit Party with
all of the terms, conditions and agreements contained in each such Secured
Hedging Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreements” shall have the meaning provided in Section 6.12.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Inventory Second Lien Security Agreement or the ABL First Lien Security
Agreement, as applicable.

 

-40-



--------------------------------------------------------------------------------

“Security Document” shall mean and include each of the Security Agreements, each
Mortgage, after the execution and delivery thereof, each Additional Security
Document and each Incremental Security Document and any other related document,
agreement or grant pursuant to which Holdings, the Company or any of its
Subsidiaries grants, perfects or continues a security interest in favor of the
ABL Loan Collateral Agent for the benefit of the Secured Creditors; provided
that any cash collateral or other agreements entered into pursuant to the
Back-Stop Arrangements shall constitute “Security Documents” solely for purposes
of (x) Sections 8.03 and 10.01(d) and (y) the term “Credit Documents” as used in
Sections 10.04(a), 10.12 and 13.01.

“Shareholders’ Agreements” shall have the meaning provided in Section 6.05(b).

“Significant Asset Sale” shall mean any Asset Sale or series of related Assets
Sales (i.e. separate assets being sold, transferred or otherwise disposed of as
part of an identifiable group of assets and within a reasonably limited time
period) where the aggregate consideration therefor is equal to, or in excess of,
$10,000,000.

“Smiley’s” shall mean Smiley’s Super Service, Inc., a Hawaii corporation

“SPC” shall have the meaning provided in Section 13.04(e).

“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 13.22).

“Sponsor” shall have the meaning provided in the recitals to this Agreement.

“Start Date” shall have the meaning provided in the definition of Applicable
Margin.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder in each case determined (x) as if any
future automatic increases in the maximum amount available that are provided for
in any such Letter of Credit had in fact occurred at such future automatic
increase date or dates and (y) without regard to whether any conditions to
drawing could then be met but after giving effect to all previous drawings made
thereunder.

“Subordinated Indebtedness” shall mean, with respect to any Person, any
Indebtedness of such Person if the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness (i) is, if incurred by the Company, subordinated
in right of payment to the Obligations in form and substance satisfactory to the
Administrative Agent, (ii) is, if incurred by the Company or a Subsidiary of the
Company, subordinated in right of payment to the guarantee and other obligations
made by such Person pursuant to its Guaranty and the Obligations, as the same
relate to such Person in form and substance satisfactory to the Administrative
Agent, (iii) is on customary market terms and conditions as determined by the
Administrative Agent in its reasonable discretion, (iv) has no amortization or
sinking fund payable prior to the date which is six (6) months following the
Final Maturity Date, (v) has a maturity date which is on or after the date which
is six (6) months following the Final Maturity Date and (vi) is evidenced by
documents in form and substance satisfactory to the Administrative Agent.

 

-41-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” shall mean each direct and indirect Subsidiary of the
Company (other than a Borrower and the Excluded Subsidiaries), whether existing
on the Initial Borrowing Date or established, created or acquired after the
Initial Borrowing Date, unless and until such time as such Subsidiary is
released from all of its obligations under the Guaranty in accordance with the
terms and provisions thereof.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement, if the
reference to “a majority” contained therein were changed to “66 2⁄3%.”

“Swap Obligations” means with respect to any Subsidiary Guarantor or Borrower
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swingline Back-Stop Arrangements” shall have the meaning provided in
Section 2.01(b).

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Final Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.01(b).

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Tax Sharing Agreements” shall have the meaning provided in Section 6.05(g).

 

-42-



--------------------------------------------------------------------------------

“Taxes” shall mean all taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), fees, assessments or other similar charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” shall mean the date upon which the Total Revolving Loan
Commitments under this Agreement have been terminated, no Letter of Credit or
Note is outstanding (and all Loans and Unpaid Drawings have been paid in full),
all Letters of Credit have been terminated (or arrangements with respect to the
Letters of Credit that are satisfactory to the Administrative Agent and the
applicable Issuing Lender have been made), all Obligations under Secured Hedging
Agreements and Secured Cash Management Agreements and all other Obligations
(other than indemnities under the Secured Debt Agreements which are not then due
and payable) then due and payable have been paid in full (or arrangements with
respect to the Secured Hedging Agreements and/or Secured Cash Management
Agreements that are satisfactory to the Administrative Agent and the applicable
Secured Hedging Creditor or Secured Cash Management Creditor have been made) and
all Secured Hedging Agreements and the Secured Cash Management Agreements have
been terminated (or arrangements with respect to the Secured Hedging Agreements
and the Secured Cash Management Agreements that are satisfactory to the
applicable Secured Hedging Creditor or Secured Cash Management Creditor have
been made)

“Tesoro” means Tesoro Corporation.

“Test Period” shall mean each period of four consecutive Fiscal Quarters of the
Company then last ended, in each case taken as one accounting period; provided
that until September 30, 2014, Test Period shall mean each of (i) the date
commencing on the Initial Borrowing Date through September 30, 2013, (ii) the
date commencing on the Initial Borrowing Date through December 31, 2013,
(iii) the date commencing on the Initial Borrowing Date through March 30, 2014,
and (iv) the date commencing on the Initial Borrowing Date through June 30,
2014.

“Threshold Amount” shall mean $10,000,000.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

“Transaction” shall mean, collectively, (a) the consummation of the Acquisition,
(b) the execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, the incurrence of Loans on the Initial
Borrowing Date and the use of proceeds thereof, (c) the execution, delivery and
performance by each Credit Party of the Inventory Facility Documents to which it
is a party and (d) the payment of all Transaction Costs.

 

-43-



--------------------------------------------------------------------------------

“Transaction Costs” shall have the meaning provided such term in the recitals to
this Agreement.

“Transition Services Agreement” has the meaning provided in Section 6.05(i).

“Trigger Event” shall have the meaning provided in the Intercreditor Agreement.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA, other
than a Multiemployer Plan, shall mean the amount, if any, by which the value of
the accumulated plan benefits under such Plan determined on a plan termination
basis in accordance with actuarial assumptions at such time consistent with
those prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the
Fair Market Value of all plan assets allocable to such liabilities under Title
IV of ERISA (excluding any accrued but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(a) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time, (b) such Lender’s R/L Percentage of the Letter of
Credit Outstandings at such time and (c) solely in the case such Lender that is
the Swingline Lender, its R/L Percentage of the aggregate outstanding principal
amount of Swingline Loans at such time.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(b).

“Weekly Borrowing Base Period” shall mean any period (a) commencing on the date
on which (i) a Default or an Event of Default has occurred and is continuing or
(ii) the Excess Availability is less than the Minimum Availability Amount and
(b) ending on the first date thereafter on which (i) no Default or Event of
Default exists and (ii) Excess Availability has been greater than the Minimum
Availability Amount for 30 consecutive days.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Company with respect to the preceding clauses (i) and (ii), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Company and its Subsidiaries under applicable law).

 

-44-



--------------------------------------------------------------------------------

1.02 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, and (vi) unless the
context otherwise requires, any reference herein (A) to any Person shall be
construed to include such Person’s successors and assigns and (B) to Holdings,
the Company or any other Credit Party shall be construed to include Holdings,
the Company or such Credit Party as debtor and debtor-in-possession and any
receiver or trustee for Holdings, the Company or any other Credit Party, as the
case may be, in any insolvency or liquidation proceeding.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 2. Amount and Terms of Credit.

2.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein each Lender severally agrees to make, at any time and from time to time
on or after the Initial Borrowing Date and prior to the Final Maturity Date, a
revolving loan or revolving loans (each, a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrowers (on a joint and several basis), which
Revolving Loans (i) shall be denominated in Dollars, (ii) shall, at the option
of the respective Borrower, be incurred and maintained as, and/or converted
into, Base Rate Loans or LIBOR Loans; provided that, except as otherwise
specifically provided in Section 2.10(b), all Revolving Loans comprising the
same Borrowing shall at all times be of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not be made (and
shall not be required to be made) by any Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Individual Exposure of such Lender
to exceed the amount of its Revolving Loan Commitment at such time and (v) shall
not be made (and shall not be required to be made) by any Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore

 

-45-



--------------------------------------------------------------------------------

outstanding pursuant to this Agreement) would cause (A) the Aggregate Exposure
to exceed the Total Revolving Loan Commitment as then in effect or (B) the
Aggregate Exposure to exceed the Borrowing Base at such time (based on the most
recently delivered Borrowing Base Certificate).

(b) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrowers (on a joint and several basis), which Swingline Loans
(i) shall be denominated in Dollars, (ii) shall be incurred and maintained as
Base Rate Loans; (iii) may be repaid and reborrowed in accordance with the
provisions hereof, (iv) shall not be made (and shall not be required to be made)
by the Swingline Lender in any instance where the incurrence thereof (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
would cause (A) the Aggregate Exposure to exceed the Total Revolving Loan
Commitment as then in effect or (B) the Aggregate Exposure to exceed the
Borrowing Base at such time (based on the most recently delivered Borrowing Base
Certificate), and (v) shall not exceed in aggregate principal amount at any time
outstanding the Maximum Swingline Amount. Notwithstanding anything to the
contrary contained in this Section 2.01(b), (i) the Swingline Lender shall not
be obligated to make any Swingline Loans at a time one or more Lenders shall be
a Defaulting Lender unless the Swingline Lender has entered into arrangements
reasonably satisfactory to it and the Company to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans (which arrangements are hereby consented
to by the Lenders), including by cash collateralizing such Defaulting Lender’s
or Defaulting Lenders’ R/L Percentage of the outstanding Swingline Loans (such
arrangements, the “Swingline Back-Stop Arrangements”) and (ii) the Swingline
Lender shall not make any Swingline Loan after it has received written notice
from any Borrower, any other Credit Party or the Required Lenders stating that a
Default or an Event of Default exists and is continuing until such time as the
Swingline Lender shall have received written notice (A) of rescission of all
such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders.

(c) On any Business Day, the Swingline Lender may, in its sole discretion give
notice to the Lenders that the Swingline Lender’s outstanding Swingline Loans or
the Administrative Agent’s outstanding Agent Advances, as the case may be, shall
be funded with one or more Borrowings of Revolving Loans (provided that such
notice shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Section 11.05 or upon the exercise of any
of the remedies provided in the last paragraph of Section 11), in which case one
or more Borrowings of Revolving Loans constituting Base Rate Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all Lenders pro rata based on each such Lender’s R/L Percentage
(determined before giving effect to any termination of the Revolving Loan
Commitments pursuant to the last paragraph of Section 11) and the proceeds
thereof shall be applied directly by the Swingline Lender or the Administrative
Agent, as the case may be, to repay the Swingline Lender or the Administrative
Agent, as the case may be, for such outstanding Swingline Loans or Agent
Advances, as the case may be. Each Lender hereby irrevocably agrees to make

 

-46-



--------------------------------------------------------------------------------

Revolving Loans upon one Business Days’ notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender or the
Administrative Agent, as the case may be, notwithstanding (i) the amount of the
Mandatory Borrowing may not comply with the Minimum Borrowing Amount otherwise
required hereunder, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing, (v) the amount of the Borrowing Base or the
Total Revolving Loan Commitment at such time and (vi) whether such Lender’s
Revolving Loan Commitment has been terminated at such time. In the event that
any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to any Borrower), then
each Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from any Borrower on or after such date and prior to such purchase)
from the Swingline Lender or the Administrative Agent, as the case may be, such
participations in the outstanding Swingline Loans or Agent Advances, as the case
may be, as shall be necessary to cause the Lenders to share in such Swingline
Loans or Agent Advances, as the case may be, ratably based upon their respective
R/L Percentages (determined before giving effect to any termination of the
Revolving Loan Commitments pursuant to the last paragraph of Section 11),
provided that (x) all interest payable on the Swingline Loans or Agent Advances,
as the case may be, shall be for the account of the Swingline Lender or the
Administrative Agent, as the case may be, until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay the Swingline Lender or the Administrative Agent, as the case
may be, interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the overnight Federal Funds Rate for the first three days and at the interest
rate otherwise applicable to Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter.

(d) Notwithstanding anything to the contrary in Section 2.01(a) or elsewhere in
this Agreement, the Administrative Agent shall have the right to establish
Reserves in such amounts, and with respect to such matters, but subject to the
limitations contained in the definition of “Reserves”, as the Administrative
Agent in its Permitted Discretion shall deem necessary or appropriate, against
the Borrowing Base (which Reserves shall reduce the then existing Borrowing Base
in an amount equal to such Reserves).

(e) (i) In the event that the Borrowers are unable to comply with the Borrowing
Base limitations set forth in Section 2.01(a) or (ii) the Borrowers are unable
to comply with the conditions precedent to the making of Revolving Loans set
forth in Section 7, in either case, the Lenders, subject to the immediately
succeeding proviso, hereby authorize the Administrative Agent, for the account
of the Lenders, to make Revolving Loans to the Borrowers (on a joint and several
basis), in either case solely in the event that the Administrative Agent in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations, or (C) to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement,

 

-47-



--------------------------------------------------------------------------------

including, without limitation, Expenses and Fees, which Revolving Loans may only
be made as Base Rate Loans (each, an “Agent Advance”) for a period commencing on
the date the Administrative Agent first receives a Notice of Borrowing
requesting an Agent Advance until the earliest of (x) the twentieth
(20th) Business Day after such date, (y) the date the respective Borrowers are
again able to comply with the Borrowing Base limitations and the conditions
precedent to the making of Revolving Loans, or obtain an amendment or waiver
with respect thereto and (z) the date the Required Lenders instruct the
Administrative Agent to cease making Agent Advances (in each case, the “Agent
Advance Period”); provided that the Administrative Agent shall not make any
Agent Advance to the extent that at the time of the making of such Agent
Advance, the amount of such Agent Advance (I) when added to the aggregate
outstanding amount of all other Agent Advances made to the Borrowers at such
time, would exceed 10% of the Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) (the “Agent Advance Amount”) or
(II) when added to the Aggregate Exposure as then in effect (immediately prior
to the incurrence of such Agent Advance), would exceed the Total Revolving Loan
Commitment at such time. Agent Advances may be made by the Administrative Agent
in its sole discretion and the Borrowers shall have no right whatsoever to
require that any Agent Advances be made. Agent Advances will be subject to
periodic settlement with the Lenders pursuant to Section 2.01(c).

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans of a specific Type shall not be less than the Minimum
Borrowing Amount applicable thereto. More than one Borrowing may occur on the
same date, but at no time shall there be outstanding more than six
(6) Borrowings of LIBOR Loans (or such greater number of Borrowings of LIBOR
Loans as may be agreed to from time to time by the Administrative Agent).

2.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur (x) LIBOR
Loans hereunder, such Borrower shall give the Administrative Agent at the Notice
Office at least three Business Days’ prior notice of each LIBOR Loan to be
incurred hereunder and (y) Base Rate Loans hereunder (including Agent Advances,
but excluding Swingline Loans and Revolving Loans made pursuant to a Mandatory
Borrowing), such Borrower shall give the Administrative Agent at the Notice
Office at least one Business Day’s prior notice of each Base Rate Loan to be
incurred hereunder; provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 1:00 pm (New York City
time) on such day. Each such notice (each, a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount of the Revolving Loans to be incurred pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) whether
the Revolving Loans made pursuant to such Borrowing constitute Agent Advances
(it being understood that the Administrative Agent shall be under no obligation
to make such Agent Advance), (iv) whether the Revolving Loans being incurred
pursuant to such Borrowing are to be initially maintained as Base Rate Loans or,
to the extent permitted hereunder, LIBOR Loans and, if LIBOR Loans, the initial
Interest Period to be applicable thereto, (v) the Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered) and (vi) in the case of
a Borrowing of Revolving Loans the proceeds of which are to be utilized to
finance, in whole or in part, a Permitted Acquisition (or to pay any fees and
expenses incurred in connection therewith), the amount of

 

-48-



--------------------------------------------------------------------------------

the Total Unutilized Revolving Loan Commitment after giving effect to such
Borrowing. Except as provided in Section 2.01(c), the Administrative Agent shall
promptly give each Lender notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

(b) (i) Whenever a Borrower desires to incur Swingline Loans hereunder, such
Borrower shall give the Swingline Lender no later than 2:00 p.m. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing, and (C) in the case of a Borrowing of Swingline Loans the
proceeds of which are to be utilized to finance, in whole or in part, a
Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Unutilized Revolving Loan Commitment after
giving effect to such Borrowing.

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(c), with the respective Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of the Mandatory Borrowings as
set forth in Section 2.01(c).

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of such Borrower, prior to receipt of written confirmation. In each such
case, such Borrower hereby waives the right to dispute the Administrative
Agent’s or the Swingline Lender’s record of the terms of such telephonic notice
of such Borrowing or prepayment of Loans, as the case may be, absent manifest
error.

2.04 Disbursement of Funds. No later than 2:00 p.m. (New York City time) on the
date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 p.m. (New York City time) on the date specified
pursuant to Section 2.03(b) or (y) in the case of Mandatory Borrowings, no later
than 2:00 p.m. (New York City time) on the date specified in Section 2.01(c)),
each Lender will make available its pro rata portion (determined in accordance
with Section 2.07) of each such Borrowing requested to be made on such date (or
in the case of Swingline Loans, the Swingline Lender will make available the
full amount thereof). All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the relevant Borrower at the Payment Office, or to such
other account at the relevant Borrower may specify in writing prior to the
Initial Borrowing Date, the aggregate of the amounts so made available by the
Lenders; provided that, if, on the date of a Borrowing of Revolving Loans (other
than a Mandatory Borrowing), there are Unpaid Drawings or Swingline Loans then
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such Unpaid Drawings with respect to Letters of Credit,
second, to the payment in full of any such Swingline

 

-49-



--------------------------------------------------------------------------------

Loans, and third, to the relevant Borrower as otherwise provided above. Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the relevant Borrower,
and the relevant Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the relevant Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
relevant Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the relevant Borrower or Borrowers, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which any Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.

2.05 Notes. (a) Each Borrower’s joint and several obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 13.15
and shall, if requested by such Lender, also be evidenced (i) in the case of
Revolving Loans, by a promissory note duly executed and delivered by each
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”), and (ii) in the case of Swingline Loans, by a promissory
note duly executed and delivered by each Borrower substantially in the form of
Exhibit B-2, with blanks appropriately completed in conformity herewith (the
“Swingline Note”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Loans to any Borrower shall affect, or in any manner impair, the obligations
of any Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the

 

-50-



--------------------------------------------------------------------------------

requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to any Credit Document. Any Lender which
does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

2.06 Conversions. Each Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Revolving Loans made pursuant to one or more
Borrowings of one or more Types of Revolving Loans into a Borrowing of another
Type of Revolving Loan; provided that, (a) except as otherwise provided in
Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans only on the
last day of an Interest Period applicable to the Revolving Loans being converted
and no such partial conversion of LIBOR Loans shall reduce the outstanding
principal amount of such LIBOR Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount applicable thereto, (b) unless the Required
Lenders otherwise agree, Base Rate Loans may only be converted into LIBOR Loans
if no Default or Event of Default is in existence on the date of the conversion,
and (c) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of LIBOR Loans than is permitted under Section 2.02. Each
such conversion shall be effected by the respective Borrower by giving the
Administrative Agent at the Notice Office prior to 1:00 pm (New York City time)
at least (i) in the case of conversions of Base Rate Loans into LIBOR Loans,
three Business Days’ prior notice and (ii) in the case of conversions of LIBOR
Loans into Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Revolving Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Revolving Loans were incurred
and, if to be converted into LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Revolving Loans.

2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Revolving Loan
Commitments, provided that all Mandatory Borrowings shall be incurred from the
Lenders pro rata on the basis of their R/L Percentages. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

2.08 Interest. (a) Each Borrower jointly and severally agrees to pay interest in
respect of the unpaid principal amount of each Base Rate Loan from the date of
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise), at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin plus the Base Rate, each as in effect from time to time.

(b) Each Borrower jointly and severally agrees to pay interest in respect of the
unpaid principal amount of each LIBOR Loan from the date of Borrowing thereof
until the

 

-51-



--------------------------------------------------------------------------------

earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus the LIBO Rate for such Interest Period.

(c) (i) Upon the occurrence and during the continuance of an Event of Default,
unless the Required Lenders shall otherwise consent, each Loan shall, in each
case, bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate then borne by such Loans, and (ii) all overdue amounts payable
hereunder and under any other Credit Document shall bear interest at a rate per
annum equal to the rate which is 2% in excess of the rate applicable to Base
Rate Loans from time to time. Interest that accrues under this Section 2.08(c)
shall be payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) monthly in arrears on each Monthly Payment Date, (y) on
the date of any repayment or prepayment in full of all outstanding Base Rate
Loans, and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand, and (ii) in respect of each LIBOR Loan, (x) on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, and (y) on the date of
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Company and the Lenders thereof. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

2.09 Interest Periods. At the time any Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 1:00 pm (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBOR Loan (in
the case of any subsequent Interest Period), such Borrower shall have the right
to elect the interest period (each, an “Interest Period”) applicable to such
LIBOR Loan, which Interest Period shall, at the option of such Borrower, be
(x) a one, two, three or six month period, (y) to the extent agreed to by all
Lenders, a twelve month period or (z) if agreed by the Administrative Agent in
its sole discretion, such other period not to exceed one-month; provided that
(in each case):

(a) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;

(b) the initial Interest Period for any LIBOR Loan shall commence on the date of
Borrowing of such LIBOR Loan (including the date of any conversion thereto from
a Base Rate Loan) and each Interest Period occurring thereafter in respect of
such LIBOR Loan shall commence on the day on which the next preceding Interest
Period applicable thereto expires;

 

-52-



--------------------------------------------------------------------------------

(c) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(d) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(e) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(f) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Final Maturity Date.

If by 1:00 pm (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, any
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans as provided above, such Borrower
shall be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period.

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because of (A) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (1) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (but specifically
excluding under all circumstances changes in respect of Excluded Taxes) or (2) a
change in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
LIBO Rate and/or (B) other circumstances arising since the Effective Date
affecting such Lender, the London interbank market or the position of such
Lender in such market (including that the LIBO Rate with respect to such LIBOR
Loan does not adequately and fairly reflect the cost to such Lender of funding
such LIBOR Loan); or

(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (A) unlawful by any law or governmental rule, regulation or order,
(B) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (C) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market;

 

-53-



--------------------------------------------------------------------------------

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Company and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Company and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by any Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by such Borrower, (y) in the case of clause (ii) above, the Borrowers
jointly and severally agree to pay to such Lender, upon such Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Company by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause (iii)
above, the respective Borrower or Borrowers shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the affected Borrower may, and in the case of a LIBOR
Loan affected by the circumstances described in Section 2.10(a)(iii), the
affected Borrower shall, either (i) if the affected LIBOR Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that such Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan; provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning liquidity, capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Revolving Loan
Commitment hereunder or its obligations hereunder, then the Borrowers jointly
and severally agree to pay to such Lender,

 

-54-



--------------------------------------------------------------------------------

upon its written demand therefor, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of capital
liquidity. In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable; provided that such Lender’s determination of compensation
owing under this Section 2.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 2.10(c),
will give prompt written notice thereof to the Company, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that (x) the affected Borrower or Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.10 for any
increased costs or reductions incurred more than 180 days prior to the date on
which such Lender notifies the Borrowers of the change in law or other
circumstance described in Section 2.10(a)(ii) or 2.10(c) giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor and (y) if such change in law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof
(to the extent that such period of retroactive effect is not already included in
such 180-day period).

(e) The parties hereto agree that notwithstanding the provisions of this
Section 2.10 and the other provisions of this Agreement (including Section 3.06)
and the other Credit Documents to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each ease pursuant to Basel III, shall in each case be deemed to be a “change in
any applicable law”, regardless of the date enacted, adopted or issued.

2.11 Compensation. Each Borrower jointly and severally agrees to compensate each
Lender, upon its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Loans but excluding loss of
anticipated profits) which such Lender may sustain: (a) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBOR Loans does not occur on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn by the respective Borrower or Borrowers or deemed withdrawn pursuant
to Section 2.10(a)); (b) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its LIBOR Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (c) if any prepayment of any of its LIBOR Loans is
not made on any date specified in a notice of

 

-55-



--------------------------------------------------------------------------------

prepayment given by any Borrower; or (d) as a consequence of (i) any other
default by any Borrower to repay LIBOR Loans when required by the terms of this
Agreement or any Note held by such Lender or (ii) any election made pursuant to
Section 2.10(b).

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it
will, if requested by the Company, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of any
Borrower or the right of any Lender provided in Sections 2.10, 3.06 and 5.04.

2.13 Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to any Borrower
increased costs in excess of those being generally charged by the other Lenders
or in any Borrower being required to pay Indemnified Taxes or (c) in the case of
a refusal by a Lender to consent to a proposed change, waiver, discharge or
termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Company shall have the right, in accordance with Section 13.04(b), if no Default
or Event of Default then exists or would exist after giving effect to such
replacement, to replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) and each
of which shall be reasonably acceptable to the Administrative Agent; provided
that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire all of the Revolving Loans Commitment and
outstanding Revolving Loans of, and all participations in Letters of Credit by,
the Replaced Lender and, in connection therewith, shall pay to (i) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Revolving Loans
of the respective Replaced Lender, (B) an amount equal to all Unpaid Drawings
that have been funded by (and not reimbursed to) such Replaced Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender pursuant to Section 4.01, (ii) each Issuing Lender an amount equal to
such Replaced Lender’s R/L Percentage of any Unpaid Drawing relating to Letters
of Credit issued by such Issuing Lender (which at such time remains an Unpaid
Drawing) to the extent such amount was not theretofore funded by such Replaced
Lender and (iii) the Swingline Lender an amount equal to such Replaced Lender’s
R/L Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender; and

(ii) all obligations of the Borrowers then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.

 

-56-



--------------------------------------------------------------------------------

(b) Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (i) and (ii) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the relevant Borrowers, (x) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.10, 2.11, 3.06,
5.04, 12.06, 13.01 and 13.06), which shall survive as to such Replaced Lender
and (y) the R/L Percentages of the Lenders shall be automatically adjusted at
such time to give effect to such replacement.

2.14 Company as Agent for Borrowers. Each Borrower hereby irrevocably appoints
the Company as its agent and attorney-in-fact for all purposes under this
Agreement and each other Credit Document, which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by the respective appointing Borrower that such
appointment has been revoked. Each Borrower hereby irrevocably appoints and
authorizes the Company (i) to provide the Administrative Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement or any
other Credit Document and (ii) to take such action as the Company deems
appropriate on its behalf to obtain Loans and Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement and the other Credit Documents. It is understood that the
handling of the Credit Account and the Collateral of the Borrowers in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
the Borrowers in order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner and at their request, and
that none of the Administrative Agent, the ABL Loan Collateral Agent, the
Issuing Lender or the Lenders shall incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Credit Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the consolidated group. To induce the Administrative
Agent, the Issuing Lender and the Lenders to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify the
Agents, the Issuing Lender and each Lender and hold the Agents, the Issuing
Lender and each Lender harmless against any and all liability, expense, loss,
penalty, action, judgment, cost or claim of damage or injury, made against the
such Agent, , the Issuing Lender or any Lender by any Borrower or by any third
party whosoever, arising from or incurred by reason of (a) the

 

-57-



--------------------------------------------------------------------------------

handling of the Credit Account and Collateral of the Borrowers as herein
provided, (b) the Administrative Agent, the ABL Loan Collateral Agent, the
Issuing Lender or the Lenders’ relying on any instructions of the Company, or
(c) any other action taken by the Administrative Agent, the ABL Loan Collateral
Agent, the Issuing Lender or the Lenders hereunder or under the other Credit
Documents, except that the Borrowers will have no liability to any Lender,
Administrative Agent or the ABL Loan Collateral Agent with respect to any
(x) liability that has been finally determined by a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Lender, the Administrative Agent or the ABL Loan Collateral
Agent, as the case may be, or (y) any dispute solely among the Lenders, the
Administrative Agent or the ABL Loan Collateral Agent other than claims against
the Administrative Agent, any Lender or any of their Affiliates in its capacity
or in fulfilling its role as Administrative Agent, Lead Arranger or any other
similar role hereunder and under any of the other Credit Documents (other than
claims arising out of any act or omission of Holdings or the Company or any of
its Subsidiaries).

2.15 Incremental Commitments. (a) The Borrowers shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.15, but without requiring the consent
of the Administrative Agent (except as otherwise provided in this Section 2.15)
or the Lenders (except the Issuing Lender as provided below), to request at any
time and from time to time after the Effective Date (or, if later, after the
satisfaction of any condition previously agreed to among the Agents and the
Borrowers) and prior to the Final Maturity Date that one or more Lenders (and/or
one or more other Persons which are Eligible Transferees and which will become
Lenders) provide Incremental Commitments and, subject to the applicable terms
and conditions contained in this Agreement and the relevant Incremental
Commitment Agreement, make Revolving Loans and participate in Letters of Credit
and Swingline Loans pursuant thereto; provided that (i) no Lender shall be
obligated to provide an Incremental Commitment, and until such time, if any, as
such Lender has agreed in its sole discretion to provide an Incremental
Commitment and executed and delivered to the Administrative Agent and the
Borrowers an Incremental Commitment Agreement as provided in clause (b) of this
Section 2.15, such Lender shall not be obligated to fund any Revolving Loans in
excess of its Commitment (if any) or participate in any Letters of Credit or
Swingline Loans in excess of its R/L Percentage, in each case, as in effect
prior to giving effect to such Incremental Commitment provided pursuant to this
Section 2.15, (ii) any Lender (including any Person which is an Eligible
Transferee who will become a Lender) may so provide an Incremental Commitment
without the consent of the Administrative Agent or any other Lender; provided
that any Person that is not a Lender prior to the effectiveness of its
Incremental Commitment shall require the consent of the Administrative Agent,
each Issuing Lender and the Swingline Lender (which consents shall not be
unreasonably withheld) to provide an Incremental Commitment pursuant to this
Section 2.15, (iii) the aggregate amount of each request (and provision
therefor) for Incremental Commitments shall be in a minimum aggregate amount for
all Lenders which provide an Incremental Commitment pursuant to a given
Incremental Commitment Agreement pursuant to this Section 2.15 (including
Persons who are Eligible Transferees and will become Lenders) of at least
$10,000,000 (or such lesser amount that is acceptable to the Administrative
Agent), (iv) the aggregate amount of all Incremental Commitments permitted to be
provided pursuant to this Section 2.15 shall not exceed in the aggregate
$50,000,000, (v) the Borrowers shall not increase the Commitment pursuant to
this Section 2.15 more than 5 times, (vi) such Incremental Commitments shall be
upon all of the

 

-58-



--------------------------------------------------------------------------------

same terms and conditions of, and shall have the same pricing and fees (other
than upfront fees to the Incremental Lenders) as provided to the other Lenders
under, this Agreement, (vii) all Revolving Loans incurred pursuant to an
Incremental Commitment (and all interest, fees and other amounts payable
thereon) shall be Obligations under this Agreement and the other applicable
Credit Documents and shall be secured by the relevant Security Documents, and
guaranteed under the Guaranty, on a pari passu basis with all other Loans
secured by each relevant Security Document and guaranteed under the Guaranty,
(viii) each Lender (including any Person which is an Eligible Transferee who
will become a Lender) agreeing to provide an Incremental Commitment pursuant to
an Incremental Commitment Agreement shall, subject to the satisfaction of the
relevant conditions set forth in this Agreement, participate in Swingline Loans
and Letters of Credit pursuant to Sections 2.01(b) and 3.04, respectively, and
make Revolving Loans as provided in Section 2.01(a) and such Revolving Loans
shall constitute Revolving Loans for all purposes of this Agreement and the
other applicable Credit Documents and (ix) no Default or Event of Default shall
have occurred and be continuing. The Borrowers shall make reasonable efforts to
afford existing Lenders the opportunity to provide such Incremental Commitment
to the Borrowers.

(b) At the time of the provision of Incremental Commitments pursuant to this
Section 2.15, (I) each Borrower, each Subsidiary Guarantor, the Administrative
Agent, the Swingline Lender and each Issuing Lender (if the consent of each are
required pursuant to Section 2.15(a)(ii)) and each such Lender or other Eligible
Transferee which agrees to provide an Incremental Commitment (each, an
“Incremental Lender”) shall execute and deliver to the Company and the
Administrative Agent an Incremental Commitment Agreement, appropriately
completed (with the effectiveness of the Incremental Commitment provided therein
to occur on the date set forth in such Incremental Commitment Agreement, which
date in any event shall be no earlier than the date on which (i) all fees
required to be paid in connection therewith at the time of such effectiveness
shall have been paid, (ii) all Incremental Commitment Requirements have been
satisfied, (iii) all conditions set forth in this Section 2.15 shall have been
satisfied and (iv) all other conditions precedent that may be set forth in such
Incremental Commitment Agreement shall have been satisfied) and (II) each
Borrower, each Subsidiary Guarantor, the ABL Loan Collateral Agent and each
Incremental Lender (as applicable) shall execute and deliver to the
Administrative Agent and the ABL Loan Collateral Agent such additional Security
Documents and/or amendments to the Security Documents which are necessary to
ensure that all Loans incurred pursuant to the Incremental Commitments are
secured by each relevant Security Document (the “Incremental Security
Documents”) together with such legal opinions, closing certificates and other
instruments, documents and agreements as the Administrative Agent may reasonably
request. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement and, at such time,
Schedule 1.01(a) shall be deemed modified to reflect the Incremental Commitments
of such Incremental Lenders.

(c) It is understood and agreed that the Incremental Commitments provided by an
Incremental Lender or Incremental Lenders, as the case may be, pursuant to each
Incremental Commitment Agreement shall constitute part of, and be added to, the
Total Revolving Loan Commitment and each Incremental Lender shall constitute a
Lender for all purposes of this Agreement and each other applicable Credit
Document.

 

-59-



--------------------------------------------------------------------------------

(d) At the time of any provision of Incremental Commitments pursuant to this
Section 2.15, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their respective Revolving Loan Commitments (after giving effect to any
increase in the Total Revolving Loan Commitment pursuant to this Section 2.15)
and with the Borrowers being obligated to pay to the respective Lenders any
costs of the type referred to in Section 2.11 in connection with any such
repayment and/or Borrowing.

2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement and
the other Credit Documents shall be restricted as set forth in the definition of
Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 13.02 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, to cash collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 5.02; fourth, as the Company may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 5.02; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this

 

-60-



--------------------------------------------------------------------------------

Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Unpaid Drawings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Unpaid Drawings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Unpaid Drawings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans are held by the Lenders pro rata in accordance with the R/L
Percentages without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Commission for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such commission that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its R/L Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 5.02.

(C) With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Outstandings or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Outstandings and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective R/L Percentages (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 7 are satisfied at the time of such reallocation
(and, unless the Company shall have otherwise notified the Administrative Agent
at such time, the Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the R/L Percentage of the Aggregate Exposure of any

 

-61-



--------------------------------------------------------------------------------

Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Loan
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, cash collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 5.02.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
Swingline Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their R/L
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is reasonably satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
reasonably satisfied that it will have no Fronting Exposure after giving effect
thereto.

Section 3. Letters of Credit.

3.01 Letters of Credit. (a) (A) Subject to and upon the terms and conditions set
forth herein, any Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
30th day prior to the Final Maturity Date, for the joint and several account of
the Borrowers, an irrevocable standby letter of credit, in a form customarily
used by such Issuing Lender or in such other form as is reasonably acceptable to
such Issuing Lender, and (y) sellers of goods to the Company or any of its
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such Issuing Lender or in such other form as has been approved by such
Issuing Lender (each such letter of credit, a “Letter of Credit” and,
collectively, the “Letters of Credit”) (although without limiting

 

-62-



--------------------------------------------------------------------------------

the joint and several nature of the Borrowers’ obligations in respect of the
Letters of Credit, any particular Letter of Credit may name only one or more
Borrowers as the account party therein). All Letters of Credit shall be issued
on a sight basis only.

(B) [Reserved]

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 30th day prior to the Final Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for the joint and several account of the Borrowers, one or more Letters of
Credit as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default; provided that no Issuing Lender shall be under
any obligation to issue any Letter of Credit of the types described above if at
the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

(ii) such Issuing Lender shall have received from such Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such Letter of
Credit notice of the type described in the second sentence of Section 3.03(b).

3.02 Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (a) no Letter of Credit
shall be issued (or required to be issued) if the Stated Amount of such Letter
of Credit, when added to the Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Letter of Credit) at such time would exceed $50,000,000 (the “Maximum
Letter of Credit Amount”), (b) no Letter of Credit shall be issued (or required
to be issued) at any time when the Aggregate Exposure exceeds (or would after
giving effect to such issuance exceed) either (i) the Total Revolving Loan
Commitment at such time or (ii) the Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered), (c) each Letter of Credit shall be
denominated in Dollars, (d) each standby Letter of Credit shall by its terms
terminate on or before the earlier of (i) the date which occurs 12 months after
the date of the issuance thereof (although any such standby Letter of Credit may
be extendible for successive periods of up to 12 months, but, in each case, not
beyond the tenth Business Day prior to the Final Maturity Date, on terms
acceptable to the Issuing Lender)) and (ii) ten Business Days prior to the Final
Maturity Date and (e) each trade Letter of Credit shall by its terms terminate
on or before the earlier of (i) the date which occurs 180 days after the date of
issuance thereof and (ii) ten Business Days prior to the Final Maturity Date.

 

-63-



--------------------------------------------------------------------------------

3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever any Borrower
desires that a Letter of Credit be issued for its account, such Borrower shall
give the Administrative Agent and the respective Issuing Lender at least five
Business Days’ (or such shorter period as is acceptable to such Issuing Lender)
written notice thereof (including by way of facsimile); provided that any such
notice shall be deemed to have been given on a certain day only if received by
the Administrative Agent and the respective Issuing Lender before 11:00 a.m.
(New York City time) on such day. Each notice shall be in the form of Exhibit C,
appropriately completed (each, a “Letter of Credit Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Borrower to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02. Unless the respective Issuing Lender has received
notice from any Borrower, any other Credit Party or the Required Lenders before
it issues a Letter of Credit that one or more of the conditions specified in
Section 6 or 7 are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 3.02, then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
for the account of the respective Borrower in accordance with such Issuing
Lender’s usual and customary practices. Upon the issuance of or modification or
amendment to any standby Letter of Credit, each Issuing Lender shall promptly
notify the respective Borrower and the Administrative Agent, in writing of such
issuance, modification or amendment and such notice shall be accompanied by a
copy of such Letter of Credit or the respective modification or amendment
thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment. On the first Business Day of each week,
each Issuing Lender shall furnish the Administrative Agent with a written
(including via facsimile) report of the daily aggregate outstandings of trade
Letters of Credit issued by such Issuing Lender for the immediately preceding
week. Notwithstanding anything to the contrary contained in this Agreement, in
the event that one or more Lenders is a Defaulting Lender, no Issuing Lender
shall be required to issue, renew, extend or amend any Letter of Credit unless
such Issuing Lender has entered into arrangements satisfactory to it and the
Company to eliminate such Issuing Lender’s risk with respect to the
participation in Letters of Credit by the Defaulting Lender (which arrangements
are hereby consented to by the Lenders), including by cash collateralizing such
Defaulting Lender’s or Lenders’ R/L Percentage of the Letter of Credit
Outstandings with respect to such Letters of Credit (such arrangements, the
“Letter of Credit Back-Stop Arrangements”).

(c) The initial Stated Amount of each Letter of Credit (other than any Existing
Letter of Credit) shall not be less than $50,000 or such lesser amount as is
acceptable to the respective Issuing Lender.

3.04 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender (in its capacity
under this Section 3.04, a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received

 

-64-



--------------------------------------------------------------------------------

from such Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such Participant’s R/L Percentage, in such
Letter of Credit, each drawing or payment made thereunder and the obligations of
the Borrowers under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Revolving Loan
Commitments or R/L Percentages of the Lenders pursuant to Section 2.13 or
13.04(b), it is hereby agreed that, with respect to all outstanding Letters of
Credit and Unpaid Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.04 to reflect the
new R/L Percentages of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to any Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrowers shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s R/L
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 1:00 pm (New York City time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s Percentage of the amount of such payment on such
Business Day in same day funds; provided that if any such notice is given to any
Participant after 1:00 pm (New York City time) on such Business Day, such
payment will be made available by such Participant to such Issuing Lender on the
immediately succeeding Business Day. If and to the extent such Participant shall
not have so made its R/L Percentage of the amount of such payment available to
the respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Loans that are maintained as Base Rate Loans for
each day thereafter. The failure of any Participant to make available to an
Issuing Lender its Percentage of any payment under any Letter of Credit issued
by such Issuing Lender shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Lender its R/L Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Lender such other Participant’s R/L Percentage of
any such payment.

 

-65-



--------------------------------------------------------------------------------

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its R/L Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which Holdings
or the Company any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between Holdings,
the Company or any Subsidiary of the Company and the beneficiary named in any
such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05 Agreement to Repay Letter of Credit Drawings. (a) Each Borrower hereby
jointly and severally agrees to reimburse each Issuing Lender, by making payment
to the Administrative Agent in Dollars in immediately available funds at the
Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it (each such amount, so paid until
reimbursed by the respective Borrower, an “Unpaid Drawing”), not later than one
Business Day following receipt by the respective Borrower of notice of such
payment or disbursement (provided that no such notice shall be required to be
given if a Default or an Event of Default under Section 11.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest

 

-66-



--------------------------------------------------------------------------------

or notice of any kind (all of which are hereby waived by the Borrowers)), with
interest on the amount so paid or disbursed by such Issuing Lender, to the
extent not reimbursed prior to 1:00 pm (New York City time) on the date of such
payment or disbursement from and including the date paid or disbursed to but
excluding the date such Issuing Lender was reimbursed by the respective Borrower
therefor at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin as in effect from time to time for Loans that
are maintained as Base Rate Loans; provided, however, to the extent such amounts
are not reimbursed prior to 1:00 pm (New York City time) on the third Business
Day following the receipt by the respective Borrower of notice of such payment
or disbursement or following the occurrence of a Default or an Event of Default
under Section 11.05, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the Borrowers) at a
rate per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Loans that are maintained as Base Rate Loans as in effect
from time to time plus 2%, with such interest to be payable on demand. Each
Issuing Lender shall give the respective Borrower prompt written notice of each
Drawing under any Letter of Credit issued by it; provided that the failure to
give any such notice shall in no way affect, impair or diminish the Borrowers’
obligations hereunder.

(b) The joint and several obligations of the Borrowers under this Section 3.05
to reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each, a
“Drawing”) (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which Holdings, the Company or any Subsidiary
of the Company may have or have had against any Lender (including in its
capacity as an Issuing Lender or as a Participant), including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that no Borrower shall be obligated to reimburse any Issuing Lender for
any wrongful payment made by such Issuing Lender under a Letter of Credit issued
by it as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Issuing Lender (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

3.06 Increased Costs. (a) If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force of law), shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (b) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (but specifically excluding under
all circumstances changes in respect of Excluded Taxes), then, upon the delivery
of the certificate referred to below to the Company by any Issuing Lender or any

 

-67-



--------------------------------------------------------------------------------

Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrowers jointly and
severally agree to pay to such Issuing Lender or such Participant such
additional amount or amounts as will compensate such Issuing Lender or such
Participant for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital. Any Issuing Lender or any
Participant, upon determining that any additional amounts will be payable to it
pursuant to this Section 3.06, will give prompt written notice thereof to the
Company, which notice shall include a certificate submitted to the Company by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant. The certificate required to be delivered pursuant to this
Section 3.06 shall, absent manifest error, be final and conclusive and binding
on the Borrowers.

(b) Notwithstanding anything to the contrary set forth in this Section 3.06, no
Borrower shall be required to compensate any Issuing Lender or L/C Participant
for any increased costs or reductions incurred more than 180 days prior to the
date on which such Issuing Lender or L/C Participant notifies such Borrower of
the change in applicable law or other circumstance under Section 3.06(a) giving
rise to such increased costs or reductions and the intention of such Issuing
Lender or L/C Participant to claim compensation therefor; provided that if such
change in applicable law or other circumstance giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof (to the
extent that such period of retroactive effect is not already included in such
180-day period).

Section 4. Commitment Commission; Fees; Reductions of Commitment.

4.01 Fees. (a) The Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from and including the
Effective Date to and including the Final Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment has been terminated) computed at a
rate per annum equal to the Applicable Commitment Commission Percentage of the
Unutilized Revolving Loan Commitment of such Non-Defaulting Lender as in effect
from time to time. Accrued Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the date upon which
the Total Revolving Loan Commitment is terminated.

(b) The Borrowers jointly and severally agree to pay to the Administrative Agent
for distribution to each Lender (based on each such Lender’s respective R/L
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin as in effect
from time to time during such period with respect to Revolving Loans that are
maintained as LIBOR Loans on the daily Stated Amount of each such Letter of
Credit; provided upon the occurrence of an Event of Default such fee shall be at
a rate which is 2% in excess of such Applicable Margin. Accrued Letter of Credit
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and on the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

 

-68-



--------------------------------------------------------------------------------

(c) The Borrowers jointly and severally agree to pay to each Issuing Lender, for
its own account, a facing fee in respect of each Letter of Credit issued by it
(the “Facing Fee”) for the period from and including the date of issuance of
such Letter of Credit to and including the date of termination or expiration of
such Letter of Credit, computed at a rate per annum equal to 0.125% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500; it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof. Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Revolving Loan Commitment, upon which no Letters of Credit remain
outstanding.

(d) The Borrowers jointly and severally agree to pay to each Issuing Lender, for
its own account, upon each payment under, issuance of, or amendment to, any
Letter of Credit issued by it, such amount as shall at the time of such event be
the administrative charge and the reasonable expenses which such Issuing Lender
is generally imposing in connection with such occurrence with respect to letters
of credit.

(e) The Borrowers jointly and severally agree to pay to the Administrative Agent
such fees as may have been, or are hereafter, agreed to in writing from time to
time by Holdings, the Company or any of its Subsidiaries and the Administrative
Agent.

4.02 Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Company shall have the right, at any time or from time to
time, without premium or penalty to terminate the Total Unutilized Revolving
Loan Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in an integral multiple of $5,000,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment; provided that
(i) each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each Lender and (ii) after giving effect to such
termination (x) the aggregate amount of the Letter of Credit Outstandings shall
not exceed the Maximum Letter of Credit Amount and (y) the aggregate principal
amount of Swingline Loans then outstanding shall not exceed the Maximum
Swingline Amount.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Company shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office

 

-69-



--------------------------------------------------------------------------------

(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), to terminate the entire Revolving Loan Commitment of such Lender, so
long as all Loans, together with accrued and unpaid interest, Fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11) are repaid concurrently with the effectiveness of such termination
(at which time Schedule 1.01(a) shall be deemed modified to reflect such changed
amounts) and such Lender’s R/L Percentage of all outstanding Letters of Credit
is cash collateralized in a manner satisfactory to the Administrative Agent and
the respective Issuing Lenders, and at such time such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation,
Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as
to such repaid Lender.

4.03 Mandatory Reduction of Commitments. (a) The Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety on September 30, 2013, unless the Initial Borrowing Date has occurred
on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Lender) shall terminate in its entirety upon the earlier of
(i) the Final Maturity Date and (ii) unless the Required Lenders otherwise agree
in writing, the date on which a Change of Control occurs.

Section 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) Each Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) such Borrower shall give the
Administrative Agent prior to 1:00 pm (New York City time) at the Notice Office
(A) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Base Rate Loans (or same
day notice in the case of a prepayment of Swingline Loans) and (B) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay LIBOR Loans, which notice (in each
case) shall specify whether Revolving Loans or Swingline Loans shall be prepaid,
the amount of such prepayment and the Types of Loans to be prepaid and, in the
case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to which such
LIBOR Loans were made, and which notice the Administrative Agent shall, except
in the case of a prepayment of Swingline Loans, promptly transmit to each of the
Lenders; (ii) (x) each partial prepayment of Revolving Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $250,000
(or such lesser amount as is acceptable to the Administrative Agent) and
(y) each partial prepayment of Swingline Loans pursuant to this Section 5.01(a)
shall be in an aggregate principal amount of at least $100,000 (or such lesser
amount as is acceptable to the Administrative Agent in any given case); provided
that if any partial prepayment of LIBOR Loans made pursuant to any Borrowing
shall reduce the outstanding principal amount of LIBOR Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of LIBOR Loans
(and same shall automatically be converted into a Borrowing of Base Rate Loans)
and any election of an Interest Period with respect thereto given

 

-70-



--------------------------------------------------------------------------------

by such Borrower shall have no force or effect; and (iii) each prepayment
pursuant to this Section 5.01(a) in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans except as provided in
Section 2.16.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrowers may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender, together with accrued and unpaid interest, Fees and all
other amounts then owing to such Lender (including all amounts, if any, owing
pursuant to Section 2.11) in accordance with, and subject to the requirements of
Section 13.12(b), so long as (i) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (A) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to
Section 4.02(b) (at which time Schedule 1.01(a) shall be deemed modified to
reflect the changed Revolving Loan Commitments) and (B) such Lender’s R/L
Percentage of all outstanding Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders and (ii) the consents, if any, required by Section 13.12(b) in
connection with the repayment pursuant to this clause (b) shall have been
obtained.

5.02 Mandatory Repayments; Cash Collateralization. (a) (i) On any day on which
the Aggregate Exposure exceeds (A) 100% (or, during an Agent Advance Period,
110%) of the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and/or (B) the Total Revolving Loan Commitment at
such time, then in each case, the Borrowers jointly and severally shall repay on
such day the principal of Swingline Loans and, after all Swingline Loans have
been repaid in full or if no Swingline Loans are outstanding, Revolving Loans in
an amount equal to such excess. If, after giving effect to the repayment of all
outstanding Swingline Loans and Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings exceeds (A) the Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered) and/or (B) the Total Revolving
Loan Commitment at such time, then in each case, the Borrowers jointly and
severally shall pay to the Administrative Agent at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to the amount of such excess
(up to a maximum amount equal to the Letter of Credit Outstandings at such
time), such cash and/or Cash Equivalents to be held as security for all
Obligations of the Borrowers to each applicable Issuing Lender and the Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent (such amounts held as security
in such cash collateral account are defined herein as “Cash Collateral”).

(ii) On any day on which the aggregate amount of the Letter of Credit
Outstandings exceeds the Maximum Letter of Credit Amount, the Borrowers jointly
and severally shall pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents to be held as security for all
Obligations of the Borrowers to each applicable Issuing Lender and the Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent.

(iii) On any day on which the aggregate principal amount of Swingline Loans then
outstanding exceeds the Maximum Swingline Amount, the Borrowers jointly and
severally shall repay on such day the principal of Swingline Loans in an amount
equal to such excess.

 

-71-



--------------------------------------------------------------------------------

(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Initial Borrowing Date upon which the Company or
any of its Subsidiaries receives any cash proceeds from any Asset Sale of Loan
Collateral, an amount equal to 100% of the Net Sale Proceeds therefrom shall be
applied on such date as a mandatory repayment in accordance with the
requirements of Sections 5.02(d) and (e); provided, however, such Net Sale
Proceeds shall not be required to be so applied on such date so long as no
Dominion Period then exists and the Company delivers a certificate (which
certificate shall set forth the estimates of the Net Sale Proceeds to be so
expended) to the Administrative Agent on or prior to such date stating that such
Net Sale Proceeds shall be used to purchase assets (other than working capital)
used or to be used in the businesses permitted pursuant to Section 10.11 within
the Relevant Reinvestment Period, and provided further, that if all or any
portion of such Net Sale Proceeds not required to be so applied as provided
above in this Section 5.02(b) are not so reinvested within such Relevant
Reinvestment Period, such remaining portion shall be applied on the last day of
such Relevant Reinvestment Period as otherwise provided above in this
Section 5.02(b) without regard to the preceding proviso; provided, however, that
notwithstanding the foregoing, on each date on or after the Effective Date upon
which the Company or any of its Subsidiaries receives any cash proceeds from any
Asset Sale of Loan Collateral not in the ordinary course of business, an amount
equal to 100% of the Net Sale Proceeds therefrom shall be applied within three
Business Days of receipt thereof as a mandatory repayment in accordance with the
requirements of Sections 5.02(d) and (e).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Initial Borrowing Date upon which the Company or
any of its Subsidiaries receives any cash proceeds from any Recovery Event in
respect of Loan Collateral (other than Recovery Events where the Net Insurance
Proceeds therefrom do not exceed $100,000), an amount equal to 100% of the Net
Insurance Proceeds from such Recovery Event shall be applied on such date as a
mandatory repayment in accordance with the requirements of Sections 5.02(d) and
(e) provided, however, such Net Insurance Proceeds shall not be required to be
so applied on such date so long as no Dominion Period then exists and the
Company delivers a certificate (which certificate shall set forth the estimates
of the Net Insurance Proceeds to be so expended) to the Administrative Agent on
or prior to such date stating that such Net Insurance Proceeds shall be used to
purchase assets (other than working capital) used or to be used in the
businesses permitted pursuant to Section 10.11 within the Relevant Reinvestment
Period, and provided further, that if all or any portion of such Net Insurance
Proceeds not required to be so applied as provided above in this Section 5.02(c)
are not so reinvested within such Relevant Reinvestment Period, such remaining
portion shall be applied on the last day of such Relevant Reinvestment Period as
otherwise provided above in this Section 5.02(c) without regard to the preceding
proviso.

(d) Each amount required to be applied pursuant to Sections 5.02 (b) and (c) in
accordance with this Section 5.02(d) shall be applied (i) first, to repay the
outstanding principal amount of Swingline Loans without any reduction in the
Total Revolving Loan

 

-72-



--------------------------------------------------------------------------------

Commitment, (ii) second, if no Swingline Loans are or remain outstanding, to
repay the outstanding principal amount of Revolving Loans without any reduction
in the Total Revolving Loan Commitment and (iii) third, if no Swingline Loans or
Revolving Loans are or remain outstanding, to cash collateralize Letters of
Credit (such cash collateral to be held by the Administrative Agent in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent and applied to the Obligations of the applicable
Borrowers to the Issuing Lenders and/or Lenders in respect of any Drawings made
under any such Letters of Credit).

(e) With respect to each repayment of Loans required by this Section 5.02, the
Borrowers may designate the Types of Loans which are to be repaid and, in the
case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to which such
LIBOR Loans were made; provided that: (i) repayments of LIBOR Loans pursuant to
this Section 5.02(a) made on a day other than the last day of an Interest Period
applicable thereto shall be subject to Section 2.11; (ii) if any repayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, such Borrowing shall be automatically
converted into a Borrowing of Base Rate Loans; and (iii) each repayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among the Lenders
holding such Loans. In the absence of a designation by a Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion. For the avoidance of doubt, it is
understood that all mandatory repayments made pursuant to Sections 5.02(a), (b),
and (c) will be made without a corresponding reduction to the Total Revolving
Loan Commitment.

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Swingline Loans shall be repaid in full in cash or,
subject to satisfaction of the other terms and provisions or this Agreement,
with the proceeds of a Revolving Loan (but not a Swingline Loan) on the earlier
of (x) the fifth Business Day following the date the incurrence of such
Swingline Loans and (y) Swingline Expiry Date, (ii) all then outstanding
Revolving Loans shall be repaid in full on the Final Maturity Date and
(iii) unless the Required Lenders otherwise agree in writing, all then
outstanding Loans shall be repaid in full on the date on which a Change of
Control occurs.

(g) At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of the Administrative Agent or any Issuing
Lender (with a copy to the Administrative Agent), the Borrowers shall cash
collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.16(a)(iv) and any
cash collateral provided by such Defaulting Lender) in an amount not less than
the amount required pursuant to this Section 5.02.

(i) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral

 

-73-



--------------------------------------------------------------------------------

is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lender as herein provided, or that the total amount of
such Cash Collateral is less than the Fronting Exposure or portion of Letter of
Credit Outstandings required to be cash collateralized, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.02 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.02
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.16 the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided, further, that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Credit Documents.

5.03 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 1:00 pm (New York City time) on the date when due and
shall be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

(b) Each Borrower and each Subsidiary Guarantor shall, along with the ABL Loan
Collateral Agent and certain financial institutions selected by the Company and
approved by the Administrative Agent (the “Collection Banks”), enter into on or
prior to the date hereof (as such date may be extended from time to time by the
Administrative Agent in its sole discretion) and thereafter maintain separate
Cash Management Control Agreements with respect to all Deposit Accounts (other
than Excluded Accounts). Each Borrower and each Subsidiary Guarantor shall
instruct all Account Debtors of each Borrower and each Subsidiary Guarantor to
remit all payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the
applicable Collection Bank (or to remit such payments to the applicable
Collection Bank by electronic settlement) with respect to all Accounts of such
Account Debtor, which remittances shall be

 

-74-



--------------------------------------------------------------------------------

collected by the applicable Collection Bank and deposited in the applicable
Collection Account. All amounts received by any Borrower and any Subsidiary
Guarantor and any Collection Bank in respect of any Account, in addition to all
other cash received from any other source, shall upon receipt be deposited into
a Collection Account or directly into a Concentration Account. Each Borrower and
each Subsidiary Guarantor shall, along with the ABL Loan Collateral Agent and
each of those banks in which any other Deposit Accounts other than Excluded
Accounts are maintained, enter into on or prior to the date hereof (as such date
may be extended from time to time by the Administrative Agent in its sole
discretion) and thereafter maintain separate Cash Management Control Agreements.

(c) All amounts held in all of the Collection Accounts and Disbursement Accounts
with respect to each Borrower and each Subsidiary Guarantor shall be wired by
the close of business on each Business Day into one or more concentration
accounts with the ABL Loan Collateral Agent and/or one or more other
institutions reasonably acceptable to the Administrative Agent (each, a
“Concentration Account”) unless such amounts are otherwise required or permitted
to be applied pursuant to Section 5.02. All of the Collection Accounts and
Disbursement Accounts shall be “zero” balance accounts. So long as no Dominion
Period then exists, the Borrowers and the Subsidiary Guarantors shall be
permitted to transfer cash from the Concentration Accounts to the Disbursement
Accounts and other Excluded Accounts to be used for working capital and general
corporate purposes, all subject to the requirements of this Section 5.03(c) and
pursuant to procedures and arrangements to be determined by the Administrative
Agent. If a Dominion Period exists, all collected amounts held in the
Concentration Accounts shall be applied as provided in Section 5.03(d).

(d) Each Cash Management Control Agreement relating to a Concentration Account
shall include provisions that allow, during any Dominion Period, for all
collected amounts held in such Concentration Account from and after the date
requested by the Administrative Agent, to be sent by ACH or wire transfer or
similar electronic transfer no less frequently than once per Business Day to one
or more accounts maintained with the Administrative Agent (each, a “DB
Account”). Subject to the terms of the respective Security Document, all amounts
received in a DB Account shall be applied (and allocated) by the Administrative
Agent on a daily basis in the following order (in each case, to the extent the
Administrative Agent has actual knowledge of the amounts owing or outstanding as
described below and after giving effect to the application of any such amounts
otherwise required to be applied pursuant to Section 5.02(b) or (c) constituting
proceeds from any Collateral otherwise required to be applied pursuant to the
terms of the respective Security Document): (i) first, to the payment (on a
ratable basis) of any outstanding Expenses actually due and payable to the
Administrative Agent and the ABL Loan Collateral Agent under any of the Credit
Documents and to repay or prepay outstanding Loans advanced by the
Administrative Agent on behalf of the Lenders pursuant to Sections 2.01(e) and
2.01(c); (ii) second, to the extent all amounts referred to in preceding
clause (i) have been paid in full, to pay (on a ratable basis) all outstanding
Expenses actually due and payable to each Issuing Lender under any of the Credit
Documents and to repay all outstanding Unpaid Drawings and all interest thereon;
(iii) third, to the extent all amounts referred to in preceding clauses (i) and
(ii) have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Loans and all accrued and unpaid Fees
actually due and payable to the Administrative Agent, the Issuing Lenders and
the Lenders under any of the Credit Documents; (iv) fourth, to the extent all
amounts referred to in

 

-75-



--------------------------------------------------------------------------------

preceding clauses (i) through (iii), inclusive, have been paid in full, to repay
(on a ratable basis) the outstanding principal of Revolving Loans (whether or
not then due and payable); (v) fifth, to the extent all amounts referred to in
preceding clauses (i) through (iv), inclusive, have been paid in full, to pay
(on a ratable basis) all other outstanding Obligations then due and payable to
the Administrative Agent, the ABL Loan Collateral Agent and the Lenders under
any of the Credit Documents; and (vi) sixth, to the extent all amounts referred
to in preceding clauses (i) through (v), inclusive, have been paid in full, to
be returned to the Company for the account of the Borrowers; provided, however,
that notwithstanding the foregoing, Excluded Swap Obligations with respect to
any Subsidiary Guarantor or any Borrower shall not be paid with amounts received
from such Subsidiary Guarantor or Borrower or its assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

(e) Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03, with all amounts received by the Lenders from such Borrower or
from others for its account, including, as set forth above, all amounts received
by the Administrative Agent and applied to the Obligations. In no event shall
prior recourse to any Accounts or other Collateral be a prerequisite to the
Administrative Agent’s right to demand payment of any Obligation upon its
maturity. Further, the Administrative Agent shall have no obligation whatsoever
to perform in any respect any of the Borrowers’ or the Subsidiary Guarantors’
contracts or obligations relating to the Accounts.

5.04 Net Payments. (a) (i) Except as otherwise expressly set forth herein, all
payments made by the Borrowers hereunder and under any Note will be made without
setoff, counterclaim or other defense. All such payment will be made free and
clear of, and without deduction or withholding for, any Indemnified Taxes. If
any Indemnified Taxes are so levied or imposed, the Borrowers jointly and
severally agree to pay the full amount of such Indemnified Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Indemnified Taxes will not be less than the amount provided for
herein or in such Note. The Borrowers will furnish to the Administrative Agent
within 45 days after the date the payment of any Indemnified Taxes is due
pursuant to applicable law certified (to the extent possible) copies of tax
receipts evidencing such payment by such Borrowers. The Borrowers jointly and
severally agree to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Indemnified Taxes so
levied or imposed and paid by such Lender.

(ii) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 5.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that (x) the affected Borrower or Borrowers
shall not be required to compensate a Lender pursuant to this Section 5.04 for
any Indemnified Taxes incurred more than 180 days prior to the date on which
such Lender notifies the

 

-76-



--------------------------------------------------------------------------------

Borrowers of such Indemnified Taxes and of such Lender’s intention to claim
compensation therefor and (y) if such change in law giving rise to such
Indemnified Taxes is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof (to the
extent that such period of retroactive effect is not already included in such
180-day period).

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Foreign Lender”) for U.S. Federal income
tax purposes agrees to deliver to the Company and the Administrative Agent on or
prior to the Effective Date (in such number of copies as shall be requested by
the recipient) and on or prior to the date on which such Foreign Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Credit Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner.

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by

 

-77-



--------------------------------------------------------------------------------

applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made.

In addition, each Foreign Lender shall, in the case of any payment made after
December 31, 2012 in respect of any Loan, Letters of Credit, Note or Obligation
that was not treated as outstanding for purposes of FATCA on March 18, 2012,
provide any forms, documentation, or other information as shall be prescribed by
the IRS to demonstrate that the relevant Lender has complied with the applicable
reporting requirements of FATCA (including, without limitation, those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), so that such
payments made to such Lender hereunder would not be subject to U.S. federal
withholding taxes imposed by FATCA. In addition, each Lender agrees that from
time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, such Lender will deliver to the Company and the Administrative
Agent two new accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI, Form W-8BEN (with respect to the benefits of any income tax
treaty), or Form W-8BEN (with respect to the portfolio interest exemption) and
U.S. Tax Compliance Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in Indemnified Taxes under this Agreement
and any Note, or such Lender shall immediately notify the Company and the
Administrative Agent of its reasonable determination regarding its inability to
deliver any such form or certificate, in which case such Lender shall not be
required to deliver any such form or certificate pursuant to this
Section 5.04(c). Notwithstanding anything to the contrary contained in
Section 5.04(a), but subject to Section 13.04(b), (x) each Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Indemnified Taxes from interest, Fees or other amounts payable hereunder for the
account of any Lender to the extent that such Lender has not provided to the
Company applicable forms or certificates that establish a complete exemption
from such deduction or withholding and (y) the Borrowers shall not be obligated
pursuant to Section 5.04(a) to gross-up payments to be made to a Lender in
respect of Indemnified Taxes (or which would otherwise be Indemnified Taxes)
(I) if such Lender has not provided to the Company the forms or certificates
required to be provided to the Company pursuant to Section 5.04(b) through
(d) or (II) to the extent that such forms do not establish a complete exemption
from withholding of such Indemnified Taxes.

(d) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to the Company and the Administrative Agent on or prior to the Effective
Date (in such number of copies as shall be requested by the recipient) and on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax and such other
documentation that will enable the Company and the Administrative Agent to
determine that such Lender is not subject to withholding or information
reporting requirements.

 

-78-



--------------------------------------------------------------------------------

5.05 Application of Proceeds. (a) Subject to the terms of the Intercreditor
Agreement, all moneys collected by the ABL Loan Collateral Agent (or, to the
extent any other Security Document requires proceeds of collateral thereunder,
which constitutes Loan Collateral, to be applied in accordance with the
provisions of this Agreement, the assignee, mortgagee or other corresponding
party under such other Security Document) upon any sale or other disposition of
the Loan Collateral, together with all other moneys received by the ABL Loan
Collateral Agent hereunder (or, to the extent any other Security Document
requires proceeds of collateral thereunder, which constitutes Loan Collateral,
to be applied in accordance with the provisions of this Agreement, the assignee,
mortgagee or other corresponding party under such other Security Document) with
respect thereto, shall be applied as follows:

(i) first, to the payment of all amounts owing the ABL Loan Collateral Agent in
respect of (A) any and all sums advanced by the ABL Loan Collateral Agent in
order to preserve the Collateral or to preserve its security interest in the
Collateral, (B) the reasonable expenses of retaking, holding, preparing for sale
or lease, selling or otherwise disposing of or realizing on the Collateral, or
of any exercise by the ABL Loan Collateral Agent of its rights, together with
attorney’s fees and court costs, (C) all amounts payable by any Indemnitee as to
which such Indemnitee has the right to reimbursement under Section 12.6 of this
Agreement and (D) all amounts owing to the ABL Loan Collateral Agent pursuant to
any of the Secured Debt Documents in its capacity as ABL Loan Collateral Agent;

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), to the payment of all amounts owing to any Agent in
respect of (A) all amounts payable by any Indemnitee as to which such Indemnitee
has a right to reimbursement under Section 12.6 of this Agreement and (B) all
amounts owing to such Agent pursuant to any of the Secured Debt Documents in its
capacity as Agent;

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Primary
Obligations which are Credit Document Obligations shall be paid to the Secured
Creditors (other than the Secured Hedging Creditors and the Secured Cash
Management Creditors) as provided in Section 5.05(d) hereof, with each such
Secured Creditor receiving an amount equal to its outstanding Primary
Obligations which are Credit Document Obligations or, if the proceeds are
insufficient to pay in full all such Primary Obligations, its Pro Rata Share of
the amount remaining to be distributed;

(iv) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary Obligations which are Credit Document Obligations shall be
paid to the Secured Creditors (other than the Secured Hedging Creditors and the
Secured Cash Management Creditors) as provided in Section 5.05(d) hereof, with
each such Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations which are Credit Document Obligations or, if the proceeds
are insufficient to pay in full all such Secondary Obligations, its Pro Rata
Share of the amount remaining to be distributed;

 

-79-



--------------------------------------------------------------------------------

(v) fifth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iv), an amount equal to the outstanding Primary
Obligations which are Secured Cash Management Obligations and Secured Hedging
Obligations shall be paid to the Secured Creditors which are Secured Hedging
Creditors or Secured Cash Management Creditors as provided in Section 5.05(d)
hereof, with each such Secured Creditor receiving an amount equal to its
outstanding Primary Obligations which are Secured Cash Management Obligations
and Secured Hedging Obligations Credit Document Obligations or, if the proceeds
are insufficient to pay in full all such Primary Obligations, its Pro Rata Share
of the amount remaining to be distributed;

(vi) sixth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (v), inclusive, an amount equal to the outstanding
Secondary Obligations which are Secured Cash Management Obligations and Secured
Hedging Obligations shall be paid to the Secured Creditors which are Secured
Hedging Creditors or Secured Cash Management Creditors as provided in
Section 5.05(d) hereof, with each such Secured Creditor receiving an amount
equal to its outstanding Secondary Obligations which are Secured Cash Management
Obligations and Secured Hedging Obligations or, if the proceeds are insufficient
to pay in full all such Primary Obligations, its Pro Rata Share of the amount
remaining to be distributed;

(vii) seventh, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (vi), inclusive, if the Termination Date has
not theretofore occurred, amounts equal to the Inventory Obligations (as defined
in the Intercreditor Agreement) shall be paid to the Inventory Collateral Agent
for application to the Inventory Obligations in accordance with provisions of
the Intercreditor Agreement; and

(viii) eighth, to the extent proceeds remain after the application (i) through
(vii), inclusive, and following the termination of this Agreement, to the
relevant Borrower or to whomever may be lawfully entitled to receive such
surplus.

(b) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 5.05 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.

(c) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the Security Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under this

 

-80-



--------------------------------------------------------------------------------

Agreement (which shall only occur after all outstanding Revolving Loans under
the this Agreement and Unpaid Drawings have been paid in full), such amounts
shall be paid to the Administrative Agent under this Agreement and held by it,
for the equal and ratable benefit of the Lender Creditors, as cash security for
the repayment of Obligations owing to the Lender Creditors as such. If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of all outstanding Letters of Credit under
this Agreement, and after the application of all such cash security to the
repayment of all Obligations owing to the Lender Creditors after giving effect
to the termination of all such Letters of Credit, if there remains any excess
cash, such excess cash shall be returned by the Administrative Agent to the ABL
Loan Collateral Agent for distribution in accordance with Section 5.05(a)
hereof.

(d) Subject to the terms of the Intercreditor Agreement, all payments required
to be made hereunder shall be made (x) if to the Lender Creditors, to the
Administrative Agent for the account of the Lender Creditors, and (y) if to the
Secured Hedging Creditors or the Secured Cash Management Creditors, to the
trustee, paying agent or other similar representative (each, a “Representative”)
for the Secured Hedging Creditors or the Secured Cash Management Creditors, as
applicable, or, in the absence of such a Representative, directly to the Secured
Hedging Creditors or the Secured Cash Management Creditors, as applicable.

(e) For purposes of applying payments received in accordance with this
Section 5.05, the ABL Loan Collateral Agent shall be entitled to rely upon the
Administrative Agent and the Representative or, in the absence of such a
Representative, upon the Secured Hedging Creditors and the Secured Cash
Management Creditors, as applicable, for a determination (which the
Administrative Agent, each Representative, the Secured Hedging Creditors and the
Secured Cash Management Creditors agree (or shall agree) to provide upon request
of the ABL Loan Collateral Agent) of the outstanding Primary Obligations and
Secondary Obligations owed to the Lender Creditors or the Secured Hedging
Creditors or the Secured Cash Management Creditors, as the case may be. Unless
it has received written notice from a Lender Creditor or a Secured Hedging
Creditor or a Secured Cash Management Creditor to the contrary, the
Administrative Agent and each Representative, in furnishing information pursuant
to the preceding sentence, and the ABL Loan Collateral Agent, in acting
hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from a Secured Hedging Creditor to the
contrary, the ABL Loan Collateral Agent, in acting hereunder, shall be entitled
to assume that no Secured Hedging Agreements are in existence.

(f) It is understood that the Borrowers shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Loan Collateral and the aggregate amount of the Obligations.

(g) It is understood and agreed by each Borrower and each Secured Creditor that
the ABL Loan Collateral Agent shall have no liability for any determinations
made by it in this Section 5.05 (including, without limitation, as to whether
given Collateral constitutes Inventory Collateral or Loan Collateral), in each
case except to the extent resulting from the gross negligence or willful
misconduct of the ABL Loan Collateral Agent (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Borrower
and each Secured Creditor also agrees that the ABL Loan Collateral Agent may
(but shall not be required

 

-81-



--------------------------------------------------------------------------------

to), at any time and in its sole discretion, and with no liability resulting
therefrom, petition a court of competent jurisdiction regarding any application
of Loan Collateral in accordance with the requirements hereof and of the
Intercreditor Agreement, and the ABL Loan Collateral Agent shall be entitled to
wait for, and may conclusively rely on, any such determination.

Section 6. Conditions Precedent to Credit Events on the Initial Borrowing Date.
The occurrence of the Effective Date and obligation of each Lender to make
Loans, and the obligation of each Issuing Lender to issue Letters of Credit, on
the Initial Borrowing Date, are subject at the time of the making of such Loans
or the issuance of such Letters of Credit to the satisfaction of the following
conditions:

6.01 Effective Date; Notes. On or prior to the Initial Borrowing Date, (a) the
Effective Date shall have occurred as provided in Section 13.10 and (b) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same the appropriate Revolving Notes executed by
the Borrowers and if requested by the Swingline Lender, the appropriate
Swingline Notes executed by the Borrowers, in each case, in the amount, maturity
and as otherwise provided herein.

6.02 Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Company by the chairman of the board, the chief
executive officer, the president or any vice president of the Company,
certifying on behalf of the Company that all of the conditions in Sections 6.06
through 6.08, inclusive, 6.13 and 7.01 have been satisfied on such date.

6.03 Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received from Porter Hedges LLP, Brown Rudnick LLP, special New
York counsel, and Goodsill Anderson Quinn & Stifel, special Hawaii counsel, to
the Credit Parties, an opinion addressed to the Administrative Agent, the ABL
Loan Collateral Agent and each of the Lenders and dated the Initial Borrowing
Date covering the matters set forth in Exhibits E-1, E-2, and E-3 respectively,
and such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request.

6.04 Company Documents; Proceedings; etc. (a) On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Initial Borrowing Date, signed by the chairman of the board, the chief
executive officer, the president, the chief financial officer or any vice
president of such Credit Party, and attested to by the secretary or any
assistant secretary of such Credit Party, in the form of Exhibit F with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

(b) On the Initial Borrowing Date, all Business and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Administrative Agent, and the Administrative Agent shall
have received all information and copies of all documents and papers, including
records of Business proceedings, governmental

 

-82-



--------------------------------------------------------------------------------

approvals, good standing certificates and bring down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
Business or Governmental Authorities.

6.05 Employee Benefit Plans; Shareholders’ Agreements; Management Agreements;
Employment Agreements; Agreements; Collective Bargaining Agreements; Tax Sharing
Agreements; Existing Indebtedness Agreements; Transition Services. On or prior
to the Initial Borrowing Date, there shall have been delivered to the
Administrative Agent true and correct copies of the following documents:

(a) all Plans (and for each Plan that is required to file an annual report on
Internal Revenue Service Form 5500-series, a copy of the most recent such report
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information), and for each Plan that is a “single employer plan”
as defined in Section 4001(a)(15) of ERISA, the most recently prepared actuarial
valuation therefor) and any other material “employee benefit plans” as defined
in Section 3(3) of ERISA, and any other material agreements, plans or
arrangements, with or for the benefit of current or former employees of Holdings
or any of its Subsidiaries or any ERISA Affiliate (provided that the foregoing
shall apply in the case of any multiemployer plan, as defined in 4001(a)(3) of
ERISA, only to the extent that any document described herein is in the
possession of Holdings or any Subsidiary of Holdings or any ERISA Affiliate or
is reasonably available thereto from the sponsor or trustee of any such plan)
(collectively, the “Employee Benefit Plans”);

(b) all agreements entered into by any Credit Party governing the terms and
relative rights of its equity interests and any agreements entered into by its
shareholders relating to any such entity with respect to its equity interests
(collectively, the “Shareholders’ Agreements”);

(c) all material agreements with members of, or with respect to, the management
of any Credit Party and all material executive management equity and incentive
options (collectively, the “Management Agreements”);

(d) all material employment agreements entered into by any Credit Party
(collectively, the “Employment Agreements”);

(e) all non-compete agreements entered into by any Credit Party which restrict
the activities of such Credit Party (collectively, the “Non-Compete
Agreements”);

(f) all collective bargaining agreements applying or relating to any employee of
any Credit Party (collectively, the “Collective Bargaining Agreements”);

(g) all tax sharing, tax allocation and other similar agreements entered into by
any Credit Party (collectively, the “Tax Sharing Agreements”);

(h) all agreements evidencing or relating to Indebtedness of any Credit Party
which is to remain outstanding after giving effect to the Transaction (the
“Existing Indebtedness Agreements”);

 

-83-



--------------------------------------------------------------------------------

(i) the Transition Services Agreement (as defined in the MIPA and herein the
“Transition Services Agreement”);

(j) the Inventory Facility Documents.

all of which Employee Benefit Plans, Shareholders’ Agreements, Management
Agreements, Employment Agreements, Non-Compete Agreements, Collective Bargaining
Agreements, Tax Sharing Agreements, Existing Indebtedness Agreements, Transition
Services Agreement and Inventory Facility Documents shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall be in
full force and effect on the Initial Borrowing Date.

6.06 Consummation of the Acquisition. (a) On the Initial Borrowing Date, the
Acquisition shall have been consummated in accordance with the terms of the
MIPA, and the MIPA shall not have been altered, amended or otherwise changed or
supplemented or any provision or condition therein waived, and Holdings shall
not have consented to any action which would require the consent of Holdings
under the MIPA, if such alteration, amendment, change, supplement, waiver or
consent would be adverse to the interest of the Lenders in any material respect,
in any such case without the prior written consent of the Agents.

(b) On the Initial Borrowing Date and after giving effect to the consummation of
the Transaction, Holdings and its Subsidiaries shall have no outstanding
Preferred Equity or Indebtedness, except for (i) Indebtedness pursuant to or in
respect of the Credit Documents, (ii) the Inventory Facility and (iii) certain
other indebtedness existing on the Effective Date as listed on Schedule 8.21
(with the Indebtedness described in this sub clause (iii) being herein called
the “Existing Indebtedness”). On and as of the Initial Borrowing Date, all of
the Existing Indebtedness shall remain outstanding after giving effect to the
Transaction without any breach, required repayment, required offer to purchase,
default, event of default or termination rights existing thereunder or arising
as a result of the Transaction.

(c) The Administrative Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it that the matters set forth in this
Section 6.06 have been satisfied on the Initial Borrowing Date.

(d) During the period from June 17, 2013, through the Initial Borrowing Date,
the Acquired Refinery Business shall have been operated in accordance with the
MIPA.

6.07 Adverse Change, Approvals. (a) Since December 31, 2011, nothing shall have
occurred (and neither the Administrative Agent nor any Lender shall have become
aware of any facts or conditions not previously known) which the Administrative
Agent or the Required Lenders shall determine has had, or could reasonably be
expected to have a Material Adverse Effect.

(b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Credit Documents shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the

 

-84-



--------------------------------------------------------------------------------

consummation of the Transaction or the other transactions contemplated by the
Documents. On the Initial Borrowing Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon the Transaction or the other transactions
contemplated by the Documents.

6.08 Litigation. On the Initial Borrowing Date, there shall be no actions, suits
or proceedings pending or threatened (i) with respect to the Transaction, this
Agreement or any other Document, or (ii) which has had, or could reasonably be
expected to have, a Material Adverse Effect or which would prohibit the
Transaction.

6.09 Guaranty. On the Initial Borrowing Date, Holdings shall have duly
authorized, executed and delivered the Guaranty in the form of Exhibit G (as
amended, modified, restated and/or supplemented from time to time, the
“Guaranty”) and the Guaranty shall be in full force and effect.

6.10 Intercreditor Agreement. On the Initial Borrowing Date, each Credit Party,
the ABL Loan Collateral Agent (for and on behalf of the Secured Creditors) and
the ABL Loan Collateral Agent (for and on behalf of Inventory Party) shall have
duly authorized, executed and delivered the Intercreditor Agreement in the form
of Exhibit Q (as amended, modified, restated and/or supplemented from time to
time, the “Intercreditor Agreement”), and the Intercreditor Agreement shall be
in full force and effect.

6.11 Security Agreements. (a) On the Initial Borrowing Date, each Borrower and
Subsidiary Guarantor shall have duly authorized, executed and delivered the
Inventory Second Lien Security Agreement in the form of Exhibit H (as amended,
modified, restated and/or supplemented from time to time, the “Inventory Second
Lien Security Agreement” collectively and with the ABL First Lien Security
Agreement and the Membership Interest Pledge Agreement, the “Security
Agreements”) covering all of such Borrower’s or Subsidiary Guarantor’s Inventory
Second Lien Security Agreement Security Agreement Collateral and shall have
delivered to the ABL Loan Collateral Agent or Inventory Collateral Agent as
bailee for the ABL Loan Collateral Agent, as pledgee thereunder, all of the
Possessory Collateral, if any, referred to therein (the “Possessory Collateral”)
and then owned by such Credit Party, (x) endorsed in blank in the case of
promissory notes constituting Possessory Collateral and (y) together with
executed and undated endorsements for transfer in the case of Equity Interests
constituting certificated Possessory Collateral, together with:

(i) proper financing statements (Form UCC-1 or the equivalent) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the ABL Loan
Collateral Agent, desirable, to perfect the security interests purported to be
created by the Inventory Second Lien Security Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Company or any Subsidiary Guarantor as debtor and that
are filed in the jurisdictions necessary to perfect such security interests and
in such other jurisdictions in which

 

-85-



--------------------------------------------------------------------------------

Collateral is located on the Initial Borrowing Date, together with copies of
such other financing statements that name the Company, Holdings or any of their
respective Subsidiaries as debtor (none of which shall cover any of the
Collateral except (i) to the extent evidencing Permitted Liens or (ii) those in
respect of which the ABL Loan Collateral Agent shall have received termination
statements (Form UCC-3) or such other termination statements as shall be
required by local law fully executed for filing);

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Inventory Second Lien Security Agreement as may be necessary or,
in the reasonable opinion of the ABL Loan Collateral Agent, desirable, to
perfect and protect the security interests intended to be created by the
Security Agreement; and

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the ABL Loan Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Inventory Second Lien Security
Agreement have been taken, and the Inventory Second Lien Security Agreement
shall be in full force and effect.

(b) On the Initial Borrowing Date, each Borrower and each Subsidiary Guarantor
shall have duly authorized, executed and delivered the ABL First Lien Security
Agreement in the form of Exhibit I (as amended, modified, restated and/or
supplemented from time to time, the “ABL First Lien Security Agreement”)
covering all of such Borrower’s or Subsidiary Guarantor’s ABL First Lien
Security Agreement Security Agreement Collateral and shall have delivered to the
ABL Loan Collateral Agent or Inventory Collateral Agent as bailee for the ABL
Loan Collateral Agent, as pledgee thereunder, all of the Possessory Collateral,
if any, referred to therein (the “Possessory Collateral”) and then owned by such
Borrower or Subsidiary Guarantor, endorsed in blank in the case of promissory
notes constituting Possessory Collateral, together with:

(i) proper financing statements (Form UCC-1 or the equivalent) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the ABL Loan
Collateral Agent, desirable, to perfect the security interests purported to be
created by the ABL First Lien Security Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Company or any Subsidiary Guarantor as debtor and that
are filed in the jurisdictions necessary to perfect such security interests and
in such other jurisdictions in which Collateral is located on the Initial
Borrowing Date, together with copies of such other financing statements that
name the Company or any Subsidiary Guarantor as debtor (none of which shall
cover any of the Collateral except (i) to the extent evidencing Permitted Liens
or (ii) those in respect of which the ABL Loan Collateral Agent shall have
received termination statements (Form UCC-3) or such other termination
statements as shall be required by local law fully executed for filing);

 

-86-



--------------------------------------------------------------------------------

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the ABL First Lien Security Agreement as may be necessary or, in the
reasonable opinion of the ABL Loan Collateral Agent, desirable, to perfect and
protect the security interests intended to be created by the ABL First Lien
Security Agreement; and

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the ABL Loan Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the ABL First Lien Security Agreement have
been taken, and the ABL First Lien Security Agreement shall be in full force and
effect.

(c) On the Initial Borrowing Date, Holdings shall have duly authorized, executed
and delivered the Pledge and Security Agreement in the form of Exhibit S (as
amended, modified, restated and/or supplemented from time to time, the “Holding
Pledge Agreement”) covering all of Holdings’ Equity Interests and shall have
delivered to the ABL Loan Collateral Agent or Inventory Collateral Agent as
bailee for the ABL Loan Collateral Agent, as pledgee thereunder, all of the
Possessory Collateral, if any, referred to therein (the “Possessory Collateral”)
and then owned by Holdings, endorsed in blank, together with:

(i) proper financing statements (Form UCC-1 or the equivalent) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the ABL Loan
Collateral Agent, desirable, to perfect the security interests purported to be
created by the Membership Interest Pledge Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name Holdings as debtor and that are filed in the jurisdictions
necessary to perfect such security interests and in such other jurisdictions in
which Collateral is located on the Initial Borrowing Date, together with copies
of such other financing statements that name Holdings as debtor (none of which
shall cover any of the Collateral except (i) to the extent evidencing Permitted
Liens or (ii) those in respect of which the ABL Loan Collateral Agent shall have
received termination statements (Form UCC-3) or such other termination
statements as shall be required by local law fully executed for filing);

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Membership Interest Pledge Agreement as may be necessary or, in
the reasonable opinion of the ABL Loan Collateral Agent, desirable, to perfect
and protect the security interests intended to be created by the Membership
Interest Pledge Agreement; and

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the ABL Loan Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Membership Interest Pledge Agreement
have been taken, and the Membership Interest Pledge Agreement shall be in full
force and effect.

 

-87-



--------------------------------------------------------------------------------

6.12 Inventory Facility Documents. (a) On the Effective Date, the Inventory
Facility shall have been consummated in accordance with the terms and conditions
of the Inventory Facility Documents and all applicable law.

(b) On the Effective Date, (i) the Administrative Agent shall have received true
and correct copies of all Inventory Facility Documents, in each case certified
as such by an Authorized Officer of Holdings, (ii) all such Inventory Facility
Documents and all terms and conditions thereof (including, without limitation,
quantities, covenants, defaults, remedies, guaranties and guarantors) shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders and (iii) all such Inventory Facility Documents shall be in
full force and effect. All conditions precedent to the consummation of the
transactions under the Inventory Facility Documents and as set forth in the
Inventory Facility Documents therefor, shall have been satisfied, and not waived
unless consented to by the Administrative Agent and the Required Lenders, to the
reasonable satisfaction of the Administrative Agent and the Required Lenders.

6.13 Landlord Waivers; etc. On the Initial Borrowing Date, the ABL Loan
Collateral Agent shall have received:

(a) to the extent obtainable on or prior to the Initial Borrowing Date, fully
executed landlord waivers and/or bailee agreements in respect of those
Leaseholds of the Company or any of its Subsidiaries forming part of the
Acquired Refinery Business and designated as “Leaseholds Subject to Landlord
Waivers” on Schedule 8.12 each of which landlord waivers and/or bailee
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent; and

(b) to the extent requested by the Administrative Agent, copies of all leases in
which the Company or any of its Subsidiaries holds the lessor’s interest or
other agreements relating to possessory interests, if any.

6.14 Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Initial Borrowing Date, the Administrative Agent shall have received
(a) true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections 8.05(a)
and (d), (b) unaudited consolidated balance sheets and related statements of
income and cash flows of the Acquired Refinery Business for each fiscal quarter
of the Acquired Refinery Business ended after the close of its most recent
fiscal year and at least 45 days prior to the Initial Borrowing Date,
(c) interim financial statements of the Acquired Refinery Business for each
month ended after the date of the last available quarterly financial statements
and at least 30 days prior to the Initial Borrowing Date (taking in to account
the ongoing shut-down of the Refinery operations by Tesoro which commenced in
April 2013 and other actions by Tesoro which are permitted under the MIPA),
which historical financial statements, pro forma financial statements and
Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

 

-88-



--------------------------------------------------------------------------------

6.15 Solvency Certificate; Insurance Certificates. On the Initial Borrowing
Date, the Administrative Agent shall have received:

(a) a solvency certificate from an Authorized Officer of Holdings in the form of
Exhibit J; and

(b) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Company and its Subsidiaries, in form and
substance reason-ably satisfactory to the Administrative Agent and naming the
ABL Loan Collateral Agent as an additional insured and/or as loss payee, as
applicable, and stating that such insurance shall not be canceled or materially
revised without at least 30 days’ prior written notice by the insurer to the ABL
Loan Collateral Agent.

6.16 Fees, etc. On the Initial Borrowing Date, the Borrowers shall have paid to
the Administrative Agent (and its relevant affiliates), the ABL Loan Collateral
Agent and each Lender all costs, fees and expenses (including, without
limitation, reasonable legal fees and expenses) and other compensation
contemplated hereby payable to the Administrative Agent (and/or its relevant
affiliates), the ABL Loan Collateral Agent or such Lender to the extent then
due.

6.17 Initial Borrowing Base Certificate; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received the initial Borrowing Base
Certificate meeting the requirements of Section 9.01(j).

(b) On the Initial Borrowing Date, after giving effect to the Transaction (and
the Credit Events hereunder), the Excess Availability shall equal or exceed
$40,000,000 and the Company shall have delivered an officer’s certificate from a
Financial Officer demonstrating in reasonable detail such Excess Availability.

6.18 Field Examinations; etc. On or prior to the Initial Borrowing Date, the
Company shall have provided to the Administrative Agent and the ABL Loan
Collateral Agent a collateral examination of the Accounts, in scope, and from a
third-party consultant, reasonably satisfactory to the Administrative Agent and
the ABL Loan Collateral Agent, and the results of such collateral examination
and commercial finance field review shall be in form and substance reasonably
satisfactory to the Administrative Agent and the ABL Loan Collateral Agent.

6.19 Patriot Act. The Administrative Agent and the Lenders shall have received
at least five (5) Business Days prior to the Initial Borrowing Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act.

6.20 Federal Reserve Board. All Loans and all other financings to the Borrowers
(and all guaranties thereof and security therefor), as well as the Transaction
and the consummation thereof, shall be in compliance with all applicable
requirements of law, including Regulation T, Regulation U and Regulation X.

 

-89-



--------------------------------------------------------------------------------

6.21 Mortgage. The ABL Loan Collateral Agent shall have received:

(a) fully executed counterparts of Mortgages and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Administrative
Agent, which Mortgages and UCC fixture filings shall cover each Real Property
owned by any Qualified Credit Party and designated as a “Mortgaged Property” on
Schedule 6.21, together with evidence that counterparts of such Mortgages and
UCC fixture filings have been delivered to the title insurance company insuring
the Lien of such Mortgage for recording;

(b) a recent survey of each Mortgaged Property (and all improvements thereon)
(w) prepared by a surveyor or engineer licensed to perform surveys in the state
where such Mortgaged Property is located, (x) dated not earlier than six months
prior to the date of delivery thereof, (y) certified by the surveyor (in a
manner reasonably acceptable to the Administrative Agent), and (z) complying in
all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey, or one or more affidavits of no change, such surveys or affidavits
to be sufficient for the title company to remove all standard survey exceptions
from the Mortgage Policy relating to such Mortgaged Property;

(c) flood certificates covering each Mortgaged Property in form and substance
reasonably acceptable to the Administrative Agent, certified to the ABL Loan
Collateral Agent in its capacity as such and whether or not each such Mortgaged
Property is located in a flood hazard area, as determined by designation of each
such Mortgaged Property in a specified flood hazard zone by reference to the
applicable FEMA map.

In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction and
(y) in determining whether any Lender is aware of any fact, condition or event
that has occurred and which would reasonably be expected to have a Material
Adverse Effect or a material adverse effect of the type described in
Section 6.07, each Lender which has not notified the Administrative Agent in
writing prior to the occurrence of the Initial Borrowing Date of such fact,
condition or event shall be deemed not to be aware of any such fact, condition
or event on the Initial Borrowing Date. Upon the Administrative Agent’s good
faith determination that the conditions specified in this Section 6 have been
met (after giving effect to the preceding sentence), then the Initial Borrowing
Date shall have been deemed to have occurred, regardless of any subsequent
determination that one or more of the conditions thereto had not been met
(although the occurrence of the Initial Borrowing Date shall not release
Holdings or the Borrowers from any liability for failure to satisfy one or more
of the applicable conditions contained in this Section 6).

 

-90-



--------------------------------------------------------------------------------

Section 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date), and
the obligation of each Issuing Lender to issue Letters of Credit (including
Letters of Credit issued on the Initial Borrowing Date), are subject, at the
time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (a) there shall exist no Default or
Event of Default and (b) all representations and warranties contained herein and
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

7.03 Borrowing Base Limitations. Notwithstanding anything to the contrary set
forth herein (but subject to Section 2.01(e)), it shall be a condition precedent
to each Credit Event that after giving effect thereto (and the use of the
proceeds thereof):

(i) the Aggregate Exposure would not exceed 100% (or, during an Agent Advance
Period 110%) of the Borrowing Base at such time; and

(ii) the Aggregate Exposure at such time would not exceed the Total Revolving
Loan Commitment at such time.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrowers to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 6
(with respect to the occurrence of the Effective Date and the Credit Events on
the Initial Borrowing Date) and in this Section 7 (with respect to the
occurrence of the Effective Date and the Credit Events on or after the Initial
Borrowing Date) and applicable to the occurrence of the Effective Date and such
Credit Event are satisfied as of that time (other than any conditions in
Section 6 that are required to be satisfactory to the Administrative Agent). All
of the Notes, certificates, legal opinions and other documents and papers
referred to in Section 6 and in this Section 7, unless otherwise specified,
shall be delivered to the Administrative Agent at the Notice Office for the
account of each of the

 

-91-



--------------------------------------------------------------------------------

Lenders and, except for the Notes, in sufficient counterparts or copies for each
of the Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

Section 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each of Holdings and
the Borrowers make the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such other Credit Event (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects).

8.01 Company Status. Each Credit Party (i) is a duly organized and validly
existing Business in good standing under the laws of the jurisdiction of its
organization, (ii) has the Business power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage (it being understood and permitted for the Company and its
Subsidiaries to consummate the Retail Restructure) and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the ownership, leasing or operation of its property or the conduct of its
business requires such qualifications except in the case of this clause (c) for
failures to be so qualified or authorized which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party has the Business power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is party and has taken all necessary Business action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any material provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) will conflict with or result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents and the
Inventory Facility Security Documents) upon any of the property or assets of any
Credit Party

 

-92-



--------------------------------------------------------------------------------

pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party is a party or by which it or
any its property or assets is bound or to which it may be subject including,
without limitation, the Inventory Facility Documents, except to the extent such
conflict, breach or default could not reasonably be expected to have a Material
Adverse Effect, or (iii) will violate any provision of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent organizational documents), as applicable, of
any Credit Party.

8.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created or
intended to be created under the Security Documents and the Inventory Facility
Security Documents, which filings will be made within ten days following the
Initial Borrowing Date), or exemption by, any Governmental Authority is required
to be obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of any Document or
(ii) the legality, validity, binding effect or enforceability of any such
Document.

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The unaudited consolidated balance sheet of the Company at
December 31, 2012, and the audited consolidated balance sheet of the Company at
December 31, 2011 and December 31, 2010 and the related consolidated statements
of income and cash flows and changes in shareholders’ equity of the Company for
the Fiscal Years of December 31, 2012, December 31, 2011 and December 31, 2010
ended on such dates, in each case furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial position of the Company at the date of said financial statements and
the results for the respective periods covered thereby and (ii) the unaudited
consolidated balance sheet of the Company at June 30, 2013 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Company for the 6 month period ended on such date, furnished to
the Lenders prior to the Effective Date, present fairly in all material respects
the consolidated financial condition of the Company at the date of said
financial statements and the results for the period covered thereby, subject to
normal year-end adjustments. All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes.

(b) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction, all Indebtedness (including the Loans) being incurred or assumed,
the Inventory Facility, and Liens created by the Credit Parties in connection
therewith, (i) the sum of the fair value of the assets, at a fair valuation, of
the Credit Parties (taken as a whole) will exceed their respective debts,
(ii) the sum of the present fair saleable value of the assets of the Credit
Parties (taken as a whole) will exceed their respective debts, (iii) the Credit
Parties (taken as a whole) have not incurred and does or do not intend to incur,
and does or do not believe that it or they

 

-93-



--------------------------------------------------------------------------------

will incur, debts beyond it or their respective ability to pay such debts as
such debts mature, and (iv) the Credit Parties (taken as a whole) will have
sufficient capital with which to conduct its or their respective businesses. For
purposes of this Section 8.05(b), “debt” means any liability on a claim, and
“claim” means (A) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a), and except for obligations incurred under the Inventory
Facility Documents, there were as of the Initial Borrowing Date no liabilities
or obligations with respect to the Credit Parties of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
be material to Holdings, the Company or any Subsidiaries of the Company. As of
the Initial Borrowing Date, neither Holdings nor the Company knows of any basis
for the assertion against it or any of Subsidiaries of the Company of any
liability or obligation of any nature whatsoever that is not fully disclosed in
the financial statements delivered pursuant to Section 8.05(a) or referred to in
the immediately preceding sentence which, either individually or in the
aggregate, could reasonably be expected to be material to Holdings, the Company
and the Subsidiaries of the Company taken as a whole.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to Holdings or the
Borrowers to be misleading in any material respect or which fail to take into
account material information known to Holdings or the Borrowers regarding the
matters reported therein. On the Initial Borrowing Date, Holdings and the
Borrowers believe that the Projections are reasonable and attainable, it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts and that the actual results during the period or periods
covered by the Projections may differ from the projected results included in
such Projections.

(e) After giving effect to the Transaction, since December 31, 2011, to the
knowledge of Holdings and the Borrowers after reasonable inquiry nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings and the Borrowers, threatened (i) with respect to the
Transaction or any Document or (ii) that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

-94-



--------------------------------------------------------------------------------

8.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Holdings or any of the Borrowers in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of Holdings or any of the Borrowers in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided, it being
understood and agreed that for purposes of this Section 8.07, such factual
information shall not include the Projections or any pro forma financial
information.

8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will be
used for the working capital and general corporate purposes (including Permitted
Acquisitions) of the Company and its Subsidiaries and all Letters of Credit will
be used for general corporate purposes of the Company and its Subsidiaries;
provided that the proceeds of Swingline Loans shall not be used to refinance
then outstanding Swingline Loans.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, Regulation U or
Regulation X. Not more than 25% of the value of the assets of Holdings, any
Borrower and their respective Subsidiaries taken as a whole is represented by
Margin Stock

8.09 Tax Returns and Payments. Each of Holdings and each of its Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all federal and other material returns, statements, forms and reports for taxes
(the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, Holdings and/or any of its Subsidiaries. The
Returns accurately reflect in all material respects all liability for taxes of
Holdings and its Subsidiaries, as applicable, for the periods covered thereby.
Each of Holdings and each of its Subsidiaries has paid all material taxes and
assessments payable by it which have become due, other than those that are being
contested in good faith and adequately disclosed and fully provided for on the
financial statements of Holdings and its Subsidiaries in accordance with GAAP.
There is no material action, suit, proceeding, investigation, audit or claim now
pending or, to the best knowledge of Holdings and the Borrowers, threatened by
any authority regarding any taxes relating to any Credit Party. As of the
Initial Borrowing Date, no Credit Party has entered into an agreement or waiver
or been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of any Credit Party,
or is aware of any circumstances that would cause the taxable years or other
taxable periods of any Credit Party not to be subject to the normally applicable
statute of limitations. For U.S. federal income tax purposes the Acquisition was
treated as an acquisition and assumption of the assets and liabilities of the
Company by Holdings. For U.S. federal income tax purposes, (i) the Company is
disregarded as an entity separate from Holdings and (ii) Holdings is disregarded
as an entity separate from Par Petroleum Corporation, a Delaware corporation
(“Par Petroleum”), each within the meaning of Treasury Regulations
Section 301.7701-3(b)(1)(ii).

 

-95-



--------------------------------------------------------------------------------

8.10 Compliance with ERISA. (a) Schedule 8.10 sets forth each Plan as of the
Initial Borrowing Date. Each Plan is in compliance in form and operation with
its terms and with ERISA and the Code (including without limitation the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations, except where any
failure to comply could not reasonably be expected to result in a Material
Adverse Effect. Except as disclosed on Schedule 8.10, each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the IRS to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes or is comprised of a master or prototype
plan that has received a favorable opinion letter from the IRS, and to the
knowledge of Holdings or any of its Subsidiaries, nothing has occurred since the
date of such determination that would reasonably be expected to adversely affect
such determination (or, in the case of a Plan with no determination, to the
knowledge of Holdings or any of its Subsidiaries, nothing has occurred that
would reasonably be expected to materially adversely affect the issuance of a
favorable determination letter or otherwise materially adversely affect such
qualification). No ERISA Event has occurred other than as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(b) There exists no Unfunded Pension Liability with respect to any Plan that
would have a Material Adverse Effect.

(c) No Multiemployer Plan (other than any Multiemployer Plan that could not
reasonably be expected to have a Material Adverse Effect) is insolvent or in
reorganization. None of Holdings or any of its Subsidiaries or any ERISA
Affiliate has incurred a complete or partial withdrawal from any Multiemployer
Plan that would have a Material Adverse Effect, and, if each of Holdings, any of
its Subsidiaries and each ERISA Affiliate were to withdraw in a complete
withdrawal as of the date this assurance is given or deemed given, the aggregate
withdrawal liability that would be incurred could not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of Holdings or any
of its Subsidiaries, which would reasonably be expected to be asserted
successfully against any Plan and, if so asserted successfully, would reasonably
be expected either singly or in the aggregate to result in a Material Adverse
Effect.

(e) Holdings, its Subsidiaries and any ERISA Affiliate have made all material
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

-96-



--------------------------------------------------------------------------------

(f) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA other than any
extension that could not reasonably be expected to result in a Material Adverse
Effect. Holdings, its Subsidiaries and any ERISA Affiliate have not ceased
operations at a facility so as to become subject to the provisions of
Section 4068(a) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions which would reasonably be expected to result in a Material Adverse
Effect. None of Holdings, its Subsidiaries or any ERISA Affiliate have incurred
or reasonably expect to incur liability to the PBGC which would reasonably be
expected to result in a Material Adverse Effect, and no lien imposed under the
Code or ERISA on the assets of Holdings, its Subsidiaries or any ERISA Affiliate
exists or is likely to arise on account of any Plan. None of Holdings, its
Subsidiaries or any ERISA Affiliate has any liability under Section 4069 or
4212(c) of ERISA other than such liability as could not reasonably be expected
to result in a Material Adverse Effect.

(g) Except as would not individually or in the aggregate, result in a Material
Adverse Effect: each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities; all contributions required to
be made with respect to a Foreign Pension Plan have been timely made; neither
Holdings nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan; and the
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Pension Plan, determined as of the end of Holdings most recently
ended fiscal year on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities.

8.11 Security Documents. (a) The provisions of the Security Agreements are
effective to create in favor of the ABL Loan Collateral Agent for the benefit of
the Secured Creditors a legal, valid and enforceable security interest in all
right, title and interest of the Credit Parties in all of the Security Agreement
Collateral described therein, and the ABL Loan Collateral Agent, for the benefit
of the Secured Creditors, has (or within 10 days following the Initial Borrowing
Date will have) a fully perfected security interest in all right, title and
interest in all of the Security Agreement Collateral described therein, subject
to no other Liens other than Permitted Liens (it being understood that the
Permitted Liens described in Section 10.01(d) are subject to the terms of the
Intercreditor Agreement). The recordation of (x) the Grant of Security Interest
in U.S. Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Inventory Second Lien Security Agreement, in
each case in the United States Patent and Trademark Office, together with
filings on Form UCC-1 made pursuant to the Inventory Second Lien Security
Agreement, will create, to the extent as may be perfected by such filings and
recordation, a perfected security interest in the United States trademarks and
patents covered by the Inventory Second Lien Security Agreement, and the
recordation of the Grant of Security Interest in U.S. Copyrights in the form
attached to the Inventory Second Lien Security Agreement with the United States
Copyright Office, together with filings on Form UCC-1 made pursuant to the
Inventory Second Lien Security Agreement, will create, to the extent as may be
perfected by such filings and recordation, a perfected security interest in the
United States copyrights covered by the Inventory Second Lien Security
Agreement.

 

-97-



--------------------------------------------------------------------------------

(b) The security interests created under the Inventory Second Lien Security
Agreement in favor of the ABL Loan Collateral Agent, as pledgee, for the benefit
of the Secured Creditors, constitute perfected security interests in all
Possessory Collateral described in the Inventory Second Lien Security Agreement,
subject to no security interests of any other Person (other than, subject to the
terms of the Intercreditor Agreement, Permitted Liens described in clause (y) of
Section 10.01(d)). No filings or recordings are required in order to perfect (or
maintain the perfection or priority of) the security interests created in the
Possessory Collateral under the Inventory Second Lien Security Agreement other
than with respect to that portion of such Collateral constituting General
Intangibles under the UCC.

(c) Each Mortgage creates, as security for the obligations purported to be
secured thereby, a valid and enforceable perfected security interest in and
mortgage lien on the respective Mortgaged Property in favor of the ABL Loan
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except that the security interest and mortgage lien
created on such Mortgaged Property may be subject to the Permitted Encumbrances
related thereto and, subject to the provisions of the Intercreditor Agreement,
Liens securing the Inventory Facility) and subject to no other Liens (other than
Permitted Encumbrances related thereto and, subject to the provisions of the
Intercreditor Agreement, Liens securing the Inventory Facility (it being
understood that the Permitted Liens described in clause (4) of Section 10.01(d)
are subject to the terms of the Intercreditor Agreement)).

8.12 Properties. (a) All Real Property owned or leased by any Credit Party as of
the Initial Borrowing Date, and the nature of the interest therein, is correctly
set forth in Schedule 8.12 (excluding Real Property which is part of the Retail
Business). Each Credit Party has good and indefeasible title to all material
properties (and to all buildings, fixtures and improvements located thereon)
owned by it, including all material property reflected in the most recent
historical balance sheets referred to in Section 8.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement and except to
the extent such property is part of the Retail Business), free and clear of all
Liens, other than Permitted Liens. Each Credit Party has a valid and
indefensible leasehold interest in the material properties which comprise the
Acquired Refinery Business and which leased by it free and clear of all Liens
other than Permitted Liens.

(b) All pipelines, pipeline easements, utility lines, utility easements and
other easements, servitudes and rights-of-way burdening or benefiting the
Refinery will not, as of the Effective Date, materially interfere with or
prevent any operations conducted at the Refinery by any Credit Party in the
manner operated on the date of this Agreement, except for any Permitted Liens.
Except for Permitted Liens, with respect to any pipeline, utility, access or
other easements, servitudes, and licenses located on or directly serving the
Refinery and owned or used by any Credit Party in connection with its operations
at the Refinery, to each Credit Party’s knowledge, such agreements are in full
force and effect other than agreements that, individually or in the aggregate
are not material to any Credit Party, and no defaults exist thereunder and no
events or conditions exist which, with or without notice or lapse of time or
both, would constitute

 

-98-



--------------------------------------------------------------------------------

a default thereunder or result in a termination, except for such failures,
defaults, terminations and other matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

8.13 Capitalization. (a) As of the Initial Borrowing Date, except as set forth
on Schedule 8.13 hereto, Holdings does not have outstanding any membership
interests or other securities convertible into or exchangeable for its
membership interests or any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its membership interests or any appreciation or similar
rights.

(b) On the Borrowing Date, the authorized Equity Interests of the Company
consist of membership interests, 100% of which membership interests are owned by
Holdings.

(c) All outstanding Equity Interests of the Borrowers have been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights. Neither Holdings nor any of the Borrowers have outstanding
any Equity Interests or other securities convertible into or exchangeable for
its Equity Interests or any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, their Equity Interests or any appreciation or similar
rights.

8.14 Subsidiaries. On and as of the Initial Borrowing Date, Holdings has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14.
Schedule 8.14 sets forth, as of the Initial Borrowing Date, the percentage
ownership (direct and indirect) of Holdings in each class of capital stock or
other Equity Interests of each of its Subsidiaries and also identifies the
direct owner thereof. All outstanding Equity Interests of each Subsidiary of
Holdings have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights. No Subsidiary of Holdings has
outstanding any securities convertible into or exchangeable for such
Subsidiary’s Equity Interests or outstanding any right to subscribe for or to
purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, such Subsidiary’s Equity
Interests or any stock appreciation or similar rights.

8.15 Compliance with Statutes, etc. Each Credit Party is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, except such non-compliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

8.16 Investment Company Act. Neither Holdings nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.17 Representations and Warranties in Other Documents. All representations and
warranties set forth in the other Documents were true and correct in all
material respects at the time as of which such representations and warranties
were made (or deemed made) and shall

 

-99-



--------------------------------------------------------------------------------

be true and correct in all material respects as of the Initial Borrowing Date as
if such representations or warranties were made on and as of such date (it being
understood and agreed that any such representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects as of such specified date).

8.18 Environmental Matters. Except as set forth in Schedule 8.18 (which matters
set forth in Schedule 8.18 would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect) and except as to
other matters as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect: (a) each of Holdings and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and has
obtained and is in compliance with the terms of any permits required under such
Environmental Laws; (b) there are no Environmental Claims pending or to the
knowledge of Holdings or Borrower, threatened, against Holdings or any of its
Subsidiaries; (c) no Lien, other than a Permitted Lien, has been recorded or to
the knowledge of Holdings or the Borrower, threatened under any Environmental
Law with respect to any Real Property owned by Holdings or any Subsidiary;
(d) neither Holdings nor any of its Subsidiaries has agreed to assume or accept
responsibility, for any existing liability of any other Person under any
Environmental Law; and (e) there are no conditions or occurrences with respect
to the past or present business, operations, properties or facilities of
Holdings or any of its Subsidiaries, or any of their respective predecessors,
that could reasonably be expected to give rise to any Environmental Claim or any
liability under any Environmental Law that would have or could reasonably be
expected to cause a Material Adverse Effect. No Credit Party has received any
letter or request for information under Section 104(e) of the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601, et
seq.) or any comparable state law with regard to any matter that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

8.19 Employment and Labor Relations. Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against Holdings
or any of its Subsidiaries or, to the knowledge of Holdings and any Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Holdings or any of its Subsidiaries
or, to the knowledge of Holdings and any Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against
Holdings or any of its Subsidiaries or, to the knowledge of Holdings and any
Borrower, threatened against Holdings or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of Holdings or any
of its Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to Holdings’ knowledge,
threatened against Holdings or any of its Subsidiaries, and (v) no wage and hour
department investigation has been made of Holdings or any of its Subsidiaries,
except (with respect to any matter specified in clauses (i) – (v) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

8.20 Intellectual Property, etc. Each Credit Party owns or has the right to use
all the patents, trademarks, permits, domain names, service marks, trade names,
copyrights,

 

-100-



--------------------------------------------------------------------------------

licenses, franchises, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, or rights with respect
to the foregoing, and has obtained assignments of all leases, licenses and other
rights of whatever nature, necessary for the present conduct of the Acquired
Refinery Business, without any known conflict with the rights of others which,
or the failure to own or have which, as the case may be, could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

8.21 Indebtedness. Schedule 8.21 sets forth a list of all Indebtedness
(including Contingent Obligations) of each Credit Party as of the Initial
Borrowing Date and which is to remain outstanding after giving effect to the
Transaction (excluding (i) the Obligations and (ii) the Inventory Facility and
related obligations), in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any
Subsidiary Guarantor which directly or indirectly guarantees such debt.

8.22 Insurance. Schedule 8.22 sets forth a listing of all insurance maintained
by the Company and its Subsidiaries as of the Initial Borrowing Date, with the
amounts insured (and any deductibles) set forth therein.

8.23 Borrowing Base Calculation. The calculation by the Company of the Borrowing
Base and the valuation thereunder is complete and accurate in all material
respects.

8.24 Anti-Terrorism Law. (a) Neither Holdings nor any of its Subsidiaries is in
violation (other than immaterial violations) of any legal requirement relating
to any laws with respect to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”) and the Patriot Act. Neither Holdings
nor any of its Subsidiaries and, to the knowledge of Holdings and each Borrower,
no agent of Holdings or any of its Subsidiaries acting on behalf of Holdings or
any of its Subsidiaries, as the case may be, is any of the following:

(i) a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

 

-101-



--------------------------------------------------------------------------------

(b) Neither Holdings nor any of its Subsidiaries and, to the knowledge of
Holdings and each Borrower, no agent of Holdings or any of its Subsidiaries
acting on behalf of Holdings or any of its Subsidiaries, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in
Section 8.23(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

8.25 Inventory Facility. All Obligations hereunder and under the other Credit
Documents (including the Guaranty and the Security Documents) are expressly
permitted under the Inventory Facility Documents.

Section 9. Affirmative Covenants. Each of Holdings and each Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Revolving Loan Commitment and all Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings (in each case together with interest thereon),
Fees and all other Obligations (other than indemnities described in
Section 13.13 and reimbursement obligations under Section 13.01 which, in either
case, are not then due and payable) incurred hereunder and thereunder, are paid
in full:

9.01 Information Covenants. The Company will furnish to each Lender:

(a) Monthly Reports. Within 30 days after the end of each fiscal month of the
Company (other than the last fiscal month of each Fiscal Quarter of the
Company), the consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal month and the related consolidated statements of
income and retained earnings and statement of cash flows for such fiscal month
and for the elapsed portion of the Fiscal Year ended with the last day of such
fiscal month, in each case setting forth comparative figures for the
corresponding fiscal month in the prior Fiscal Year (provided that, comparative
figures shall not be required to be provided until the month ended September 30,
2014, and monthly thereafter) and comparable budgeted figures for such fiscal
month as set forth in the respective budget delivered pursuant to
Section 9.01(e) all of which shall be certified by a Financial Officer of the
Company that they fairly present in all material respects in accordance with
GAAP the financial condition of the Company and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes.

(b) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the Company,
(i) the consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the Fiscal Year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior Fiscal Year (provided that, comparative figures shall not be required to
be provided until the quarter ended September 30, 2014, and quarterly
thereafter) and (x) comparable budgeted figures for such quarterly accounting
period as set forth in the respective budget delivered pursuant to

 

-102-



--------------------------------------------------------------------------------

Section 9.01(e), all of which shall be certified by an Authorized Officer of the
Company that they fairly present in all material respects in accordance with
GAAP the financial condition of the Company and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period.

(c) Annual Financial Statements. On or before October 31, 2013 in the case of
the Company’s Fiscal Year ending December 31, 2012, and within 90 days (or in
the event that the SEC shall permit Par Petroleum to timely file its annual
financial statements more than 90 days after the close of its Fiscal Year,
within such longer period (but not to exceed 115 days)) after the close of each
Fiscal Year of the Company beginning with the Fiscal Year ending December 31,
2013, (i) the consolidated balance sheet of the Company and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated statements of income
and retained earnings and statement of cash flows for such Fiscal Year setting
forth, comparative figures for the preceding Fiscal Year (provided that,
comparative figures shall not be required to be provided until the Fiscal Year
ended December 31, 2014, and annually thereafter) and certified by independent
certified public accountants of recognized national or regional standing
reasonably acceptable to the Administrative Agent, accompanied by an opinion of
such accounting firm (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit) stating that in the course of its regular audit of the financial
statements of the Company and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or an Event of Default relating to
financial or accounting matters which has occurred and is continuing or, if in
the opinion of such accounting firm such a Default or an Event of Default has
occurred and is continuing, a statement as to the nature thereof, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such Fiscal Year.

(d) Management Letters. Promptly after the Company’s or any of its Subsidiaries’
receipt thereof, a copy of any “management letter” received from its certified
public accountants and management’s response thereto.

(e) Budgets. No later than the 60th day of each Fiscal Year of the Company, a
budget in form reasonably satisfactory to the Administrative Agent (including
(x) budgeted statements of income, sources and uses of cash and balance sheets
for the Company and its Subsidiaries on a consolidated basis and (y) expected
timing and duration of Major Scheduled Turnarounds) for each of the twelve
months of such Fiscal Year prepared in detail setting forth, with appropriate
discussion, the principal assumptions upon which such budget is based.

(f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(b) and (c), a compliance certificate
from a Financial Officer of the Company in the form of Exhibit K certifying on
behalf of the Company that, to such officer’s knowledge after due inquiry, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether the Company and its Subsidiaries were
in compliance with the

 

-103-



--------------------------------------------------------------------------------

provisions of Section 10.07, at the end of such Fiscal Quarter or Fiscal Year,
as the case may be, (setting forth, for the purposes of such certificate,
calculations setting forth the Fixed Charge Coverage Ratio for such period
irrespective of whether a Compliance Period exists at such time), at the end of
such Fiscal Quarter or Fiscal Year, as the case may be, and (ii) certify that
there have been no changes to Schedules 5, 6, 7, 8, 9 or 10 of the Inventory
Second Lien Security Agreement or Schedules 1, 2, 4 or 6 of the ABL First Lien
Security Agreement, in each case since the Initial Borrowing Date or, if later,
since the date of the most recent certificate delivered pursuant to this
Section 9.01(f), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent that such changes are required to be reported to the ABL Loan
Collateral Agent pursuant to the terms of such Security Documents) and whether
Holdings and the other Credit Parties have otherwise taken all actions required
to be taken by them pursuant to such Security Documents in connections with any
such changes.

(g) Notice of Default, Litigation, Refinery Disruption and Material Adverse
Effect. Promptly, and in any event within three Business Days after any officer
of any Credit Party obtains knowledge thereof, notice of (i) the occurrence of
any event which constitutes a Default or an Event of Default, (ii) any
litigation or governmental investigation or proceeding pending against any
Credit Party (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Document (iii) any event which halts or materially disrupts
production at the Refinery for a period of more than 10 consecutive days, or
(iv) any other event, change or circumstance that has had, or could reasonably
be expected to have, a Material Adverse Effect.

(h) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and material reports, if
any, which the Company or any of its Subsidiaries shall (i) publicly file with
the Securities and Exchange Commission or any successor thereto (the “SEC”) or
(ii) deliver to holders (or any trustee, agent or other representative therefor)
of any of its Indebtedness in excess of the Threshold Amount pursuant to the
terms of the documentation governing the same.

(i) Environmental Matters. Promptly after any Authorized Officer of any Credit
Party obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either
individually or when aggregated with all other such environmental matters, would
reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against any Credit Party or
relating to any Real Property owned, leased or operated by any Credit Party;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by any Credit Party that (a) results in noncompliance by any
Credit Party with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against any Credit Party or
relating to any such Real Property; and

(iii) the taking of any removal or remedial action to the extent required by any
Credit Party under any Environmental Law or any Governmental Authority in
response to the Release or threatened Release of any Hazardous Material on any
Real Property owned, leased or operated by any Credit Party.

 

-104-



--------------------------------------------------------------------------------

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and each
Credit Party’s response thereto. Notice pursuant to this Section 9.01(i) is
deemed provided with respect to those matters set forth in Schedule 8.18.

(j) Borrowing Base Certificate. (i) On the Initial Borrowing Date, (ii) unless
clause (iii) below applies, not later than 5:00 p.m. (New York time) on or
before the 10th day of each month thereafter (provided that the Company shall
have until the 15th day of each month ended prior to March 31, 2014),
(iii) during any period in which a Weekly Borrowing Base Period is in effect or
if the Company shall elect from time to time in its sole discretion to do so,
not later than 5:00 p.m. (New York time) on or before the third Business Day of
each week; provided that if the Company shall make such an election to deliver a
weekly Borrowing Base Certificate, such election must remain in effect until the
occurrence of the next date referred to in the preceding clause (ii),
(iv) during any period in which a Bi-Monthly Borrowing Base Period is in effect,
not later than 5:00 p.m. (New York time) on or before the third Business Day
after the commencement of the Bi-Monthly Borrowing Base Period and thereafter on
or before the first and fifteenth day of each month (or if such day is not a
Business Day, and the next preceding Business Day, and (v) at the time of the
consummation of a Permitted Acquisition, a borrowing base certificate setting
forth the Borrowing Base (in each case with supporting calculations in
reasonably detail) substantially in the form of Exhibit P (each, a “Borrowing
Base Certificate”), which shall be prepared (A) as of August 31, 2013 in the
case of the initial Borrowing Base Certificate and (B) as of the last Business
Day of the preceding month in the case of each subsequent Borrowing Base
Certificate (or, if any such Borrowing Base Certificate is delivered more
frequently than monthly, as of the last Business Day of the week preceding such
delivery). Each such Borrowing Base Certificate shall include such supporting
information as may be reasonably requested from time to time by the
Administrative Agent.

(k) Notice of Dominion Period Compliance Period. Promptly, and in any event
within two Business Days after any Authorized Officer of the Company or any of
its Subsidiaries obtains knowledge thereof, notice of the commencement of a
Dominion Period or a Compliance Period.

(l) Field Examinations. (i) Up to twice during each Fiscal Year of the Company,
(ii) at any time that a Compliance Period is in effect, up to three times during
each Fiscal Year of the Company, (iii) if any Event of Default exists, as often
as the Administrative Agent may reasonably request, and (iv) in the event that a
Qualified Credit Party intends to make a Permitted Acquisition that could have
the effect of increasing the Borrowing Base by more than $15,000,000, before the
assets of the Acquired Business or Entity may be included in the Borrowing Base,
a collateral examination of the Accounts of the Qualified Credit Parties and the
Acquired Entity or Business, in each case, in scope, and from a third-party
consultant, respectively, reasonably satisfactory to the Administrative Agent
and the Company and at the sole cost and expense of the Borrowers, and the
results of such collateral examination shall be in form and substance reasonably
satisfactory to the Administrative Agent and the ABL Loan Collateral Agent.

 

-105-



--------------------------------------------------------------------------------

(m) Past Due Accounts. At any time promptly upon, and in any event within 5 days
after, any request therefor by the Administrative Agent or the ABL Loan
Collateral Agent: (i) a detailed aged trial balance and a detailed summary of
all Accounts indicating which Accounts are thirty, sixty and ninety days past
due and listing the names of all Account Debtors, (ii) a detailed listing of the
Qualified Credit Parties’ accounts payable indicating which accounts payable are
more than thirty days past due, and (iii) a reconciliation of Accounts, accounts
payable to the financial statements delivered pursuant to clause (a), (b) or
(c) of this Section 9.01 and to the Borrowing Base Certificate delivered
pursuant to clause (j) of this Section 9.01 (for each fiscal month which is the
last fiscal month of a Fiscal Quarter of the Company).

(n) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to any Credit Party as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request.

9.02 Books, Records and Inspections; Annual Meetings. (a) The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Company will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent, any other Agent and, upon the occurrence and during the
continuance of any Event of Default, any Lender (a) to visit and inspect, under
guidance of officers of Holdings, the Company or any Subsidiary of the Company,
any of the properties of the Company or its Subsidiary, (b) to examine the books
of account of Holdings, the Company or any Subsidiary of the Company and discuss
the affairs, finances and accounts of Holdings, the Company or any Subsidiary of
the Company with, and be advised as to the same by, its and their officers and
independent accountants and (c) to verify Eligible Accounts, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent, any such other Agent or any such Lender may
reasonably request.

(b) At a date to be mutually agreed upon between the Administrative Agent and
the Company occurring on or prior to the 120th day after the close of each
Fiscal Year of the Company, the Company will, at the request of the
Administrative Agent, hold a meeting (or a conference call or teleconference)
with all of the Lenders at a time and place reasonably acceptable to the
Administrative Agent at which meeting (or on such conference call or
teleconference) will be reviewed the financial results of the Company and its
Subsidiaries for the previous Fiscal Year and the budgets presented for the
current Fiscal Year of the Company.

9.03 Maintenance of Property; Insurance. (a) The Company will, and will cause
each of its Subsidiaries to, (i) keep all material property necessary to the
business of the Company and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies insurance on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Company and its Subsidiaries, and

 

-106-



--------------------------------------------------------------------------------

(iii) furnish to the Administrative Agent, upon its request therefor, full
information as to the insurance carried. In addition to the requirements of the
immediately preceding sentence, Holdings and the Company will at all times cause
insurance of the types described in Schedule 8.22 to be maintained (with the
same scope of coverage as that described in Schedule 8.22) at levels which are
consistent with their practices immediately before the Initial Borrowing Date;
provided, however, the Company shall be permitted to negotiate and accept
deductible limits and types of coverage that may vary from those in effect on
the Initial Borrowing Date so long as the deductible limits and types of
coverage are limits and types that a third-party prudent business man would
chose given industry practice. Such insurance shall include physical damage
insurance on all real and personal property (whether now owned or hereafter
acquired) on an all risk basis and business interruption insurance. The
provisions of this Section 9.03 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance. In addition to the foregoing, Holdings and the
Borrowers acknowledge and agree that (x) the Administrative Agent has the right,
on an annual basis, to review the insurance then being maintained by Holdings,
the Company and the Subsidiaries of the Company and to require Holdings, the
Company and the Subsidiaries of the Company to increase their levels of coverage
from that which then exists to the extent that the Administrative Agent has a
reasonable basis to require same and (y) they will, within 30 days following
such a request by the Administrative Agent, obtain such increased insurance
coverage.

(b) The Company will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the ABL Loan Collateral Agent, and all
policies or certificates (or certified copies thereof including any
endorsements) with respect to such insurance (and any other insurance maintained
by the Company and/or such Subsidiaries) (i) shall be endorsed to the ABL Loan
Collateral Agent’s satisfaction for the benefit of the ABL Loan Collateral Agent
(including, without limitation, by naming the ABL Loan Collateral Agent as loss
payee and/or additional insured and naming the other Secured Creditors as
additional insureds), (ii) to the extent such endorsement is commercially
available, shall state in the policy or in an endorsement thereto that such
insurance policies shall not be canceled without at least 30 days’ (or, with
respect to non-payment of premium, 10 days’) prior written notice thereof by the
respective insurer to the ABL Loan Collateral Agent and (iii) shall provide that
the respective insurers irrevocably waive any and all rights of subrogation with
respect to the ABL Loan Collateral Agent and the other Secured Creditors. The
Borrowers shall deliver to the Administrative Agent within 5 Business Days after
any change in insurance coverage or any expiry of any insurance coverage, an
updated insurance certificate from a reputable insurance broker setting forth
the insurance maintained by the Borrowers (identifying underwriters, carriers,
the type of insurance and the insurance limits) and stating that such insurance
complies with this Section 9.03.

(c) If Holdings, the Company or any Subsidiaries of the Company shall fail to
maintain insurance in accordance with this Section 9.03, or if Holdings, the
Company or any Subsidiaries of the Company shall fail to so endorse all policies
or certificates with respect thereto, the Administrative Agent shall have the
right (but shall be under no obligation) to procure such insurance and the
Borrowers jointly and severally agree to reimburse the Administrative Agent for
all costs and expenses of procuring such insurance.

 

-107-



--------------------------------------------------------------------------------

9.04 Existence; Franchises. The Company will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents, other than those rights,
franchises, licenses, permits, copyrights, trademarks and patents which are used
in the Retail Business; provided, however, that nothing in this Section 9.04
shall prevent (i) sales of assets and other transactions by the Company or any
of its Subsidiaries in accordance with Section 10.02, (ii) the withdrawal by the
Company or any of its Subsidiaries of its qualification as a foreign Business in
any jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (iii) the
Company and its Subsidiaries from consummating the Retail Restructure.

9.05 Compliance with Statutes, etc. Each Credit Party will comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, except such non-compliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.06 Compliance with Environmental Laws. (a) Each Credit Party will comply with
all Environmental Laws and permits applicable to, or required in respect of the
conduct of its business or operations or by, the ownership, lease or use of its
Real Property now or hereafter owned, leased or operated by any Credit Party,
except for such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws except
for such Liens as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Right of Access and Inspection. After the receipt by the Administrative
Agent or any Lender of any notice of the type described in Section 9.01(i), or
(ii) if an Event of Default has occurred and is continuing, then, at the
reasonable request of the Administrative Agent, the Company will prepare an
environmental report with respect to any matter disclosed pursuant to
Section 9.01(i) or, if an Event of Default has occurred and is continuing with
respect to any facility of any Credit Party thereof (the “Environmental
Report”); provided, however, that any such Environmental Report shall not
include the taking of samples of air, soil, surface water, groundwater,
effluent, and building materials, in, on or under any owned or operated
facilities unless the Administrative Agent reasonably concludes that such
sampling is commercially reasonable and necessary. Any such sampling shall be
conducted by a qualified environmental consulting firm reasonably acceptable to
the Administrative Agent. If an Event of Default has occurred and is continuing,
or if the Company does not prepare an Environmental Report or conduct the
requested tests and investigations in a reasonably timely manner, the
Administrative Agent may, upon prior notice to the Company, retain an
environmental consultant, at the Credit Parties’ expense, to prepare an
Environmental Report and conduct such sampling as it reasonably concludes is
commercially reasonable and necessary. Each Credit Party will provide the
Administrative Agent and its consultants with access to the facilities during
normal business hours in order to complete any necessary inspections or sampling
in accordance with this Section 9.06(b). The Administrative Agent will make
commercially reasonable efforts to conduct any such investigations so as to
avoid interfering with the operation of the facility.

 

-108-



--------------------------------------------------------------------------------

(c) The Company will deliver to the Administrative Agent and the Lenders with
reasonable promptness, such documents and information as from time to time may
be reasonably requested by Administrative Agent in relation to any matters
addressed by this Section 9.06.

(d) If counsel to any Credit Party reasonably determines that provision to the
Administrative Agent of a document otherwise required to be provided pursuant to
this Section 9.06 (or any other provision of this Agreement or any other Credit
Document relating to environmental matters) would jeopardize an applicable
attorney-client or work product privilege pertaining to such document, then such
Credit Party shall not be obligated to deliver such document to the
Administrative Agent but shall provide the Administrative Agent with a notice
identifying the author and recipient of such document and generally describing
the contents of the document. Upon request of the Administrative Agent, each
Credit Party shall take all reasonable steps necessary to provide the
Administrative Agent with the factual information contained in any such
privileged document.

9.07 ERISA. Holdings shall supply to the Agent (in sufficient copies for all
Lenders, if the Agent so request);

(a) promptly and in any event within 15 days after receiving a written request
from the Agent a copy of IRS Form 5500 (including the Schedule B) with respect
to a Plan;

(b) promptly and in any event within 30 days after Holdings, any Subsidiary of
Holdings or any ERISA Affiliate knows or has reason to know that any ERISA Event
has occurred that would reasonably be expected to result in a Material Adverse
Effect, a certificate of an Authorized Officer of the Company describing such
ERISA Event and the action, if any, proposed to be taken with respect to such
ERISA Event and a copy of any notice filed with the PBGC or the IRS pertaining
to such ERISA Event and any notices received by Holdings, any Subsidiary of
Holdings or ERISA Affiliate from the PBGC or any other governmental agency with
respect thereto; provided that, in the case of ERISA Events under paragraph
(d) of the definition thereof, the 30-day period set forth above shall be a
10-day period, and, in the case of ERISA Events under paragraph (b) of the
definition thereof, in no event shall notice be given later than 10 days after
the occurrence of the ERISA Event;

(c) promptly, and in any event within 30 days, after becoming aware that there
has been (i) an increase in Unfunded Pension Liabilities (taking into account
only Plans with positive Unfunded Pension Liabilities) that are reasonably
expected to result in a Material Adverse Effect since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, (ii) a material increase since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable, in
potential withdrawal liability under Section 4201 of ERISA, if Holdings, any
Subsidiary of Holdings and the ERISA Affiliates were to withdraw completely from
any and all Multiemployer Plans that could reasonably be expected to result in a
Material Adverse Effect, (iii) any material contribution required to made with
respect to a Foreign Pension Plan has not been timely made that would reasonably
be expected to result in a Material Adverse Effect or (iv) the adoption of any
amendment to a Plan which results in a material increase in contribution
obligations of Holdings or any Subsidiary and that would reasonably be expected
to result in a Material Adverse Effect, a detailed written description thereof
from an Authorized Officer of Holdings; and

 

-109-



--------------------------------------------------------------------------------

(d) If, at any time after the Initial Borrowing Date, Holdings, any Subsidiary
of Holdings or any ERISA Affiliate maintains, or contributes to (or incurs an
obligation to contribute to), a Plan or Multiemployer Plan which is not set
forth in Schedule 8.10, then Holdings shall deliver to the Agent an updated
Schedule 8.10 as soon as practicable, and in any event within 60 days after
Holdings, such Subsidiary of Holdings or such ERISA Affiliate maintains, or
contributes to (or incurs an obligation to contribute to), thereto.

9.08 End of Fiscal Years; Fiscal Quarters. Holdings will cause (i) its and each
of its Subsidiaries’ Fiscal Years to end on December 31 of each calendar year
and (ii) its and each of its Subsidiaries’ Fiscal Quarters to end on the last
day of each period described in the definition of “Fiscal Quarter”.

9.09 Performance of Obligations. The Company will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, security agreement, loan agreement or credit agreement and each other
agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.10 Payment of Taxes. The Company will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of any Credit Party not otherwise permitted under
Section 10.01(q); provided that no Credit Party shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

9.11 Use of Proceeds. The Borrowers will use the proceeds of the Loans only as
provided in, and obtain Letters of Credit for the purposes described in,
Section 8.08.

9.12 Additional Security; Further Assurances; etc. (a) The Company will, and
will cause each Subsidiary Guarantor to, grant to the ABL Loan Collateral Agent
for the benefit of the Secured Creditors security interests and Mortgages in
such assets and Real Property of the Company and such Subsidiary Guarantor as
are not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(or otherwise required at such time pursuant to the Intercreditor Agreement)
(collectively, the “Additional Security Documents”). All such security interests
and Mortgages shall be granted pursuant to documentation reasonably satisfactory
in form and substance to the ABL Loan Collateral Agent and shall constitute
valid and enforceable perfected security interests, hypothecations and Mortgages
superior to and prior to the rights of all third Persons and enforceable against
third parties and subject to no other Liens except for Permitted Liens or, in
the case of Real Property, the Permitted Encumbrances related thereto. The
Additional Security Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the

 

-110-



--------------------------------------------------------------------------------

Liens in favor of the ABL Loan Collateral Agent required to be granted pursuant
to the Additional Security Documents and all taxes, fees and other charges
payable in connection therewith shall have been paid in full. The Company and
each Subsidiary Guarantor that acquires fee owned Real Property will promptly
deliver to the ABL Loan Collateral Agent all such mortgages, documents, title
policies, surveys, instruments, agreements, opinions and certificates similar to
those described in Section 6.22 with respect to each such Real Property that the
ABL Loan Collateral Agent shall reasonably request to create in favor of the ABL
Loan Collateral Agent, for the benefit of the Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected Second
Priority security interest in such Real Property. Notwithstanding the foregoing,
this Section 9.12(a) shall not apply to (and the Company and the Subsidiary
Guarantors shall not be required to grant a Mortgage in) any Real Property that
is part of the Retail Business, any Real Property the Fair Market Value of which
is less than $1,000,000 or any Leasehold unless, in either case, a Mortgage is
granted (or requested to be granted) in respect of such Real Property pursuant
to the terms of the Inventory Facility Documents.

(b) The Company will, and will cause each of the other Credit Parties to, use
reasonable efforts to, at the expense of the Borrowers, make, execute, endorse,
acknowledge, file and/or deliver to the ABL Loan Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
real property surveys, flood determinations, reports, landlord waivers, bailee
agreements, control agreements and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the ABL Loan Collateral Agent may reasonably require. Furthermore,
the Company will, and will cause the Subsidiary Guarantors to, deliver to the
ABL Loan Collateral Agent such opinions of counsel, title insurance, flood
insurance (if applicable) and other related documents as may be reasonably
requested by the ABL Loan Collateral Agent to assure itself that this
Section 9.12 has been complied with.

(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Company and the Subsidiary Guarantors
constituting Collateral, each Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(d) each Borrower agree that each action required by clauses (a) through (c) of
this Section 9.12 shall be completed as soon as possible, but in no event later
than 75 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders; provided that, in no event will the Company or
any of its Subsidiaries be required to take any action, other than using its
best efforts, to obtain consents from third parties with respect to its
compliance with this Section 9.12.

9.13 Ownership of Subsidiaries; etc. Except as otherwise permitted pursuant to a
Permitted Acquisition consummated in accordance with the terms hereof, the
Company will, and will cause each of its Subsidiaries to, own 100% of the Equity
Interests of each of their Subsidiaries (other than, in the case of a Foreign
Subsidiary of the Company, directors’

 

-111-



--------------------------------------------------------------------------------

qualifying shares and/or other nominal amounts of shares required to be held by
local nationals, in each case to the extent required by applicable law).
Holdings will at all times hold 100% of the Equity Interests of the Company.

9.14 Permitted Acquisitions. (a) Subject to the provisions of this Section 9.14
and the requirements contained in the definition of Permitted Acquisition, the
Qualified Credit Parties may from time to time effect Permitted Acquisitions, so
long as (in each case except to the extent the Required Lenders otherwise
specifically agree in writing in the case of a specific Permitted Acquisition):
(i) the Company shall have given to the Administrative Agent and the Lenders at
least 10 Business Days’ prior written notice of any Permitted Acquisition (or
such shorter period of time as may be reasonably acceptable to the
Administrative Agent), which notice shall describe in reasonable detail the
principal terms and conditions of such Permitted Acquisition; (ii) calculations
are made by the Company with respect to the financial covenant contained in
Section 10.07 (determined, for purposes of this Section 9.14 only, as if a
Compliance Period is then in existence) for the respective Calculation Period on
a Pro Forma Basis as if the respective Permitted Acquisition (as well as all
other Permitted Acquisitions theretofore consummated after the first day of such
Calculation Period) had occurred on the first day of such Calculation Period,
and such calculations shall show that such financial covenants would have been
complied with if the Permitted Acquisition had occurred on the first day of such
Calculation Period; (iii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Permitted Acquisition (both before and
after giving effect thereto), unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (it being understood
and agreed that any representation or warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of any such date); (iv) the Payment Conditions are
satisfied; (v) if the assets of the Acquired Entity or Business are to be
included in the Borrowing Base as of the date of such Permitted Acquisition, the
Company shall have delivered to the Administrative Agent a Borrowing Base
Certificate, completed on a Pro Forma Basis giving effect to the respective
Permitted Acquisition; and (vi) the Company shall have delivered to the
Administrative Agent and each Lender a certificate executed by an Authorized
Officer of the Company, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (ii) and (iv).

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors pursuant to (and to the extent
required by) the Inventory Second Lien Security Agreement.

(c) The Company will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 9.12
and 10.12, to the reasonable satisfaction of the Administrative Agent.

 

-112-



--------------------------------------------------------------------------------

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each Borrower that the certifications pursuant to
this Section 9.14 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 8 and 11.

9.15 MIPA. Holdings and the Company shall enforce all of their respective
rights, remedies and benefits under and in respect of the MIPA and such Related
Agreements, including all rights to payment and indemnification.

9.16 Maintenance of Company Separateness. The Company will, and will cause each
of its Subsidiaries to, satisfy customary Business formalities, including to the
extent applicable, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting and the
maintenance of Business records. Finally, neither the Company nor any of its
Subsidiaries shall knowingly take any action, or conduct its affairs in a
manner, which is likely to result in the Business existence of the Company or
any of its Subsidiaries being ignored, or in the assets and liabilities of the
Company or any of its Subsidiaries being substantively consolidated with those
of any other such Person or any Non-Guarantor Subsidiary in any Insolvency
Proceeding.

9.17 Retail Restructure. The Company will cause the Retail Restructure to be
completed in its entirety on or before November 30, 2013 or such later date as
the Administrative Agent shall agree at its sole discretion.

Section 10. Negative Covenants. Each of Holdings and the Borrowers hereby
covenants and agrees that on and after the Effective Date and until the Total
Revolving Loan Commitment and all Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings (in each case, together with interest thereon),
Fees and all other Obligations (other than any indemnities described in
Section 13.13 and reimbursement obligations under Section 13.01 which, in either
case are not then due and payable) incurred hereunder and thereunder, are paid
in full:

10.01 Liens. The Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the Company
or any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to the Company or any of its Subsidiaries), or assign
any right to receive income or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

 

-113-



--------------------------------------------------------------------------------

(b) Liens in respect of property or assets of the Company or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the Company’s or its Subsidiary’s
property or assets or materially impair the use thereof in the operation of the
business of the Company or such Subsidiary or (ii) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

(c) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule 10.01, but only to the
respective date, if any, set forth in such Schedule 10.01 for the removal,
replacement and termination of any such Liens, plus renewals, replacements and
extensions of such Liens to the extent set forth on such Schedule 10.01;
provided that (i) the aggregate principal amount of the Indebtedness, if any,
secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension and (ii) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the Company any of its Subsidiaries;

(d) (x) Liens created by or pursuant to this Agreement and the Security
Documents and (y) Liens created by or pursuant to the Inventory Facility
Security Documents (in each case subject to the terms of the Intercreditor
Agreement);

(e) (i) licenses, sublicenses, leases or subleases granted by the Company or any
of its Subsidiaries to other Persons not materially interfering with the conduct
of the business of the Company or any of its Subsidiaries and (ii) any interest
or title of a lessor, sublessor or licensor under any lease or license agreement
permitted by this Agreement to which the Company or any of its Subsidiaries is a
party;

(f) Liens upon assets of the Company or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(d); provided that (i) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (ii) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber other asset of the Company or of
any Subsidiary of the Company;

(g) Liens placed upon equipment or machinery acquired after the Initial
Borrowing Date and used in the ordinary course of business of the Company or any
of its Subsidiaries and placed at the time of the acquisition thereof by the
Company or such Subsidiary or within 90 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment or machinery or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided that (i) the
Indebtedness secured by such Liens is permitted by Section 10.04(d) and (ii) in
all events, the Lien encumbering the equipment or machinery so acquired does not
encumber any other asset of the Company or such Subsidiary;

 

-114-



--------------------------------------------------------------------------------

(h) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Company or any of its Subsidiaries;

(i) [Reserved];

(j) Liens arising out of the existence of judgments or awards in respect of
which the Company or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash and the Fair Market Value of all
other property subject to such Liens does not exceed the Threshold Amount at any
time outstanding;

(k) statutory and common law landlords’ liens under leases to which the Company
or any of its Subsidiaries is a party;

(l) Liens (other than Liens imposed under ERISA) incurred in the ordinary course
of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
consistent with past practices (exclusive of obligations in respect of the
payment for borrowed money);

(m) Permitted Encumbrances;

(n) Liens on property or assets acquired pursuant to a Permitted Acquisition or
other permitted Investment, or on property or assets of a Qualified Credit Party
in existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition or other permitted Investment; provided that (i) any Indebtedness
that is secured by such Liens is permitted to exist under Section 10.04(g), and
(ii) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any other asset
of the Company or any of its Subsidiaries;

(o) [Reserved];

(p) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (ii) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(q) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the

 

-115-



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank or banks with respect to cash
management and operating account arrangements.

(r) Liens granted in the ordinary course of business on insurance policies,
proceeds thereof and the unearned portion of insurance premiums with respect
thereto securing the financing of the unpaid cost of the insurance policies to
the extent the financing is permitted under Section 10.04;

(s) [Reserved];

(t) [Reserved];

(u) Liens with respect to operating leases not prohibited under this Agreement
and entered into in the ordinary course of business;

(v) additional Liens (other than over Loan Collateral) of the Company or any
other of its Subsidiaries not otherwise permitted by this Section 10.01 that
(i) were not incurred in connection with borrowed money, (ii) do not encumber
any assets of the Company or any of its Subsidiaries the Fair Market Value of
which exceeds the amount of the Indebtedness or other obligations secured by
such assets, (iii) do not materially impair the use of such assets in the
operation of the business of the Company or such Subsidiary and (iv) do not
secure obligations in excess of $5,000,000 in the aggregate for all such Liens
at any time;

(w) “protective” Liens granted in connection with sales permitted hereunder that
are intended to be “true sales”, or bailment, storage or similar arrangements in
which a counterparty holds title to the assets that are the subject of such
transaction, including Liens granted by the Company or any of its Subsidiaries
to Inventory Party pursuant to the Inventory Facility Documents, which Liens are
intended to protect such counterparty in the event that such transaction is
recharacterized as a secured financing and attach only to the assets that are
subject of such transaction; provided that (x) no assets encumbered by such
Liens are commingled with any Eligible Accounts, (y) no proceeds of sales of
such assets are comingled with proceeds of sales of Eligible Accounts, and
(z) no assets encumbered by such Liens constitute Eligible Accounts;

(x) Liens on metals and the right to receive metals arising out of a Sale
Leaseback permitted under Section 10.02(s) of catalyst necessary or useful for
the operation of the Refinery, securing obligations of the Company or such
Subsidiary in respect of such Sale Leaseback, provided that such Liens do not
encumber any assets other than the catalyst and the related metals and proceeds
of the foregoing.

In connection with the granting of Liens of the type described in clauses (c),
(f), (g), (j), (k), (n), (u) and (v) of this Section 10.01 by the Company of any
of its Subsidiaries, the Administrative Agent and the ABL Loan Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by executing appropriate lien releases
or lien subordination agreements in favor of the holder or holders of such
Liens, in either case solely with respect to the item or items of equipment or
other assets subject to such Liens).

 

-116-



--------------------------------------------------------------------------------

10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. The Company will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of property or assets in the ordinary course of
business) of any Person (or agree to do any of the foregoing at any future
time), except that:

(a) Capital Expenditures by the Company and its Subsidiaries shall be permitted;

(b) each of Company and its Subsidiaries may sell inventory in the ordinary
course of business;

(c) each of the Company and its Subsidiaries may liquidate or otherwise dispose
of obsolete or worn-out property in the ordinary course of business;

(d) Investments may be made to the extent permitted by Section 10.05;

(e) each of the Company and its Subsidiaries may sell property or assets (other
than the capital stock or other Equity Interests of any Wholly-Owned Subsidiary,
unless all of the capital stock or other Equity Interests of such Wholly-Owned
Subsidiary are sold in accordance with this clause (e)), so long as (i) no
Default or Event of Default then exists or would result therefrom, (ii) each
such sale is in an arm’s-length transaction and the Company or the respective
Subsidiary receives at least Fair Market Value, (iii) the consideration received
by the Company or such Subsidiary consists of at least 75% cash or Cash
Equivalents and is paid at the time of the closing of such sale, (iv) the Net
Sale Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 5.02(b) and (v) the aggregate amount of the cash and
non-cash proceeds received from all assets sold pursuant to this clause (e)
shall not exceed (x) $5,000,000 in any Fiscal Year of the Company and
(y) $15,000,000 in the aggregate (for this purpose, in each case, using the Fair
Market Value of property other than cash);

(f) each of the Company and its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property in the ordinary course of business (so
long as any such lease or license does not create a Capitalized Lease Obligation
except to the extent permitted by Section 10.04(d));

(g) each of the Company and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;

(h) each of the Company and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Company or any of its Subsidiaries, in each case so long
as no such grant otherwise affects the ABL Loan Collateral Agent’s security
interest in the asset or property subject thereto;

 

-117-



--------------------------------------------------------------------------------

(i) (x) any Subsidiary of the Company may convey, sell or otherwise transfer all
or any part of its business, properties and assets to any Qualified Credit
Party, so long as any security interests granted to the ABL Loan Collateral
Agent for the benefit of the Secured Creditors pursuant to the Security
Documents in the assets so transferred shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer) and all actions required to maintain said perfected status have been
taken and (y) any Subsidiary that is not a Credit Party may convey, sell or
otherwise transfer any of its assets to any other Subsidiary that is not a
Credit Party;

(j) (x) any Subsidiary of the Company may merge or consolidate with and into, or
be dissolved or liquidated into, any Qualified Credit Party, so long as (i) in
the case of any such merger, consolidation, dissolution or liquidation involving
the Company, the Company is the surviving or continuing entity of any such
merger, consolidation, dissolution or liquidation, (ii) in the case of any such
merger, consolidation, dissolution or liquidation involving a Borrower, such
Borrower is the surviving or continuing entity of any such merger,
consolidation, dissolution or liquidation, (iii) in all other cases, a Qualified
Credit Party is the surviving or continuing corporation of any such merger,
consolidation, dissolution or liquidation, and (iv) any security interests
granted to the ABL Loan Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the assets of such Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been taken and (y) any Subsidiary of the Company that is not a Credit Party may
merge or consolidate with and into, or be dissolved or liquidated into any other
Subsidiary of the Company that is not a Credit Party;

(k) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.14;

(l) the Company and its Subsidiaries may liquidate or otherwise dispose of Cash
Equivalents in the ordinary course of business, in each case for cash at Fair
Market Value;

(m) the Company and its Subsidiaries may make dispositions resulting from any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or its Subsidiaries to the extent such
taking or condemnation is not reasonably likely to result in a Material Adverse
Effect;

(n) the Credit Parties may (w) effect the transactions permitted pursuant to
Section 10.06, (x) effect Dividends permitted under Section 10.03 and (y) grant
Liens in their respective property and assets to the extent permitted by
Section 10.01;

(o) the Credit Parties may take any and all actions to consummate the Retail
Restructure, including the transfer of its equity interests in Smiley’s to HIE
Retail (whether by merger or otherwise);

(p) the Borrowers and their Subsidiaries may dispose of property and assets to
the extent such property and assets were the subject of a casualty or of
condemnation proceedings upon the occurrence of the related Recovery Event;

 

-118-



--------------------------------------------------------------------------------

(q) each of the Company and its Subsidiaries may sell property or assets in
transactions not otherwise permitted by this Section 10.02 provided that the Net
Sale Proceeds received from all assets or property sold pursuant to this
clause (q) shall not exceed $2,000,000 in any Fiscal Year of the Company;

(r) the Company and its Subsidiaries may engage in Sale Leasebacks (other than
in respect of Collateral) so long as (i) no Default or Event of Default then
exists or would result therefrom, (ii) each such Sale Leaseback is in an
arm’s-length transaction and the Company or the respective Subsidiary receives
at least Fair Market Value, and (iii) the consideration received by the Company
or such Subsidiary consists of cash and is paid at the time of the closing of
such Sale Leaseback, provided that the Fair Market Value for all property sold
pursuant to such Sale Leasebacks does not exceed $10,000,000 in the aggregate
for all such sales; and

(s) the Company and its Subsidiaries may engage in Sale Leasebacks (other than
in respect of Loan Collateral) on Refinery catalyst so long as (i) no Default or
Event of Default then exists or would result therefrom, (ii) each such Sale
Leaseback is in an arm’s-length transaction and the Company or the respective
Subsidiary receives at least Fair Market Value, and (iii) the consideration
received by the Company or such Subsidiary consists of cash and is paid at the
time of the closing of such Sale Leaseback.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Company or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the ABL Loan Collateral
Agent shall be authorized to take any actions deemed appropriate in order to
effect and/or evidence the foregoing.

Notwithstanding anything to the contrary contained above in this Section 10.02
or elsewhere in this Agreement at any time when an Event of Default has occurred
and is continuing, no Loan Collateral may be sold, transferred or otherwise
disposed of by any Qualified Credit Party (other than sales of inventory in the
ordinary course of business).

10.03 Dividends. The Company will not permit any of its Subsidiaries to,
authorize, declare or pay any Dividends with respect to the Company or any of
its Subsidiaries, except that:

(a) any Subsidiary of the Company may pay Dividends to the Company or to any
Qualified Credit Party of the Company;

(b) any Non-Wholly-Owned Subsidiary of the Company may pay cash Dividends to its
shareholders, members or partners generally, so long as the Company or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

 

-119-



--------------------------------------------------------------------------------

(c) the Company and its Subsidiaries may pay Dividends to Holdings, so long as
the proceeds thereof are promptly used by Holdings to pay (i) operating expenses
incurred in the ordinary course of business (including, without limitation,
outside directors and professional fees, expenses and indemnities) and other
similar corporate overhead costs and expenses and (ii) allocated operating
expenses attributable to Borrower and its Subsidiaries incurred by Holdings or
Sponsor, provided that the aggregate amount of all cash Dividends paid pursuant
to this clause (c) shall not exceed $4,000,000 in any Fiscal Year of Holdings
commencing with the Fiscal Year ending December 31, 2013;

(d) the Company may pay Dividends to Holdings at the times and in the amounts
necessary to enable (i) Holdings to pay its tax obligations; and (ii) Par
Petroleum to pay its Federal and state income taxes attributable to allocations
of income and gains, offset by losses and deductions, allocable by Company to
Holdings and by Holdings to Par Petroleum; provided that (x) the amount of
Dividends paid pursuant to this clause (d) to enable Holdings and Par Petroleum
to pay Federal and state income taxes at any time shall not exceed the amount of
such Federal and state income taxes actually owing by Holdings and Par Petroleum
to such time for the respective period attributable to such allocations of
income, gains, losses and deductions, and (y) any refunds received by Holdings
or Par Petroleum that relate to amounts distributed pursuant to this clause (d)
shall be promptly returned by Holdings or Par Petroleum, as the case may be, to
the Company;

(e) the Company may pay cash Dividends to Holdings in an aggregate amount for
all such Dividends not to exceed $1,000,000 per fiscal year for the purpose of
enabling Holdings to make distributions to Sponsor to redeem, repurchase or
otherwise acquire for value, and Sponsor may redeem, repurchase or otherwise
acquire for value, outstanding capital stock of Sponsor (or options or warrants
to purchase capital stock in Sponsor) following the death, disability, transfer,
separation or termination of employment of officers, directors or employees of
the Company or any of its Subsidiaries, so long as no Default or Event of
Default would arise as result of the Company making such Dividend;

(f) the Company may pay additional Dividends to Holdings so long as the Payment
Conditions are satisfied after giving effect thereto; and

(g) the Company may pay Dividends to Holdings to enable Holdings to pay the
earnout payments required pursuant to Section 2.8 of the MIPA so long as the
Payment Conditions (other than the Payment Condition described in clause (iii)
of the definition of Payment Conditions) are satisfied after giving effect
thereto.

10.04 Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(b) Existing Indebtedness outstanding on the Initial Borrowing Date and listed
on Schedule 8.21 (as reduced by any repayments of principal thereof), and any
subsequent extension, renewal or refinancing thereof; provided that the
aggregate principal amount of the

 

-120-



--------------------------------------------------------------------------------

Indebtedness to be extended, renewed or refinanced does not increase from that
amount outstanding at the time of any such extension, renewal or refinancing
and, provided further, that any Intercompany Debt listed on Schedule 8.21 (and
subsequent extensions, refinancings, renewals, replacements and refundings
thereof as permitted pursuant to this Section 10.04(b)) may only be extended,
refinanced, renewed, replaced or refunded if the Intercompany Debt so extended,
refinanced, renewed, replaced or refunded has the same obligor(s) and obligee(s)
as the Intercompany Debt being extended, refinanced, renewed, replaced or
refunded.

(c) Indebtedness (i) of the Company under Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this
Section 10.04 and (ii) of the Company and its Subsidiaries under Other Hedging
Agreements entered into in the ordinary course of business and providing
protection to the Company and its Subsidiaries against fluctuations in currency
values or commodity prices in connection with the Company’s or any of its
Subsidiaries’ operations, in either case so long as the entering into of such
Interest Rate Protection Agreements or Other Hedging Agreements are bona fide
hedging activities and are not for speculative purposes;

(d) Indebtedness of the Company and its Subsidiaries evidenced by Capitalized
Lease Obligations and purchase money Indebtedness described in Section 10.01(g);
provided that in no event shall the sum of the aggregate principal amount of all
Capitalized Lease Obligations and purchase money Indebtedness permitted by this
clause (d) exceed $10,000,000 at any time outstanding;

(e) Indebtedness constituting Intercompany Loans to the extent permitted by
Sections 10.05(h);

(f) Subordinated Indebtedness which shall not exceed $25,000,000 at any one time
outstanding;

(g) Indebtedness of a Subsidiary of the Company acquired pursuant to a Permitted
Acquisition and any Permitted Refinancing Indebtedness in respect thereof;
provided that (i) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, and (ii) the
aggregate principal amount of all Indebtedness permitted by this clause (g)
shall not exceed $5,000,000 at any one time outstanding;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of the incurrence thereof;

(i) Indebtedness of the Company and its Subsidiaries with respect to performance
bonds, surety bonds, appeal bonds, guarantees or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Company or any of its Subsidiaries or in connection with judgments
that do not result in a Default or an Event of Default, provided that the
aggregate outstanding amount of all such performance bonds, surety bonds, appeal
bonds, guarantees and customs bonds permitted by this clause (i) shall not at
any time exceed $15,000,000;

 

-121-



--------------------------------------------------------------------------------

(j) obligations under the Inventory Facility Documents;

(k) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Company or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of such insurance for the period in
which such Indebtedness is incurred and such Indebtedness is outstanding only
for a period not exceeding twelve months;

(l) Indebtedness of the Company or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 10.04(f);

(m) obligations in respect of ground leases listed in Schedule 10.04, existing
on the Effective Date, whether by guarantee or otherwise, that are part of the
Retail Business for so long as is required by the applicable ground lessor in
connection with the Retail Restructure; and

(n) so long as no Default or Event of Default then exists, or would result
therefrom, additional Indebtedness and any Permitted Refinancing Indebtedness in
respect thereof incurred by the Company and its Subsidiaries in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding.

10.05 Advances, Investments and Loans. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

(a) the Company and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Company or such Subsidiary;

(b) the Company and its Subsidiaries may acquire and hold cash and Cash
Equivalents; provided that during any time that Revolving Loans or Swingline
Loans are outstanding, the aggregate amount of cash and Cash Equivalents
permitted to be held by the Company and its Subsidiaries shall not exceed
$10,000,000 in excess of amounts to be paid for the Company’s and its
Subsidiaries’ accounts payables, working capital and other operational needs
during the period of the next ten Business Days;

 

-122-



--------------------------------------------------------------------------------

(c) the Company and its Subsidiaries may hold the Investments held by them on
the Initial Borrowing Date and described on Schedule 10.05; provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 10.05;

(d) the Company and its Subsidiaries may acquire and own investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in good faith settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(e) the Company and its Subsidiaries may make loans and advances to their
officers, directors and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $1,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);

(f) [Reserved]

(g) the Company and its Subsidiaries may enter into Interest Rate Protection
Agreements and Other Hedging Agreements to the extent permitted by
Section 10.04(c);

(h) (i) any Credit Party may make intercompany loans and advances to any other
Credit Party, (ii) any Subsidiary of the Company which is not a Credit Party may
make intercompany loans and advances to any Credit Party and (iii) so long as
the Payment Conditions are satisfied before and after giving effect thereto any
Credit Party may make intercompany loans and advances to any Subsidiary which is
not a Credit Party (such intercompany loans and advances referred to in
preceding clauses (i), (ii) and (iii), collectively, the “Intercompany Loans”);
provided that (A) the Intercompany Loans made pursuant to preceding
subclause (iii) of this clause (h) shall be limited to an amount not to exceed
any amounts distributed by such Subsidiaries to the Credit Parties on a weekly
basis, (B) each Intercompany Loan shall be evidenced by an Intercompany Note,
(C) each such Intercompany Note owned or held by a Credit Party shall be pledged
to the ABL Loan Collateral Agent pursuant to the Inventory Second Lien Security
Agreement, (D) each Intercompany Loan made to a Credit Party shall be subject to
the subordination provisions attached as an Annex to the respective Intercompany
Note and (E) any Intercompany Loans made to any Credit Party pursuant to this
clause (h)(i) or (ii) shall cease to be permitted under such clause (h)(i) or
(ii), as applicable, if such Credit Party ceases to constitute a Credit Party;

(i) (i) the Qualified Credit Parties may make capital contributions to, or
acquire Equity Interests of, any other Qualified Credit Party (other than the
Company), (ii) any Subsidiary of the Company that is not a Credit Party may make
capital contributions to, or acquire Equity Interests of, other Subsidiaries of
the Company that are not Credit Parties and (iii) so long as the Payment
Conditions are satisfied before and after giving effect thereto any Qualified
Credit Party may make capital contributions to, or acquire Equity Interests of,
any Subsidiary that is not a Credit Party; provided that (A) any security
interest granted to the ABL Loan Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in any assets so contributed shall
remain in full force and effect and perfected (to at

 

-123-



--------------------------------------------------------------------------------

least the same extent as in effect immediately prior to such contribution) and
all actions required to maintain said perfected status have been taken and
(B) any Investment made in or to any Qualified Credit Party pursuant to this
clause (i)(i) shall cease to be permitted by this clause (i)(i) if such
Qualified Credit Party ceases to constitute a Qualified Credit Party;

(j) The Company and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 10.05);

(k) Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;

(l) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 9.14;

(m) the Company and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any asset sale
permitted by Section 10.02(e), (i), (j), (q) and (r);

(n) to the extent constituting Investments, transactions permitted by
Section 10.02(i), Section 10.04(b), (c), (e) and (j) and Section 10.03(e) and
(f);

(o) [Reserved]; and

(p) so long as the Payment Conditions are satisfied both before and after giving
effect to such Investments, the Company and its Subsidiaries may make additional
Investments not otherwise permitted under this Section 10.05 (other than the
acquisition by a Credit Party of an Acquired Entity or Business (including by
way of merger of such Acquired Entity or Business with and into a Credit Party).

10.06 Transactions with Affiliates. The Company will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate (other than any transaction or series of related
transactions solely among Credit Parties) of the Company or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the Company or such Subsidiary as would
reasonably be obtained by the Company or any Subsidiaries of the Company or such
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that the following in any event shall be
permitted:

(a) Dividends may be paid to the extent provided in Section 10.03;

(b) loans may be made and other transactions may be entered into by the Company
and its Subsidiaries to the extent permitted by Sections 10.02, 10.04, 10.05 and
10.10;

(c) customary fees, indemnities and reimbursements may be paid to non-officer
directors or managers of the Company or any of its Subsidiaries;

 

-124-



--------------------------------------------------------------------------------

(d) the Company or any Subsidiaries of the Company may issue additional equity
interests;

(e) the Company or any Subsidiary of the Company may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of the Company or any of its Subsidiaries
in the ordinary course of business;

(f) Subsidiaries of the Company may pay management fees, licensing fees and
similar fees to the Company;

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Company or any Subsidiaries of the Company pay any
management, consulting or similar fee to any of their respective Affiliates
except as specifically provided in clause (f) of this Section 10.06.

10.07 Fixed Charge Coverage Ratio. During each Compliance Period, the Company
shall not permit (i) the Fixed Charge Coverage Ratio for the last Test Period
ended prior to the beginning of such Compliance Period for which financial
statements were required to be delivered pursuant hereto to be less than
1.00:1.00, (ii) the Fixed Charge Coverage Ratio for any Test Period for which
financial statements first become available during such Compliance Period to be
less than 1.00:1.00 or (iii) the Fixed Charge Coverage Ratio for any Test Period
ending during such Compliance Period (or before such Compliance Period and after
the Test Period referenced in clause (i) above) to be less than 1.00:1.00.
Within three Business Days after the beginning of a Compliance Period, the
Company shall provide to the Administrative Agent a compliance certificate
(whether or not a Compliance Period is in effect on the date such compliance
certificate is required to be delivered) calculating the Fixed Charge Coverage
Ratio for the Test Period for which financial statements are required to be
delivered ended immediately prior to the beginning of such Compliance Period
based on the most recent financial statements required to be delivered pursuant
to Section 9.01(b) or (c).

10.08 Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc. The Company will not, and
will not permit any of its Subsidiaries to:

(a) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any change of control or similar event,
asset sale, insurance or condemnation event, debt issuance, equity issuance,
capital contribution or similar required “repurchase” event of (including, in
each case without limitation, by way of depositing with the trustee with respect
thereto or any other Person money or securities before due for the purpose of
paying when due), any Indebtedness incurred pursuant to Section 10.04; provided,
however, (x) the Company may deposit proceeds of Inventory Collateral in the
Asset Sales Proceeds Account as, and to the extent, permitted by this Agreement
or the Intercreditor Agreement, (y) the Company may make any payment or
prepayment on, or redemption or acquisition for value of Indebtedness incurred
pursuant to Section 10.04 not otherwise permitted under this

 

-125-



--------------------------------------------------------------------------------

Section 10.08, so long as the Payment Conditions are satisfied both before and
after giving effect to such payment, prepayment, redemption or acquisition for
value and (z) so long as no Default or Event of Default exists or would result
therefrom, the Company and each Subsidiary Guarantor may incur Permitted
Refinancing Indebtedness;

(b) amend, modify, change or waive any term or provision of any Inventory
Facility Documents in a manner which is adverse to the interests of the Lenders
in any material respect or in a manner which is prohibited by the terms of the
Intercreditor Agreement;

(c) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Shareholders’ Agreement), or
enter into any new agreement with respect to its capital stock or other Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (c) could not reasonably be expected to be adverse
to the interests of the Lenders (provided that, following the closing of the
Acquisition, the Company may amend any of its charter documents to change its
name to “Hawaii Independent Energy, LLC,” provided that the Company shall have
given the ABL Loan Collateral Agent prior notice of such change and shall have
delivered to the ABL Loan Collateral Agent such UCC financing statements and
have taken all action necessary or reasonably requested by the ABL Loan
Collateral Agent to preserve and perfect any Lien with respect to the Collateral
will have been completed or taken; or

(d) amend, modify or change any provision of (i) any Management Agreement unless
such amendment, modification or change could not reasonably be expected to be
adverse to the interests of the Lenders in any material respect, or (ii) any Tax
Sharing Agreement or enter into any new tax sharing agreement, tax allocation
agreement or similar agreement without the prior written consent of the
Administrative Agent.

10.09 Limitation on Certain Restrictions on Subsidiaries. The Company will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by the Company or any of its Subsidiaries, or
pay any Indebtedness owed to the Company or any of its Subsidiaries, (b) make
loans or advances to the Company or any of its Subsidiaries or (c) transfer any
of its properties or assets to the Company or any of its Subsidiaries, except
for such encumbrances or restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Credit Documents;
(iii) the Inventory Facility Documents and (iv) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of the
Company or any of its Subsidiaries; (v) customary provisions restricting
assignment of any licensing agreement (in which the Company or any of its
Subsidiaries is the licensee) or other contract entered into by the Company or
any of its Subsidiaries in the ordinary course of business; (vi) restrictions on
the transfer of any asset pending the close of the sale of such asset,
(vii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(c), (f), (g), (o) or (p)(i); (viii) any agreement or instrument
governing Permitted Refinancing Indebtedness, which encumbrance or

 

-126-



--------------------------------------------------------------------------------

restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective Permitted Acquisition or Investment and so long as
the respective encumbrances or restrictions were not created (or made more
restrictive) in connection with or in anticipation of the respective Permitted
Acquisition or Investment; (ix) restrictions applicable to any joint venture
that is a Subsidiary existing at the time of the acquisition thereof as a result
of an Investment pursuant to Section 10.05 or a Permitted Acquisition effected
in accordance with Section 9.14; provided that the restrictions applicable to
such joint venture are not made more burdensome, from the perspective of the
Company and its Subsidiaries, than those as in effect immediately before giving
effect to the consummation of the respective Investment or Permitted
Acquisition; (x) negative pledges and restrictions on Liens in favor of any
holder of Indebtedness for borrowed money permitted under Section 10.04 but only
if such negative pledge or restriction expressly permits Liens for the benefit
of the Administrative Agent and/or the ABL Loan Collateral Agent and the Lenders
with respect to the credit facilities established hereunder and the Obligations
under the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens equally and ratably or on
a junior basis; (xi) encumbrances or restrictions on cash or other deposits or
net worth imposed by customers or vendors under agreements entered into in the
ordinary course of business; and (xii) an agreement effecting a refinancing,
replacement or substitution of Indebtedness issued, assumed or incurred pursuant
to an agreement or instrument referred to in clause (viii) above, provided that
the provisions relating to such encumbrance or restriction contained in any such
refinancing, replacement or substitution agreement are no less favorable to the
Company or the Lenders in any material respect than the provisions relating to
such encumbrance or restriction contained in the agreements or instruments
referred to in such clause (viii).

10.10 Limitation on Certain Issuances of Equity Interests. (a) the Company will
not, and will not permit any of its Subsidiaries to, issue (i) any Preferred
Equity or (ii) any redeemable common stock or other redeemable common Equity
Interests other than common stock or other redeemable common Equity Interests
that is or are redeemable at the sole option of the Company or such Subsidiary,
as the case may be or upon Change of Control.

(b) The Company will not permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits, stock dividends and other issuances which do not decrease the
percentage ownership of the Company or any of its Subsidiaries in any class of
the capital stock or other Equity Interests of such Subsidiary, (iii) in the
case of Foreign Subsidiaries of the Company, to qualify directors to the extent
required by applicable law and for other nominal share issuances to Persons
other than the Company and its Subsidiaries to the extent required under
applicable law and (iv) for issuances by Subsidiaries of the Company which are
newly created or acquired in accordance with the terms of this Agreement.

10.11 Business; etc. (a) The Company will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by the Company and its Subsidiaries as of the Initial
Borrowing Date and reasonable extensions thereof and businesses ancillary or
complimentary thereto.

 

-127-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Holdings will not engage in any business or own any significant assets
or have any material liabilities other than (i) (x) its ownership of the Equity
Interests of the Company and HIE Retail and (y) holding cash and Cash
Equivalents at any time (together with any investment income thereon), so long
as the same are promptly paid, distributed, contributed and/or on lent to other
Persons in accordance with Sections 10.03, 10.05 or 10.06, as applicable,
(ii) those liabilities which it is responsible for under this Agreement and the
other Documents to which it is a party, and provided that Holdings may engage in
those activities that are incidental to (x) the maintenance of its existence in
compliance with applicable law and (y) legal, tax and accounting matters in
connection with any of the foregoing activities, (iii) the execution of, and
performance under, any Credit Documents, (iv) the issuance of any Equity
Interests and payment of Dividends, in each case to the extent permitted
hereunder, (v) the imposition of Liens permitted under Section 10.01,
(vi) opening and maintaining bank accounts, (vii) other activities of Holdings
that are expressly contemplated or permitted in any Credit Document or Inventory
Facility Document in effect on the date hereof and related to the pledge of its
equity ownership of HIE Retail and financing agreements to which HIE Retail is a
party, (viii) Holdings may become an obligor or guarantor under any Indebtedness
permitted hereunder issued by the Company, any other Borrower or any Subsidiary
Guarantor, and may engage in the execution, delivery and performance of its
obligations under all security documents and intercreditor agreements permitted
hereunder directly related thereto or necessary in connection therewith,
provided that the net proceeds of such Indebtedness is not retained by Holdings
and (ix) activities in connection with the formation and maintenance of the
existence of any parent entity (it being understood that notwithstanding
anything to the contrary herein or in any Credit Document, there shall be no
restriction on the formation of any parent entity).

10.12 Limitation on Creation of Subsidiaries. (a) The Company will not, and will
not permit any of its Subsidiaries to, establish, create or acquire after the
Initial Borrowing Date any Subsidiary (other than Subsidiaries permitted to be
established, created or acquired in accordance with the requirements of
Section 10.12(b)), provided that the Company and its Subsidiaries that are
Credit Parties shall be permitted to establish, create and, to the extent
permitted by this Agreement, acquire Subsidiaries, so long as, in each case,
(i) at least 10 days’ prior written notice thereof is given to the
Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent in any given case), (ii) the capital stock or other Equity
Interests of such new Subsidiary that is a Credit Party are promptly pledged
pursuant to, and to the extent required by, this Agreement and the Inventory
Second Lien Security Agreement and the certificates, if any, representing such
stock or other Equity Interests, together with stock or other appropriate powers
duly executed in blank, are delivered to the ABL Loan Collateral Agent,
(iii) each such new Domestic Subsidiary becomes a party to each of the Security
Agreements (other than the Membership Interest Pledge Agreement), the
Intercreditor Agreement and either (x) unless such Subsidiary is to become a
Borrower hereunder, the Guaranty, or (y) to the extent required by the
Administrative Agent to become a Borrower hereunder, this Agreement and each
Note, in each case by executing and delivering to the Administrative Agent a
counterpart of a Joinder Agreement (together with any other joinders or
supplements required by the Guaranty or applicable Security Agreement) and
(iv) each such new Domestic Subsidiary, to the extent requested by the
Administrative Agent or the Required Lenders, takes all actions required
pursuant to Section 9.12. In addition, each new Domestic Subsidiary that is
required to execute any Credit Document shall execute and deliver, or cause to

 

-128-



--------------------------------------------------------------------------------

be executed and delivered, all other relevant documentation (including opinions
of counsel) of the type described in Section 6 as such new Domestic Subsidiary
would have had to deliver if such new Subsidiary were a Credit Party on the
Initial Borrowing Date.

(b) In addition to Subsidiaries of the Company created pursuant to preceding
clause (a), the Company and its Subsidiaries that are Credit Parties may
establish, acquire or create, and make Investments in, Subsidiaries after the
Initial Borrowing Date as a result of Permitted Acquisitions (subject to the
limitations contained in the definition thereof) and Investments expressly
permitted to be made pursuant to Section 10.05; provided that (i) all of the
capital stock or other Equity Interests of each such Subsidiary shall be pledged
by any Credit Party which owns same as, and to the extent, required by the
Inventory Second Lien Security Agreement, and (ii) each such Domestic Subsidiary
shall take the actions specified in Section 10.12(a).

10.13 No Additional Deposit Accounts; etc. The Company will not, and will not
permit any Subsidiary Guarantor to, directly or indirectly, open, maintain or
otherwise have any checking, savings, deposit, securities or other accounts at
any bank or other financial institution where cash or Cash Equivalents are or
may be deposited or maintained with any Person, other than (a) the Concentration
Accounts set forth on Part A of Schedule 10.13, (b) the Collection Accounts set
forth on Part B of Schedule 10.13, (c) the Disbursement Accounts set forth on
Part C of Schedule 10.13, (d) those accounts listed on Part D of Schedule 10.13
in which only Restricted cash and Cash Equivalents may be deposited and/or
maintained as described in said Part D and (e) Excluded Accounts; provided that
the Company or any Subsidiary Guarantor may open a new Concentration Account,
Collection Account or Disbursement Account not set forth in such Schedule 10.13,
so long as prior to opening any such account (i) the Company has delivered an
updated Schedule 10.13 to the Administrative Agent listing such new account and
(ii) in the case of any new Concentration Account, Collection Account or
Disbursement Account, the financial institution with which such account is
opened, together with the applicable Borrower or Subsidiary Guarantor which has
opened such account and the ABL Loan Collateral Agent have executed and
delivered to the Administrative Agent a Cash Management Control Agreement
reasonably acceptable to the Administrative Agent.

Section 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or any Unpaid Drawing, or (ii) default, and
such default shall continue unremedied for three or more Business Days, in the
payment when due of any interest on any Loan, Note or any Unpaid Drawing or any
Fees or any other amounts owing hereunder or under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document to which
it is a party or in any certificate delivered to the Administrative Agent or any
Lender pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made (it being understood and
agreed that any representation or warranty that is qualified by “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of any such date); or

 

-129-



--------------------------------------------------------------------------------

11.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 5.03(c), 5.03(d), 9.01(g)(i), 9.01(j), 9.03, 9.04, 9.11, 9.14 or
Section 10 or (ii) default in the due performance or observance by it of any
other term, covenant or agreement contained in this Agreement (other than those
set forth in Sections 11.01 and 11.02) or any other Credit Document and such
default shall continue unremedied for a period of 30 days after the earlier of
(a) the date on which such default shall first become known to any senior
management officer of the Borrower or any other Credit Party or (b) the date on
which written notice thereof is given to the defaulting party by the
Administrative Agent or the Required Lenders; or

11.04 Default Under Other Agreements. (a) Any Credit Party shall (i) default in
any payment of any Indebtedness (other than the Obligations) beyond the period
of grace, if any, provided in an instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity, or (b) any
Indebtedness (other than the Obligations) of any Credit Party shall be declared
to be (or shall become) due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (a) and (b) is at least equal to the Threshold
Amount; or (c) a Trigger Event shall occur and be continuing; or

11.05 Bankruptcy, etc. Holdings or any of its Subsidiaries (other than an
Immaterial Subsidiary) shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or an involuntary case
is commenced against Holdings or any of its Subsidiaries (other than an
Immaterial Subsidiary), and the petition is not controverted within 10 days, or
is not dismissed within 60 days after the filing thereof, provided, however,
that during the pendency of such period, each Lender shall be relieved of its
obligation to extend credit hereunder; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of Holdings or any of its Subsidiaries (other than an Immaterial
Subsidiary), to operate all or any substantial portion of the business of
Holdings or any of its Subsidiaries (other than an Immaterial Subsidiary), or
Holdings or any of its Subsidiaries (other than an Immaterial Subsidiary)
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Holdings
or any of its Subsidiaries (other than an Immaterial Subsidiary), or there is
commenced against Holdings or any of its Subsidiaries (other than an Immaterial
Subsidiary) any such proceeding which remains undismissed for a period of 45
days after the filing thereof, or Holdings or any of its Subsidiaries (other
than an Immaterial Subsidiary) is adjudicated insolvent

 

-130-



--------------------------------------------------------------------------------

or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Subsidiaries (other than an
Immaterial Subsidiary) makes a general assignment for the benefit of creditors;
or any Business action is taken by Holdings or any of its Subsidiaries (other
than an Immaterial Subsidiary) for the purpose of effecting any of the
foregoing; or

11.06 ERISA. (a) One or more ERISA Events shall have occurred;

(b) there is or arises an Unfunded Pension Liability (taking into account only
Plans with positive Unfunded Pension Liability);

(c) any material contribution required to made with respect to a Foreign Pension
Plan has not been timely made; or

(d) there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if Holdings, any Subsidiary of Holdings or the ERISA Affiliates were to
withdraw completely from any and all Multiemployer Plans;

and the liability of any or all of Holdings, any Subsidiary of Holdings and the
ERISA Affiliates contemplated by the foregoing clauses (a), (b), (c) and (d),
either individually or in the aggregate, has had or would be reasonably expected
to have, a Material Adverse Effect; or

11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the ABL Loan Collateral Agent for
the benefit of the Secured Creditors the Liens purported to be created thereby
(including, without limitation, a perfected security interest in, and Lien on,
all of the Collateral, in favor of the ABL Loan Collateral Agent, superior to
and prior to the rights of all third Persons (except as permitted by
Section 10.01), and subject to no other Liens (except as permitted by
Section 10.01), or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Security Document; or

11.08 Guaranty The Guaranty shall cease to be in full force or effect as to
Holdings or any Subsidiary Guarantor (except as a result of a release of any
Subsidiary Guarantor in accordance with the terms thereof), or Holdings or any
Subsidiary Guarantor shall deny or disaffirm its obligations under the Guaranty
to which it is a party; or

11.09 Judgments. One or more judgments or decrees shall be entered against any
Credit Party involving in the aggregate for such Credit Party a liability (to
the extent not paid or not covered by a reputable and solvent insurance company)
and such judgments and decrees either shall be final and non-appealable or shall
not be vacated, discharged or stayed or bonded pending appeal for any period of
30 consecutive days, and the aggregate amount of all such judgments equals or
exceeds the Threshold Amount; or

11.10 Change of Control. A Change of Control shall occur; or

 

-131-



--------------------------------------------------------------------------------

11.11 Intercreditor Agreement. The Intercreditor Agreement or any provision
thereof shall cease to be in full force or effect (except in accordance with its
terms), any parties thereto shall deny or disaffirm their respective obligations
thereunder or any parties thereto shall default beyond any applicable grace
periods in the due performance or observance of any material term, covenant or
agreement on their part to be performed or observed pursuant to the terms
thereof; or

11.12 Inventory Facility Documents. Any Inventory Facility Document or any
material provision thereof shall cease to be in full force or effect or any
party thereto shall deny or disaffirm their respective obligations thereunder or
any party thereto shall default beyond any applicable grace period in the due
performance or observance of any material term, covenant or agreement as its
part to be performed or observed pursuant to the terms thereof or any
terminating or closing out (including in whole or in part by mutual consent) of
the Inventory Documents or any transactions thereunder shall occur; provided
that notwithstanding the foregoing, termination of the Inventory Facility with
Inventory Party will not constitute an Event of Default hereunder if such
Inventory Facility shall be replaced by another inventory facility reasonably
satisfactory in scope, form, substance and terms to Administrative Agent;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (a)
and (b) below, shall occur automatically without the giving of any such notice):
(a) declare the Total Revolving Loan Commitment terminated, whereupon the
Revolving Loan Commitment of each Lender shall forthwith terminate immediately
and any Commitment Commission shall forthwith become due and payable without any
other notice of any kind; (b) declare the principal of and any accrued interest
in respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (c) terminate any Letter of Credit which
may be terminated in accordance with its terms; (d) direct the Borrowers to pay
(and the Borrowers jointly and severally agree that upon receipt of such notice,
or upon the occurrence of an Event of Default specified in Section 11.05 with
respect to any Borrower, they will pay) to the ABL Loan Collateral Agent at the
Payment Office such additional amount of cash or Cash Equivalents, to be held as
security by the ABL Loan Collateral Agent, as is equal to the aggregate Stated
Amount of all Letters of Credit issued for the account of the Company and then
outstanding; (e) enforce, as ABL Loan Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; (f) enforce the
Guaranty; and (g) apply any cash collateral held by the Administrative Agent
pursuant to Section 5.02 to the repayment of the Obligations.

Section 12. The Administrative Agent and the ABL Loan Collateral Agent.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint Deutsche
Bank AG New York Branch as Administrative Agent (for purposes of this Section 12

 

-132-



--------------------------------------------------------------------------------

and Section 13.01, the term “Administrative Agent” also shall include Deutsche
Bank AG New York Branch in its capacity as ABL Loan Collateral Agent pursuant to
the Security Documents) to act as specified herein and in the other Credit
Documents. The Lenders hereby designate Deutsche Bank AG New York Branch as ABL
Loan Collateral Agent to act as specified herein. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize (a) the Administrative Agent to take such action
on its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto
and (b) the ABL Loan Collateral Agent to take such action on its behalf under
the provisions of this Agreement and any other instruments and agreements
referred to herein and to exercise such powers and to perform such duties
hereunder as are specifically delegated to or required of the ABL Loan
Collateral Agent by the terms hereof and such other powers as are reasonably
incidental thereto. The Administrative Agent and the ABL Loan Collateral Agent
may perform any of their respective duties hereunder by or through their
officers, directors, agents, employees or affiliates.

12.02 Nature of Duties. (a) Neither the Administrative Agent nor the ABL Loan
Collateral Agent in their capacity as such shall have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor the ABL Loan
Collateral Agent in their capacity as such nor any of its officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent and the ABL
Loan Collateral Agent shall be mechanical and administrative in nature; neither
the Administrative Agent nor the ABL Loan Collateral Agent shall have by reason
of this Agreement or any other Credit Document a fiduciary relationship in
respect of any Lender or the holder of any Note; and nothing in this Agreement
or in any other Credit Document, expressed or implied, is intended to or shall
be so construed as to impose upon the Administrative Agent or the ABL Loan
Collateral Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Lead Arranger shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

12.03 Lack of Reliance on the Administrative Agent and the ABL Loan Collateral
Agent. Independently and without reliance upon the Administrative Agent or the
ABL Loan Collateral Agent, each Lender and the holder of each Note, to the
extent it deems

 

-133-



--------------------------------------------------------------------------------

appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of the Company and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (b) its own
appraisal of the creditworthiness of Holdings and its Subsidiaries and, except
as expressly provided in this Agreement, neither the Administrative Agent nor
the ABL Loan Collateral Agent shall have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. Neither the Administrative Agent nor the ABL Loan Collateral Agent
shall be responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of Holdings or any of its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Company or any of its Subsidiaries
or the existence or possible existence of any Default or Event of Default.

12.04 Certain Rights of the Agents. If any Agent shall request instructions from
the Required Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Credit Document, such Agent
shall be entitled to refrain from such act or taking such action unless and
until such Agent shall have received instructions from the Required Lenders; and
such Agent shall not incur liability to any Lender by reason of so refraining.
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against such Agent as a result of such
Agent acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders.

12.05 Reliance. The Administrative Agent and the ABL Loan Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent or the
ABL Loan Collateral Agent believed to be the proper Person, and, with respect to
all legal matters pertaining to this Agreement and any other Credit Document and
its duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent or the ABL Loan Collateral Agent, as the case may be.

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) or the ABL Loan Collateral Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof) or the ABL Loan
Collateral Agent (and any affiliate thereof) in proportion to their respective
“percentage” as used in determining the Required Lenders (determined as if there
were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) or the ABL Loan Collateral Agent

 

-134-



--------------------------------------------------------------------------------

(or any affiliate thereof) in (i) performing its respective duties hereunder or
under any other Credit Document or (ii) any way relating to or arising out of
this Agreement or any other Credit Document; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliates’ thereof) or the
ABL Loan Collateral Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.07 The Administrative Agent and the ABL Loan Collateral Agent in their
Individual Capacities. With respect to their obligation to make Loans, or issue
or participate in Letters of Credit, under this Agreement, the Administrative
Agent and the ABL Loan Collateral Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Required Lenders,” “Supermajority Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent and the ABL Loan Collateral Agent in their respective
individual capacities. The Administrative Agent and the ABL Loan Collateral
Agent and their respective affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

12.08 Holders. Any Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

12.09 Resignation by the Administrative Agent and the ABL Loan Collateral Agent.

(a) The Administrative Agent and/or the ABL Loan Collateral Agent may resign
from the performance of all their respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 11.05 then exists, the Company. Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender and the Swingline Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Lender or Swingline Lender, as the case may be,
with respect to any Letters of Credit issued by it, or Swingline Loans made by
it, prior to the date of such resignation. Such resignation (x) in the case of
the Administrative Agent, shall take effect upon the appointment of a successor
Administrative Agent pursuant to clauses (b) and (c) below or as otherwise
provided below and (y) in the case of the ABL Loan Collateral Agent, shall take
effect immediately.

 

-135-



--------------------------------------------------------------------------------

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Company, which acceptance shall not be unreasonably withheld or delayed
(provided that the Company’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Company (which consent shall not be unreasonably withheld or delayed, provided
that the Company’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent or the ABL Loan Collateral
Agent pursuant to this Section 12.09, such Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such Agent for all of its
actions and inactions while serving as an Agent hereunder.

(f) Upon any such notice of resignation by the ABL Loan Collateral Agent, the
Administrative Agent shall immediately succeed to all duties and
responsibilities of the ABL Loan Collateral Agent hereunder.

12.10 Collateral Matters. (a) Each Lender authorizes and directs the ABL Loan
Collateral Agent to enter into the Security Documents (which, for purposes of
this Section 12, also shall include all Cash Management Control Agreements,
Landlord Personal Property Collateral Access Agreements, bailee agreements and
similar agreements) and the Intercreditor Agreement for the benefit of the
Lenders and the other Secured Creditors. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement, the Security Documents or
the Intercreditor Agreement, and the exercise by the Required Lenders of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The ABL Loan Collateral Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to

 

-136-



--------------------------------------------------------------------------------

time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents.

(b) The Lenders hereby authorize the ABL Loan Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the ABL Loan
Collateral Agent upon any Collateral (i) upon termination of the Total Revolving
Loan Commitment (and all Letters of Credit) and payment and satisfaction of all
of the Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than the Company and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in the relevant
Security Documents, the last sentence of each of Sections 10.01 and 10.02 or in
the Intercreditor Agreement. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the ABL Loan Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 12.10.

(c) The ABL Loan Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the ABL Loan Collateral Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
ABL Loan Collateral Agent in this Section 12.10 or in any of the Security
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the ABL Loan Collateral Agent may
act in any manner it may deem appropriate, in its sole discretion, given the ABL
Loan Collateral Agent’s own interest in the Collateral as one of the Lenders and
that the ABL Loan Collateral Agent shall have no duty or liability whatsoever to
the Lenders, except for its gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(d) Secured Cash Management Agreements and Secured Hedging Agreements. By
accepting the benefit of any Collateral or the Guaranty under the Loan
Documents, each Cash Management Bank and each Secured Hedging Creditor is deemed
to have authorized the ABL Loan Collateral Agent (i) to enter into the Security
Documents (which, for purposes of this Section 12, also shall include all Cash
Management Control Agreements, Landlord Personal Property Collateral Access
Agreements, bailee agreements and similar agreements) and the Intercreditor
Agreement for the benefit of the Lenders and the other Secured Creditors,
(ii) without the necessity of any notice to or further consent from any Secured
Party, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents and (iii) to release any
or all of the Collateral under the conditions described in clause (b) of this
Section 12.10. No Cash Management Bank or Secured Hedging Creditor that obtains
the

 

-137-



--------------------------------------------------------------------------------

benefits of any Loan Document by virtue of the provisions hereof or of any other
Loan Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedging Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Secured Hedging Creditor, as the case may
be.

12.11 Delivery of Information. Neither the Administrative Agent nor the ABL Loan
Collateral Agent shall be required to deliver to any Lender originals or copies
of any documents, instruments, notices, communications or other information
received by the Administrative Agent or the ABL Loan Collateral Agent from any
Credit Party, any Subsidiary thereof, the Required Lenders, any Lender or any
other Person under or in connection with this Agreement or any other Credit
Document except (a) as specifically provided in this Agreement or any other
Credit Document and (b) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent or the ABL Loan Collateral Agent, as the case may be, at the time of
receipt of such request and then only in accordance with such specific request.

Section 13. Miscellaneous.

13.01 Payment of Expenses, etc. The Borrowers hereby jointly and severally agree
to: (a) whether or not the transactions herein contemplated are consummated, pay
all reasonable out-of-pocket costs and expenses (including Expenses) of the
Administrative Agent and the ABL Loan Collateral Agent (including, without
limitation, the reasonable fees and disbursements of Cadwalader, Wickersham &
Taft LLP and the Administrative Agent’s other counsel and consultants and the
fees and expenses in connection with the appraisals and collateral examinations
required pursuant to Section 9.01(l)) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, of the
Administrative Agent and its Affiliates in connection with its or their
syndication efforts with respect to this Agreement and of the Administrative
Agent, of each Issuing Lender and the Swingline Lender in connection with the
Back Stop Arrangements entered into by such Persons and, after the occurrence of
an Event of Default, each of the Issuing Lenders and Lenders in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and Lenders); (b) pay and hold

 

-138-



--------------------------------------------------------------------------------

the Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, transfer, sales
and use, value added, excise and other similar documentary taxes with respect to
the foregoing matters and save the Administrative Agent, each of the Issuing
Lenders and each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to the Administrative Agent, such Issuing Lender or
such Lender) to pay such taxes; and (c) indemnify the Administrative Agent, the
ABL Loan Collateral Agent, each Issuing Lender and each Lender, and each of
their respective officers, directors, employees, representatives, agents,
affiliates, trustees and investment advisors (each, an “Indemnified Person”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (i) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the ABL Loan
Collateral Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the Transaction or
any other transactions contemplated herein or in any other Credit Document or
the exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (ii) the actual or alleged presence of Hazardous Materials
in the air, surface water or groundwater or on the surface or subsurface of any
Real Property at any time owned, leased or operated by Holdings or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by Holdings or any of its Subsidiaries at any location,
whether or not owned, leased or operated by Holdings or any of its Subsidiaries,
the non-compliance by Holdings or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim asserted against Holdings, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by Holdings or any of
its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding
(x) any losses, liabilities, claims, damages or expenses to the extent incurred
by reason of the gross negligence or willful misconduct of the Indemnified
Person to be indemnified (as determined by a court of competent jurisdiction in
a final and non-appealable decision) and (y) any dispute solely among
Indemnified Persons other than claims against the Administrative Agent, any
Lender or any of their Affiliates in its capacity or in fulfilling its role as
Administrative Agent, a Lead Arranger or any other similar role hereunder and
under any of the other Credit Documents (other than claims arising out of any
act or omission of the Borrower or any of its Subsidiaries)). To the extent that
the undertaking to indemnify, pay or hold harmless the Administrative Agent, the
ABL Loan Collateral Agent, any Issuing Lender or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrowers jointly and severally shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

To the full extent permitted by applicable law, each of Holdings and each
Borrower shall not assert, and hereby waives, any claim against any Indemnified
Person, on any

 

-139-



--------------------------------------------------------------------------------

theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnified Person shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). In
addition, the Borrowers jointly and severally agree to reimburse the
Administrative Agent and the ABL Loan Collateral Agent for all reasonable third
party administrative, audit and monitory expenses incurred in connection with
the Borrowing Base and determinations thereunder.

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of any Credit Party against and on account of the Obligations and
liabilities of the Credit Parties to the Administrative Agent, such Issuing
Lender or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 13.04(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not the Administrative Agent, such
Issuing Lender or such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16(a)(ii) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.

13.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to the ABL Loan Collateral Agent or any Lender, at its address
specified on Schedule 13.03; and if to the Administrative Agent, at the Notice
Office; or, as to any Credit Party or the Administrative Agent, at such other
address as shall be designated by such party in a

 

-140-



--------------------------------------------------------------------------------

written notice to the other parties hereto and, as to each Lender, at such other
address as shall be designated by such Lender in a written notice to the Company
and the Administrative Agent. All such notices and communications shall, when
mailed, telegraphed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telecopier, except
that notices and communications to the Administrative Agent, the ABL Loan
Collateral Agent and the Company shall not be effective until received by the
Administrative Agent, the ABL Loan Collateral Agent or the Company, as the case
may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, Holdings and the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however,
neither Holdings nor any Borrower may assign or transfer any of their rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided further, that, although any Lender may transfer, assign or
grant participations to Eligible Transferees in its rights hereunder, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Revolving Loan Commitment hereunder except
as provided in Sections 2.13 and 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and,
provided further, that no Lender shall transfer or grant any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the final scheduled maturity of any Loan, Note or
Letter of Credit (unless such Letter of Credit is not extended beyond the Final
Maturity Date) in which such participant is participating, or reduce the rate or
extend the time of payment of interest or Fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof (it being understood that any amendment
or modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Revolving Loan Commitment shall not constitute a change in the terms of
such participation, and that an increase in any Revolving Loan Commitment (or
the available portion thereof) or Loan shall be permitted without the consent of
any participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Company of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) supporting the Loans or Letters
of Credit hereunder in which such participant is participating. In the case of
any such participation, the participant shall not have any rights under this
Agreement or any of

 

-141-



--------------------------------------------------------------------------------

the other Credit Documents (the participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation provided, however, that the Borrowers agree that each
participant shall be entitled to the benefits of Section 5.04 if the Borrowers
are notified of the participation sold to such participant and such participant
agrees to comply with the requirements of Section 5.04 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 13.04(b) (provided, however, that no participant shall be entitled to
receive any greater payment pursuant to Section 5.04 than the participating
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such participating Lender to such participant had
no such participation occurred). Each Lender that sells a participation pursuant
to this Section 13.04(a) shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive and such Lender shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, it is understood and agreed that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Loan or other obligation under this Agreement)
except to the extent that such disclosure is necessary to establish that such
Loan or other obligation is in registered form under Treasury Regulation
Section 5f.103-1(c).

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and related outstanding Obligations (or, if the Revolving Loan
Commitment has terminated, outstanding Obligations) hereunder to (i) (A) its
parent company and/or any affiliate of such Lender which is at least 50% owned
by such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
provided, that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 (or such lesser amount as the
Administrative Agent and, so long as no Event of Default then exists and is
continuing, the Borrowers may otherwise agree) in the aggregate for the
assigning Lender or assigning Lenders, of such Revolving Loan Commitments and
related outstanding Obligations (or, if the Revolving Loan Commitments have
terminated, outstanding Obligations) hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment advisor of
such fund or by an Affiliate of such investment advisor as a single assignor or
Eligible Transferee (as applicable) (if any)), each of which assignees shall
become a party to this Agreement as a Lender by execution of an

 

-142-



--------------------------------------------------------------------------------

Assignment and Assumption Agreement, provided, further, that (i) at such time,
Schedule 1.01(a) shall be deemed modified to reflect the Revolving Loan
Commitments and/or outstanding Revolving Loans, as the case may be, of such new
Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrowers for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrowers’ joint and several expense, to such
new Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Revolving Loan Commitments and/or outstanding Revolving Loans, as
the case may be, (iii) the consent of the Administrative Agent, the Swingline
Lender and the Issuing Lender and, so long as no Event of Default then exists,
the Company, shall be required in connection with any such assignment pursuant
to clause (y) above (such consent, in any case, not to be unreasonably withheld,
delayed or conditioned), provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof, (iv) the consent of each Issuing Lender shall be required in
connection with any such assignment of Revolving Loan Commitments (and related
Obligations) pursuant to clause (y) above (such consent, in any case, not to be
reasonably withheld, delayed or conditioned) (v) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500 (provided that
only one such fee shall be payable in the case of one or more concurrent
assignments by or to investment funds managed or advised by the same investment
advisor or an affiliated investment advisor) and (vi) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15. To the extent of any assignment pursuant to
this Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Revolving Loan Commitment and outstanding
Revolving Loans. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to the Company the appropriate
Internal Revenue Service Forms described in Section 5.04(b) and (c) to the
extent such forms would provide a complete exemption from or reduction in United
States withholding tax. To the extent that an assignment of all or any portion
of a Lender’s Revolving Loan Commitment and related outstanding Obligations
pursuant to Section 2.13 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 2.10, 3.06 or 5.04 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrowers shall not be obligated to pay such increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, any Lender which is a fund
may pledge all or any portion of its Loans and Notes to its trustee or to the
ABL Loan Collateral Agent providing credit or credit support to such Lender in
support of its obligations to such trustee, the ABL Loan Collateral Agent or a
holder of such obligations, as the case may be. No pledge pursuant to this
clause (c) shall release the transferor Lender from any of its obligations
hereunder.

 

-143-



--------------------------------------------------------------------------------

(d) Any Lender which assigns all of its Revolving Loan Commitment and/or Loans
hereunder in accordance with Section 13.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06), which shall survive as to such assigning Lender.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Borrowers all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the granting Lender shall be obligated to make such Loan
pursuant to the terms hereof; provided further, that nothing herein shall make
the SPC a “Lender” for the purposes of this Agreement, obligate the Borrowers or
any other Credit Party or the Administrative Agent to deal with such SPC
directly, obligate the Borrowers or any other Credit Party in any manner to any
greater extent than they were obligated to the Granting Lender, or increase
costs or expenses of the Borrowers. The Credit Parties and the Administrative
Agent shall be entitled to deal solely with, and obtain good discharge from, the
Granting Lender and shall not be required to investigate or otherwise seek the
consent or approval of any SPC, including for the approval of any amendment,
waiver or other modification of any provision of any Credit Document. The making
of a Loan by an SPC hereunder shall utilize the Revolving Loan Commitment of the
granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States of America or any state thereof. In addition, notwithstanding anything to
the contrary contained in this Section 13.04(e), any SPC may (i) with notice to,
but without the prior written consent of, the Company and the Administrative
Agent and without paying any processing fee therefore, assign all or a portion
of its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Company and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.

(f) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment

 

-144-



--------------------------------------------------------------------------------

shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Lender, each
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its R/L Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(g) Each Person becoming a Lender pursuant to the provisions of this
Section 13.04 hereby agrees to be bound by the provisions of Section 13.19
hereof.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the ABL Loan Collateral Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between any Borrower or any other
Credit Party and the Administrative Agent, the ABL Loan Collateral Agent, any
Issuing Lender or any Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights, powers and remedies herein or in any other Credit Document expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which the Administrative Agent, the ABL Loan Collateral Agent, any Issuing
Lender or any Lender would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent, the ABL Loan Collateral Agent, any Issuing Lender
or any Lender to any other or further action in any circumstances without notice
or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater

 

-145-



--------------------------------------------------------------------------------

proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Company to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations and all definitions (including accounting terms) used in
determining compliance with Section 9.14 and Section 10.07, inclusive, shall
utilize GAAP and policies in conformity with those used to prepare the audited
financial statements of the Company referred to in Section 8.05(a) for the
Fiscal Year ended December 31, 2012, (ii) notwithstanding anything to the
contrary contained herein, all such financial statements shall be prepared, and
all financial covenants contained herein or in any other Credit Document shall
be calculated, in each case, without giving effect to any election under FASB
ASC 825 (or any similar accounting principle permitting a Person to value its
financial liabilities at the fair value thereof and (iii) to the extent
expressly provided herein, certain calculations shall be made on a Pro Forma
Basis.

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days (except for interest calculated
by reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day; except that in the case of Letter of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest, Commitment Commission or Fees are payable.

13.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT

 

-146-



--------------------------------------------------------------------------------

DOCUMENT, EACH OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF HOLDINGS AND EACH
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER HOLDINGS OR SUCH BORROWER, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR SUCH BORROWER. EACH OF
HOLDINGS AND EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO HOLDINGS OR SUCH BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH OF HOLDINGS AND EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHER-WISE PROCEED AGAINST HOLDINGS OR EACH
BORROWER IN ANY OTHER JURISDICTION.

(b) EACH OF HOLDINGS AND THE BORROWERS HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Administrative
Agent. Delivery of an executed counterpart hereof by facsimile or electronic
transmission shall be as effective as delivery of an original executed
counterpart hereof.

 

-147-



--------------------------------------------------------------------------------

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which Holdings, the Borrowers, the Administrative Agent,
the Lead Arranger, the ABL Loan Collateral Agent and each of the Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered the same to the Administrative Agent at the Notice
Office or, in the case of the Lenders, shall have given to the Administrative
Agent telephonic (confirmed in writing), written or telex notice (actually
received) at such office that the same has been signed and mailed to it. The
Administrative Agent will give Holdings, the Company, the other Borrowers and
each Lender prompt written notice of the occurrence of the Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders, and Subsidiaries of the Company may be released from, the Guaranty and
the Security Documents in accordance with the provisions hereof and thereof
(without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender affected thereby (other than, except with
respect to the following clause (i), a Defaulting Lender) (with Obligations
being directly affected in the case of following clause (i)), (i) extend the
final scheduled maturity of any Loan or Note or extend the stated expiration
date of any Letter of Credit beyond the Final Maturity Date, or reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with the waiver of applicability of any post-default increase in interest
rates), or reduce (or forgive) the principal amount thereof (it being understood
that any amendment or modification to the financial definitions in this
Agreement or to Section 13.07(a) shall not constitute a reduction in the rate of
interest or Fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under all the Security Documents or release Holdings or any
Subsidiary Guarantor from the Guaranty, (iii) amend, modify or waive any
provision of this Section 13.12(a) (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Revolving Loan Commitments and the Loans on the Effective Date) or
Section 13.06, (iv) reduce the “majority” voting threshold specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Revolving Loan Commitments are included on
the Effective Date), (v) consent to the assignment or transfer by the Company of
any of their rights and obligations under this Agreement, (vi) except to the
extent provided in the Intercreditor Agreement, subordinate any Loan or any
liens on any Collateral to any other obligation or (vii) amend or modify the
order of payments provided in Section 5.02, Section 5.05 or Section 13.06;
provided, further, that no such

 

-148-



--------------------------------------------------------------------------------

change, waiver, discharge or termination shall (1) increase the Revolving Loan
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute an
increase of the Revolving Loan Commitment of any Lender, and that an increase in
the available portion of the Revolving Loan Commitment of any Lender shall not
constitute an increase of the Revolving Loan Commitment of such Lender),
(2) without the consent of each Issuing Lender, amend, modify or waive any
provision of Section 3 or alter its rights or obligations with respect to
Letters of Credit, (3) without the consent of the Swingline Lender, alter the
Swingline Lender’s rights or obligations with respect to Swingline Loans,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 12 or any other provision of this Agreement or any other
Credit Document as same relates to the rights or obligations of the
Administrative Agent, (5) without the consent of the ABL Loan Collateral Agent,
amend, modify or waive any provision relating to the rights or obligations of
the ABL Loan Collateral Agent, (6) without the consent of the Supermajority
Lenders, (w) increase the advance rates applicable to the Borrowing Base over
those in effect on the Effective Date (it being understood that the
establishment, modification or elimination of Reserves and adjustment,
establishment and elimination of criteria for Eligible Accounts by the
Administrative Agent in accordance with the terms hereof, will not be deemed
such an increase in advance rates), (x) amend the definition of Supermajority
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Supermajority Lenders on substantially the same basis
as the extensions of Loans and Revolving Loan Commitments are included on the
Effective Date), or (y) amend the definition of Reserves or amend or expand any
of the following definitions, in each case the effect of which would be to
increase the amounts available for borrowing hereunder: Borrowing Base, Eligible
Accounts (including the defined terms used therein) (it being understood that
the establishment, modification or elimination of Reserves in accordance with
the terms hereof, will not be deemed to require a Supermajority Lender consent).

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrowers shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment and/or repay all outstanding Revolving Loans of such
Lender and/or cash collateralize its applicable R/L Percentage of the Letter of
Credit Outstandings in accordance with Sections 4.02(b) and/or 5.01(b), provided
that, unless the Revolving Loan Commitments which are terminated and Revolving
Loans which are repaid pursuant to preceding clause (B) are immediately replaced
in full at such time through the addition of new Lenders or the increase of the
Revolving Loan Commitments and/or outstanding Revolving Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically

 

-149-



--------------------------------------------------------------------------------

consent to such termination, provided further, that the Borrowers shall not have
the right to replace a Lender, terminate its Revolving Loan Commitment or repay
its Revolving Loans solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 13.12(a).

(c) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by Holdings, the Borrowers, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, each Issuing Lender and the Swingline Lender)
if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a replacement Lender in accordance with
Section 13.04) in full of this principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.

(d) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent, the ABL
Loan Collateral Agent and the Borrowers without the need to obtain the consent
of any other Person if such amendment, supplement or waiver is delivered in
order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such Security
Document or other document to be consistent with this Agreement and the other
Credit Documents and (y) if following the Effective Date, the Administrative
Agent, the ABL Loan Collateral Agent and any Credit Party shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the
Credit Documents (other than the Security Documents), then the Administrative
Agent, the ABL Loan Collateral Agent and the Credit Parties shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Credit Documents if the same
is not objected to in writing by the Required Lenders within five (5) Business
Days following receipt of notice thereof.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be jointly and severally obligated to pay any other increased
costs of the type described above resulting from changes after the date of the
respective transfer).

 

-150-



--------------------------------------------------------------------------------

13.15 Register. The Borrowers hereby designate the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Revolving Loan Commitments from
time to time of each of the Lenders, the Loans made by each of the Lenders and
each repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrowers’ obligations in respect of such Loans. With respect to
any Lender, the transfer of the Revolving Loan Commitment of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Revolving Loan Commitment shall not be effective until such transfer is recorded
on the Register maintained by the Administrative Agent with respect to ownership
of such Revolving Loan Commitment and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Revolving Loan Commitment
and Loans shall remain owing to the transferor. The registration of assignment
or transfer of all or part of any Revolving Loan Commitments and Loans shall be
recorded by the Administrative Agent on the Register only upon the acceptance by
the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Upon such acceptance and
recordation, the assignee specified therein shall be treated as a Lender for all
purposes of this Agreement. Coincident with the delivery of such an Assignment
and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrowers jointly and severally agree to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Company (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to Holdings or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 13.16(a) by the respective Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the ABL Loan Collateral Agent, (vi) to any
direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty’s professional advisor), so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 13.16 and (vii) to any prospective or
actual transferee, pledgee or participant (and

 

-151-



--------------------------------------------------------------------------------

to any actual or prospective investor in an SPC) in connection with any
contemplated transfer, pledge or participation of any of the Notes or Revolving
Loan Commitments or any interest therein by such Lender, provided that such
prospective transferee, pledgee or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.16; provided, further,
that, to the extent permitted pursuant to any applicable law, order, regulation
or ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clauses (ii), (iii) or (iv), such Lender
will use its commercially reasonable efforts to notify the Company in advance of
such disclosure so as to afford the Company the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

(b) Each of Holdings and the Borrowers hereby acknowledge and agree that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to Holdings or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17 No Fiduciary Duty. Each Agent, each Lender, each SPC and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Credit Parties,
their stockholders and/or their respective affiliates. Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Credit Party, its respective
stockholders or its respective affiliates, on the other. The Credit Parties
acknowledge and agree that: (i) the transactions contemplated by the Credit
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, each Credit Party, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its respective
stockholders or its respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its respective
stockholders or its respective Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of such Credit Party, its respective management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that such Credit Party has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. Each Credit Party agrees that it will not claim that any Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with such transaction or the
process leading thereto.

13.18 PATRIOT Act. Each Lender subject to the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2009) (as amended
from time to time, the “PATRIOT Act”) hereby notifies Holdings and the Borrowers
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies

 

-152-



--------------------------------------------------------------------------------

Holdings, the Borrowers and the other Credit Parties and other information that
will allow such Lender to identify Holdings, the Borrowers and the other Credit
Parties in accordance with the Act.

13.19 Other Liens on Collateral; Terms of Intercreditor Agreement; etc.

(a) EACH LENDER, THE SWINGLINE LENDER AND THE ISSUING LENDER UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED ON THE COLLATERAL PURSUANT
TO THE INVENTORY FACILITY DOCUMENTS, WHICH LIENS SHALL BE SUBJECT TO THE TERMS
AND CONDITIONS OF THE INTERCREDITOR AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF
THE INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THE INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

(b) EACH LENDER, THE SWINGLINE LENDER AND THE ISSUING LENDER (I) AUTHORIZES AND
INSTRUCTS THE ADMINISTRATIVE AGENT AND THE ABL LOAN COLLATERAL AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, THE SWINGLINE LENDER
AND THE ISSUING LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT AND (II) AGREES TO BE BOUND BY ALL OF THE TERMS OF THE
INTERCREDITOR AGREEMENT AS IF IT WERE A SIGNATORY THERETO.

(c) THE PROVISIONS OF THIS SECTION 13.19 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER, SWINGLINE LENDER AND ISSUING LENDER IS RESPONSIBLE FOR MAKING ITS
OWN ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT, THE ABL LOAN
COLLATERAL AGENT NOR ANY OF THEIR AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.

(d) BY ACCEPTING THE BENEFITS OF ANY COLLATERAL OR ANY GUARANTY UNDER THE LOAN
DOCUMENTS, EACH CASH MANAGEMENT BANK AND EACH SECURED HEDGING CREDITOR IS DEEMED
TO (i) UNDERSTAND, ACKNOWLEDGE AND AGREE THAT LIENS SHALL BE CREATED ON THE
COLLATERAL PURSUANT TO THE INVENTORY FACILITY DOCUMENTS TO THE SAME EXTENT AS IF
SUCH CASH MANAGEMENT BANK OR SECURED HEDGING CREDITOR WERE A LENDER HEREUNDER,
(ii) AUTHORIZE AND INSTRUCT THE ADMINISTRATIVE AGENT AND THE ABL LOAN COLLATERAL
AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF SUCH CASH

 

-153-



--------------------------------------------------------------------------------

MANAGEMENT BANK OR SECURED HEDGING CREDITOR AND TO TAKE ALL OTHER ACTIONS
SPECIFIED IN CLAUSE (b) OF THIS SECTION 13.19, (iii) AGREE TO BE BOUND BY ALL OF
THE TERMS OF THE INTERCREDITOR AGREEMENT AS IF IT WERE A SIGNATORY THERETO.

13.20 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that:

(a) Filings with respect to Intellectual Property; etc. (i) the Company and its
Subsidiaries were not required to have filed (or cause to have filed) on or
prior to the Initial Borrowing Date any filings with the United States Patent
and Trademark Office or the United States Copyright Office necessary to perfect
the security interest purported to be created by either of the Security
Agreements. Not later than the 5th day after the Initial Borrowing Date, the
Company and its Subsidiaries shall have filed (or cause to have filed) all of
such filings with the United States Patent and Trademark Office or the United
States Copyright Office necessary to perfect the security interest purported to
be created by the Inventory Second Lien Security Agreement or the ABL First Lien
Security Agreement, as the case may be.

(b) Mortgage Policy. The Company was not required to deliver to the
Administrative Agent a Mortgage Policy on or prior to the Initial Borrowing
Date. Not later than the 5th day after the Initial Borrowing Date, the Company
shall have delivered to the Administrative Agent:

(i) a policy issued by Old Republic Title and Escrow of Hawaii, relating to each
Mortgage of the Mortgaged Property referred to in Section 6.21, in an insured
amount reasonably satisfactory to the Administrative Agent and insuring the
Administrative Agent that the Mortgage on each such Mortgaged Property is a
valid and enforceable second priority mortgage lien on such Mortgaged Property,
free and clear of all defects and encumbrances except Permitted Encumbrances,
with each such Mortgage Policy to include, to the extent available, supplemental
endorsements that the Administrative Agent in its discretion may reasonably
request) and

(ii) to induce the title company to issue the Mortgage Policies referred to in
subsection (i) above, such affidavits, certificates, information and instruments
of indemnification as shall be required by the title company, together with
payment by the Borrowers of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies.

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that (x) to the extent any representation and
warranty would not be true because the foregoing actions were not taken on the
Initial Borrowing Date, the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 13.20 and (y) all

 

-154-



--------------------------------------------------------------------------------

representations and warranties relating to the Security Documents shall be
required to be true immediately after the actions required to be taken by
Section 13.20 have been taken (or were required to be taken). The acceptance of
the benefits of each Credit Event shall constitute a representation, warranty
and covenant by the Borrowers to each of the Lenders that the actions required
pursuant to this Section 13.20 will be, or have been, taken within the relevant
time periods referred to in this Section 13.20 and that, at such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct without any modification pursuant to
this Section 13.20, and the parties hereto acknowledge and agree that the
failure to take any of the actions required above, within the relevant time
periods required above, shall give rise to an immediate Event of Default
pursuant to this Agreement.

13.21 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

13.22 Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Credit Documents,
in each case, by any Specified Credit Party, becomes effective with respect to
any Secured Hedging Agreement, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Secured Hedging
Agreement as may be needed by such Specified Credit Party from time to time to
honor all of its obligations under this Agreement and the Guaranty and the other
Credit Documents in respect of such Secured Hedging Agreement (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Credit Party for all purposes of the
Commodity Exchange Act.

Section 14. Nature of Borrower Obligations.

14.01 Nature of Borrower Obligations. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, it is understood and agreed by the
various parties to this Agreement that all Obligations to repay principal of,
interest on, and all other amounts with respect to, all Loans, Letters of Credit
and all other Obligations pursuant to this

 

-155-



--------------------------------------------------------------------------------

Agreement and each other Credit Document (including, without limitation, all
fees, indemnities, taxes and other Obligations in connection therewith or in
connection with the related Revolving Loan Commitments) shall constitute the
joint and several obligations of each of the Borrowers. In addition to the
direct (and joint and several) obligations of the Borrowers with respect to
Obligations as described above, all such Obligations shall be guaranteed
pursuant to, and in accordance with the terms of, the Guaranty.

14.02 Independent Obligation. The obligations of each Borrower with respect to
the Obligations are independent of the obligations of any Guarantor under the
Guaranty, and a separate action or actions may be brought and prosecuted against
each Borrower, whether or not any other Borrower or any Guarantor is joined in
any such action or actions. Each Borrower waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall, to the fullest extent permitted by law, operate to toll the
statute of limitations as to each Borrower.

14.03 Authorization. Each of the Borrowers authorizes the Administrative Agent,
the Issuing Lenders and the Lenders without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to:

(a) exercise or refrain from exercising any rights against any other Borrower or
any Subsidiary Guarantor or others or otherwise act or refrain from acting;

(b) release or substitute any other Borrower, endorsers, Subsidiary Guarantors
or other obligors;

(c) settle or compromise any of the Obligations of any other Borrower or any
other Credit Party, any security therefor or any liability (including any of
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;

(d) apply any sums paid by any other Borrower or any other Person, howsoever
realized to any liability or liabilities of such other Borrower or other Person
regardless of what liability or liabilities of such other Borrower or other
Person remain unpaid; and/or

(e) consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Borrower or any other Person.

14.04 Reliance. It is not necessary for the Administrative Agent, any Issuing
Lender or any Lender to inquire into the capacity or powers of any Borrower or
any of its Subsidiaries or the officers, directors, members, partners or agents
acting or purporting to act on its behalf, and any Obligations made or created
in reliance upon the professed exercise of such powers shall constitute the
joint and several obligations of the Borrowers hereunder.

 

-156-



--------------------------------------------------------------------------------

14.05 Contribution; Subrogation. No Borrower shall exercise any rights of
contribution or subrogation with respect to any other Borrower as a result of
payments made by it hereunder, in each case unless and until the Total Revolving
Loan Commitment and all Letters of Credit have been terminated and all
Obligations have been paid in full in cash.

14.06 Waiver. Each Borrower waives, to the fullest extent permitted by
applicable law, any right to require the Administrative Agent, the ABL Loan
Collateral Agent, the Issuing Lenders or the Lenders to (i) proceed against any
other Borrower, any Subsidiary Guarantor or any other party, (ii) proceed
against or exhaust any security held from any Borrower, any Subsidiary Guarantor
or any other party or (iii) pursue any other remedy in the Administrative
Agent’s, the ABL Loan Collateral Agent’s, any Issuing Lender’s or Lenders’ power
whatsoever. Each Borrower waives, to the fullest extent permitted by applicable
law, any defense based on or arising out of suretyship or any impairment of
security held from any Borrower, any Subsidiary Guarantor or any other party or
on or arising out of any defense of any other Borrower, any Subsidiary Guarantor
or any other party other than payment in full in cash of the Obligations,
including, without limitation, any defense based on or arising out of the
disability of any other Borrower, any Subsidiary Guarantor or any other party,
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, in each
case other than as a result of the payment in full in cash of the Obligations.

*        *        *

 

-157-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

TESORO HAWAII, LLC, a Hawaii limited liability company

By:  

/s/ Geoffrey Beal

  Name:   Geoffrey Beal   Title:   Vice President and Treasurer

Signature Page



--------------------------------------------------------------------------------

HAWAII PACIFIC ENERGY, LLC, a Delaware limited liability company

By:   Par Petroleum Corporation, its sole member By:  

/s/ R. Seth Bullock

  Name:   R. Seth Bullock   Title:   Chief Financial Officer 800 Gessner Road,
Suite 875 Houston, TX 77024 Facsimile: 832-518-5215

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, Individually, as Administrative Agent and as
ABL Loan Collateral Agent

By:  

/s/ Michael Getz

  Name:   Michael Getz   Title:   Vice President By:  

/s/ Michael Winters

  Name:   Michael Winters   Title:   Vice President

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By:  

/s/ Michael Getz

  Name:   Michael Getz   Title:   Vice President By:  

/s/ Michael Winters

  Name:   Michael Winters   Title:   Vice President

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as Co-Documentation Agent

By:  

/s/ Marc Muehlemann

  Name:   Marc Muehlemann   Title:   Senior Vice President

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:  

/s/ Marc Muehlemann

  Name:   Marc Muehlemann   Title:   Senior Vice President

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Lisa N. Freeman

  Name:   Lisa N. Freeman   Title:   SVP, Portfolio Manager

U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arranger, Joint Book Running
Manager and Syndication Agent

By:  

/s/ Lisa N. Freeman

  Name:   Lisa N. Freeman   Title:   SVP, Portfolio Manager

Signature Page



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as Co-Documentation Agent

By:  

/s/ Robert Yasuda

  Name:   Robert Yasuda   Title:   Vice President

Signature Page



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender

By:  

/s/ Robert Yasuda

  Name:   Robert Yasuda   Title:   Vice President

Signature Page



--------------------------------------------------------------------------------

AMERICAN SAVINGS BANK, F.S.B., as a Lender

By:  

/s/ Edward Chin

  Name:   Edward Chin   Title:   Vice President

Signature Page